Exhibit 10.26(b)
EXHIBIT A-1
TO
TERM LOAN AGREEMENT
Commitments

          Name of Lender   Commitment  
JPMorgan Chase Bank, National Association
  $ 16,250,000  
Bank of America, N.A.
  $ 16,250,000  
BNP Paribas
  $ 13,000,000  
The Royal Bank of Scotland plc
  $ 13,000,000  
Wells Fargo Bank, N.A.
  $ 13,000,000  
Calyon New York Branch
  $ 13,000,000  
Fortis Bank SA/NV, Cayman Islands Branch
  $ 5,500,000  
Fifth Third Bank
  $ 8,000,000  
Sumitomo Mitsui Banking Corporation
  $ 8,000,000  
UBS Loan Finance LLC
  $ 8,000,000  
U.S. Bank National Association
  $ 8,000,000  
Credit Suisse, Cayman Islands Branch
  $ 7,500,000  
ING Bank N.V.
  $ 6,500,000  
Abu Dhabi International Bank Inc.
  $ 5,750,000  
Capital One, National Association
  $ 5,750,000  
The Northern Trust Company
  $ 5,750,000  
Compass Bank
  $ 4,875,000  
Standard Chartered Bank
  $ 4,875,000  
Arab Banking Corporation (B.S.C.)
  $ 4,500,000  
Bank of Texas, N.A.
  $ 4,500,000  

 

 



--------------------------------------------------------------------------------



 



          Name of Lender   Commitment  
Comerica Bank
  $ 4,000,000  
Commerzbank AG, New York and Grand Cayman Branches
  $ 4,000,000  
Deutsche Bank AG, New York Branch
  $ 4,000,000  
HSBC Bank USA, National Association
  $ 4,000,000  
Riyad Bank, Houston Agency
  $ 4,000,000  
The Bank of Nova Scotia
  $ 4,000,000  
Wachovia Bank, National Association
  $ 4,000,000  
TOTAL
  $ 200,000,000  

 

2



--------------------------------------------------------------------------------



 



EXHIBIT B
TO
TERM LOAN AGREEMENT
Form of Borrowing/Election Notice

TO:    
JPMorgan Chase Bank, National Association, as contractual representative (the
“Administrative Agent”) under that certain Term Loan Agreement dated as of
November 9, 2007 by and among Chicago Bridge & Iron Company N.V., as a
Guarantor, Chicago Bridge & Iron Company as borrower (the “Borrower”), the
financial institutions from time to time parties thereto as lenders (the
“Lenders”) and the Administrative Agent (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Term Loan
Agreement”).

The Borrower hereby gives to the Administrative Agent a Borrowing/Election
Notice pursuant to [Section 2.1][Section 2.7][Section 2.9(D)] of the Term Loan
Agreement, and the Borrower hereby requests to [borrow][convert] [continue] on
                ,       (the [“Borrowing Date”][“Election Date”]) from the
Lenders on a pro rata basis an aggregate principal amount of [US
$                    ] in Loans as a

  •  
Floating Rate Advance
    •  
Eurodollar Rate Advance

  •  
Applicable Interest Period of            month(s).

[The undersigned hereby certifies to the Administrative Agent and the Lenders
that (i) the representations and warranties of the undersigned contained in
Article VI of the Term Loan Agreement are and shall be true and correct on and
as of the date hereof and on and as of the Borrowing Date (unless such
representation and warranty is made as of a specified date, in which case, such
representation and warranty shall be true and correct as of such date) except
for changes in the Schedules to the Term Loan Agreement affecting transactions
permitted by or not in violation of the Term Loan Agreement; (ii) no Default or
Unmatured Default has occurred and is continuing on the date hereof or on the
Borrowing Date; and (iii) the conditions set forth in Sections 5.2 of the Term
Loan Agreement have been satisfied.]

 

 



--------------------------------------------------------------------------------



 



Unless otherwise defined herein, terms defined in the Term Loan Agreement shall
have the same meanings in this Borrowing/Election Notice.
Dated                           ,

            CHICAGO BRIDGE & IRON COMPANY
      By:           Name:           Title:      

 

2



--------------------------------------------------------------------------------



 



EXHIBIT C
TO
TERM LOAN AGREEMENT
[Reserved]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT D
TO
TERM LOAN AGREEMENT
Form of Assignment and Acceptance Agreement
This Assignment Agreement (this “Assignment Agreement”) between
                                         (the “Assignor”) and         
                                 (the “Assignee”) is dated as of
                    , 20     . The parties hereto agree as follows:
(1) PRELIMINARY STATEMENT. The Assignor is a party to a Term Loan Agreement
(which, as it may be amended, modified, renewed or extended from time to time is
herein called the “Term Loan Agreement”) described in Item 1 of Schedule 1
attached hereto (“Schedule 1”). Capitalized terms used herein and not otherwise
defined herein shall have the meanings attributed to them in the Term Loan
Agreement.
(2) ASSIGNMENT AND ASSUMPTION. The Assignor hereby sells and assigns to the
Assignee, and the Assignee hereby purchases and assumes from the Assignor, an
interest in and to the Assignor’s rights and obligations under the Term Loan
Agreement and the other Loan Documents, such that after giving effect to such
assignment the Assignee shall have purchased pursuant to this Assignment
Agreement the percentage interest specified in Item 3 of Schedule 1 of all
outstanding rights and obligations under the Term Loan Agreement and the other
Loan Documents relating to the facilities listed in Item 3 of Schedule 1. The
aggregate Commitment (or Loans, if the applicable Commitment has been
terminated) purchased by the Assignee hereunder is set forth in Item 4 of
Schedule 1.
(3) EFFECTIVE DATE. The effective date of this Assignment Agreement (the
“Effective Date”) shall be the later of the date specified in Item 5 of
Schedule 1 or two Business Days (or such shorter period agreed to by the
Administrative Agent) after this Assignment Agreement, together with any
consents required under the Term Loan Agreement, are delivered to the
Administrative Agent. In no event will the Effective Date occur if the payments
required to be made by the Assignee to the Assignor on the Effective Date are
not made on the proposed Effective Date.
(4) PAYMENT OBLIGATIONS. In consideration for the sale and assignment of Loans
hereunder, the Assignee shall pay the Assignor, on the Effective Date, the
amount agreed to by the Assignor and the Assignee. On and after the Effective
Date, the Assignee shall be entitled to receive from the Administrative Agent
all payments of principal, interest and fees with respect to the interest
assigned hereby. The Assignee will promptly remit to the Assignor any interest
on Loans and fees received from the Administrative Agent which relate to the
portion of the Commitment or Loans assigned to the Assignee hereunder for
periods prior to the Effective Date and not previously paid by the Assignee to
the Assignor. In the event that either party hereto receives any payment to
which the other party hereto is entitled under this Assignment Agreement, then
the party receiving such amount shall promptly remit it to the other party
hereto.

 

2



--------------------------------------------------------------------------------



 



(5) RECORDATION FEE. The Assignor and Assignee each agree to pay one-half of the
recordation fee required to be paid to the Administrative Agent in connection
with this Assignment Agreement unless otherwise specified in Item 6 of
Schedule 1.
(6) REPRESENTATIONS OF THE ASSIGNOR; LIMITATIONS ON THE ASSIGNOR’S LIABILITY.
The Assignor represents and warrants that (i) it is the legal and beneficial
owner of the interest being assigned by it hereunder, (ii) such interest is free
and clear of any adverse claim created by the Assignor and (iii) the execution
and delivery of this Assignment Agreement by the Assignor is duly authorized. It
is understood and agreed that the assignment and assumption hereunder are made
without recourse to the Assignor and that the Assignor makes no other
representation or warranty of any kind to the Assignee. Neither the Assignor nor
any of its officers, directors, employees, agents or attorneys shall be
responsible for (i) the due execution, legality, validity, enforceability,
genuineness, sufficiency or collectability of any Loan Document, including
without limitation, documents granting the Assignor and the other Lenders a
security interest in assets of the Borrowers or any guarantor, (ii) any
representation, warranty or statement made in or in connection with any of the
Loan Documents, (iii) the financial condition or creditworthiness of the
Borrowers or any guarantor, (iv) the performance of or compliance with any of
the terms or provisions of any of the Loan Documents, (v) inspecting any of the
property, books or records of the Borrowers, (vi) the validity, enforceability,
perfection, priority, condition, value or sufficiency of any collateral securing
or purporting to secure the Loans or (vii) any mistake, error of judgment, or
action taken or omitted to be taken in connection with the Loans or the Loan
Documents. Such assignment is without recourse to the Assignor.
(7) REPRESENTATIONS AND UNDERTAKINGS OF THE ASSIGNEE. The Assignee (i) confirms
that it has received a copy of the Term Loan Agreement, together with copies of
the financial statements requested by the Assignee and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment Agreement, (ii) agrees that it will,
independently and without reliance upon the Administrative Agent, the Assignor
or any other Lender and based on such documents and information at it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, (iii) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Loan Documents as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto, (iv) confirms that the execution and delivery of this
Assignment Agreement by the Assignee is duly authorized, (v) agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Loan Documents are required to be performed by it as a Lender,
(vi) agrees that its payment instructions and notice instructions are as set
forth in the attachment to Schedule 1, (vii) confirms that none of the funds,
monies, assets or other consideration being used to make the purchase and
assumption hereunder are “plan assets” as defined under

 

3



--------------------------------------------------------------------------------



 



ERISA and that its rights, benefits and interests in and under the Loan
Documents will not be “plan assets” under ERISA, (viii) agrees to indemnify and
hold the Assignor harmless against all losses, costs and expenses (including,
without limitation, reasonable attorneys’ fees) and liabilities incurred by the
Assignor in connection with or arising in any manner from the Assignee’s
non-performance of the obligations assumed under this Assignment Agreement,
(ix) if applicable, attaches the forms prescribed by the Internal Revenue
Service of the United States certifying that the Assignee is entitled to receive
payments under the Loan Documents without deduction or withholding of any United
States federal income taxes and (x) it has made its own independent appraisal of
risks arising under or in connection with any Loan Documents.
(8) GOVERNING LAW. THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY THE INTERNAL
LAW (INCLUDING, WITHOUT LIMITATION 735 ILCS 105/5-1 ET SEQ., BUT OTHERWISE
WITHOUT REGARD TO LAW OF CONFLICTS) OF THE STATE OF ILLINOIS.
(9) NOTICES. Notices shall be given under this Assignment Agreement in the
manner set forth in the Term Loan Agreement. For the purpose hereof, the
addresses of the parties hereto (until notice of a change is delivered) shall be
the address set forth in the attachment to Schedule 1.
(10) COUNTERPARTS; DELIVERY BY FACSIMILE. This Assignment Agreement may be
executed in counterparts. Transmission by facsimile of an executed counterpart
of this Assignment Agreement shall be deemed to constitute due and sufficient
delivery of such counterpart and such facsimile shall be deemed to be an
original counterpart of this Assignment Agreement.
IN WITNESS WHEREOF, the duly authorized officers of the parties hereto have
executed this Assignment Agreement by executing Schedule 1 hereto as of the date
first above written.

 

4



--------------------------------------------------------------------------------



 



SCHEDULE 1
To Assignment Agreement
1. Description and Date of Term Loan Agreement. That certain Term Loan
Agreement, dated as of November 9, 2007, by and among Chicago Bridge & Iron
Company N.V., as Guarantor, Chicago Bridge & Iron Company, as borrower (the
“Borrower”), the lenders from time to time parties thereto (the “Lenders”) and
JPMorgan Chase Bank, National Association, as contractual representative on
behalf of itself and the other Lender (the “Administrative Agent”).

         
2.
  Date of Assignment Agreement.                       , 200   
 
       
3.
  Amounts (As of Date of Item 2 above):   $______________
 
       
 
  Assignee’s percentage of the Facility purchased under the Assignment
Agreement*

Amount of the Facility purchased under the Assignment Agreement**  
______________ %

$______________
 
       
4.
  Assignee’s Commitment (or Loans with respect to terminated Commitment)
purchased hereunder:   $______________
 
       
5.
  Proposed Effective Date:   _______________
 
       
6.
  Non-standard Recordation Fee Arrangement:   N/A** [Assignor/Assignee to pay
100% of fee]

     
Accepted and Agreed:
   
 
   
[NAME OF ASSIGNOR]
  [NAME OF ASSIGNEE]
 
   
By:
  By:
Title:
  Title:

 

 



--------------------------------------------------------------------------------



 



     
ACCEPTED AND CONSENTED TO***
  ACCEPTED AND CONSENTED TO
BY
  BY
 
   
CHICAGO BRIDGE & IRON COMPANY
  JPMORGAN CHASE BANK,
 
  NATIONAL ASSOCIATION, AS
 
  ADMINISTRATIVE AGENT
 
   
By:
  By:
Title:
  Title:

      *  
Percentage taken to 10 decimal places
  **  
If fee is split 50-50, pick N/A as option
  ***  
So long as no Default shall have occurred and is continuing

 

2



--------------------------------------------------------------------------------



 



ATTACHMENT TO
SCHEDULE 1 to ASSIGNMENT AGREEMENT
ADMINISTRATIVE INFORMATION SHEET
Attach Assignor’s Administrative Information Sheet, which must
include notice addresses for the Assignor and the Assignee
(Sample form shown below)
ASSIGNOR INFORMATION
Contact:

     
Name:
  Telephone No.:
Fax No.:
  Telex No.:
 
  Answerback:

Payment Information:
Name & ABA # of Destination Bank:
Account Name & Number for Wire Transfer:
Other Instructions:
Address for Notices for Assignor:
ASSIGNEE INFORMATION
Credit Contact:

     
Name:
  Telephone No.:
Fax No.:
  Telex No.:
 
  Answerback:

Key Operations Contacts:

     
Booking Installation:
  Booking Installation:
Name:
  Name:
Telephone No.:
  Telephone No.:
Fax No.:
  Fax No.:
Telex No.:
  Telex No.:
Answerback:
  Answerback:

 

 



--------------------------------------------------------------------------------



 



Payment Information:
Name & ABA # of Destination Bank:
Account Name & Number for Wire Transfer:
Other Instructions:
Address for Notices for Assignee:

 

2



--------------------------------------------------------------------------------



 



JPMORGAN INFORMATION
Assignee will be called promptly upon receipt of the signed agreement.

     
Initial Funding Contact:
  Subsequent Operations Contact:
Name:
  Name:
Telephone No.:
  Telephone No.:
Fax No.:
  Fax No.:
 
  JPMorgan Telex No.:

Initial Funding Standards:
Libor — Fund 2 days after rates are set.
JPMorgan Wire Instructions:
[JPMORGAN TO CONFIRM]

 

3



--------------------------------------------------------------------------------



 



EXHIBIT E-1
TO
TERM LOAN AGREEMENT
Form of Borrower’s US Counsel’s Opinion(s)
Attached

 

 



--------------------------------------------------------------------------------



 



EXHIBIT E-2
TO
TERM LOAN AGREEMENT
Form of Borrower’s Foreign Counsel’s Opinion(s)
Attached

 

 



--------------------------------------------------------------------------------



 



EXHIBIT E-3
TO
TERM LOAN AGREEMENT
List of Closing Documents

 

 



--------------------------------------------------------------------------------



 



EXHIBIT F
TO
TERM LOAN AGREEMENT
Form of Officer’s Certificate
I, the undersigned, hereby certify that I am the                      of CHICAGO
BRIDGE & IRON COMPANY N.V., a corporation duly organized and existing under the
laws of the Kingdom of the Netherlands (the “Company”). Capitalized terms used
herein and not otherwise defined herein are as defined in that that certain Term
Loan Agreement dated as of November 9, 2007 by and among the Company, as
Guarantor, Chicago Bridge & Iron Company, as borrower (the “Borrower”), the
financial institutions from time to time parties thereto as lenders (the
“Lenders”) and JPMorgan Chase Bank, National Association, as contractual
representative for itself and the other Lenders (the “Administrative Agent”) (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Term Loan Agreement”).
I further certify on behalf of the Company, that as of the date hereof, to the
best of my knowledge, after diligent inquiry of all relevant persons at the
Company and its Subsidiaries, no Default or Unmatured Default exists [other than
the following (describe the nature of the Default or Unmatured Default and the
status thereof)].
IN WITNESS WHEREOF, I hereby subscribe my name on behalf of the Company on this
           day of                     ,           .

            CHICAGO BRIDGE & IRON COMPANY N.V.      By: Chicago Bridge & Iron
Company B.V., its Managing Director             By:           Title:           
 

 

 



--------------------------------------------------------------------------------



 



         

EXHIBIT G
TO
TERM LOAN AGREEMENT
Form of Compliance Certificate
Pursuant to Section 7.1(A)(iii) of that certain Term Loan Agreement dated as of
November 9, 2007 by and among Chicago Bridge & Iron Company N.V. (the
“Company”), as a Guarantor, Chicago Bridge & Iron Company, as borrower (the
“Borrower”), the financial institutions from time to time parties thereto as
lenders (the “Lenders”), and JPMorgan Chase Bank, National Association, as
contractual representative for itself and the other Lenders (the “Administrative
Agent”) (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Term Loan Agreement”), the Company, through its
respective                                         , hereby delivers to the
Administrative Agent [, together with the financial statements being delivered
to the Administrative Agent pursuant to Section 7.1(A) of the Term Loan
Agreement,] this Compliance Certificate (the “Certificate”) [for the accounting
period from                     , 20      to                     , 20     ] (the
“Accounting Period”). Capitalized terms used herein shall have the meanings set
forth in the Term Loan Agreement. Subsection references herein relate to
subsections of the Term Loan Agreement.
THE UNDERSIGNED HEREBY CERTIFIES THAT:
1. I am the duly elected                      of the Company;
2. I have reviewed the terms of the Term Loan Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;
3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate [except as set forth below]; and
4. Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Term Loan
Agreement, all of which data and computations are true, complete and correct.

 

 



--------------------------------------------------------------------------------



 



The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this            day of
                    , 20     .
The Company hereby certifies on behalf of itself and the Borrower through its
                    , that the information set forth herein and on the attached
Schedule I hereto is accurate as of                     ,           , to the
best of such officer’s knowledge, after diligent inquiry, and that the financial
statements delivered herewith present fairly the financial position of the
Borrower and its Subsidiaries at the dates indicated and the results of their
operations and changes in their financial position for the periods indicated in
conformity with Agreement Accounting Principles, consistently applied.
Dated                     ,      

            CHICAGO BRIDGE & IRON COMPANY N.V.       By: Chicago Bridge & Iron
Company B.V., its Managing Director             By:           Name:          
Title:        

 

 



--------------------------------------------------------------------------------



 



SCHEDULE I
to
COMPLIANCE CERTIFICATE

I.  
FINANCIAL COVENANTS
  A.  
MAXIMUM LEVERAGE RATIO (Section 7.4(A))

                  (1)   Adjusted Indebtedness       $                    
 
                (2)   EBITDA        
 
               
 
  (a)   Consolidated Net Income       $                    
 
               
 
  (b)   Interest Expense   +   $                    
 
               
 
  (c)   Taxes   +   $                    
 
               
 
  (d)   Non-recurring non-cash charges   +   $                    
 
               
 
  (e)   Extraordinary losses incurred other than in the ordinary course of
business   +   $                    
 
               
 
  (f)   Non-recurring non-cash credits   -   $                    
 
               
 
  (g)   Extraordinary gains realized other than in the ordinary course of
business   -   $                    
 
               
 
  (h)   Non-recurring after-tax losses   +   $                    
 
               
 
  (i)   EBIT   =   $                    
 
               
 
  (j)   Depreciation   +   $                    
 
               
 
  (k)   Amortization   +   $                    
 
               
 
  (l)   EBITDA   =   $                    
 
                (3)   “Leverage Ratio” (Ratio of item (1) to (2)(l))      
          to 1.00
 
                (4)   Maximum Leverage Ratio       2.50 to 1.00

B.  
MINIMUM FIXED CHARGE COVERAGE RATIO (Section 7.4(B))

  (1)  
Consolidated Net Income Available for Fixed Charges

 

 



--------------------------------------------------------------------------------



 



                         
 
          (a)   Net Income       $                    
 
                       
 
          (b)   Extraordinary gains   -   $                    
 
                       
 
          (c)   Extraordinary losses   +   $                    
 
                       
 
          (d)   Other excluded earnings   -   $                    
 
                       
 
          (e)   Consolidated Net Income   =   $                    
 
                       
 
          (f)   Provisions for Income Taxes   +   $                    
 
                       
 
          (g)   Consolidated Fixed Charges (item 2(c))   +  
$                    
 
                       
 
          (h)   Consolidated Net Income Available for Fixed Charges        
 
                       
 
              (item 1(e) plus 1(f) plus 1(g))   +   $                    
 
                              (2 )   Consolidated Fixed Charges        
 
                       
 
          (a)   Consolidated Long-Term Lease Rentals       $                    
 
                       
 
          (b)   consolidated interest expense   +   $                    
 
                       
 
          (c)   Consolidated Fixed Charges   =   $                    
 
                              (3 )   Fixed Charge Coverage Ratio (Ratio of
(1)(h) to (2)(c)                   to 1.00
 
                              (4 )   Minimum Fixed Charge Coverage Ratio      
1.75 to 1.00 
 
                        C.     MINIMUM CONSOLIDATED NET WORTH (Section 7.4(C)).
       
 
                              (1 )   State whether Consolidated Net Worth (as
defined) was less than the sum of (a) $473,954,000, plus (b) fifty percent (50%)
of the sum of Consolidated Net Income (if positive) calculated separately for
each fiscal quarter commencing with the fiscal quarter ending on September 30,
2007, plus 75% of the amount by which stockholders’ equity of the Company is, in
accordance with Agreement Accounting Principles, adjusted from time to time as a
result of the issuance of any Equity Interests after September 30, 2007 minus
the Executive Equity Repurchase Payment.       Yes/No

 

 



--------------------------------------------------------------------------------



 



II.  
OTHER MISCELLANEOUS PROVISIONS
  A.  
SUBSIDIARY INDEBTEDNESS (Section 7.3(A))

         
(1)
  Aggregate principal amount of unsecured Indebtedness from Lealand Finance
Company B.V. to any Subsidiary of the Company (other than a Subsidiary
Guarantor) [Maximum: $50,000,000]   $                    
 
       
(2)
  Aggregate amount of letters of credit and bank guarantees for workmen’s
compensation claims and social security programs [Maximum: $60,000,000]  
$                    
 
       
(3)
  Aggregate principal amount of other Indebtedness, including Permitted Existing
Indebtedness, incurred by the Subsidiaries not otherwise permitted under
Section 7.3(A) [Maximum: $20,000,000][Please attached a detailed schedule
setting forth all such Subsidiary Indebtedness]   $                    

B.  
ASSET SALES (Section 7.3(B))

         
(1)
  Aggregate book value of assets acquired from Pitt-Des Moines Inc. and
identified in a ruling by the Federal Trade Commission requiring the divestiture
of such assets    
 
  [Maximum: $15,000,000]   $                    
 
       
(2)
  State whether any asset sales (other than (i) sales of inventory in the
ordinary course of business, (ii) dispositions of obsolete equipment in the
ordinary course, (iii) transfers of assets between the Company and its
wholly-owned Subsidiaries, (iv) Permitted Sale and Leaseback Transactions
pursuant to Section 7.3(B)(iv), and (v) the sale or other disposition of (a) all
of the assets comprising the UltraPure System business operations of the
Company, and (b) all of the assets comprising the XL Technology Systems, Inc.
business unit of the Company on terms ordered by FTC or otherwise reasonably
acceptable to the Administrative Agent) have occurred.   Yes/No
 
       
(3)
  If yes, attach as a schedule hereto the details of such asset sales and
calculation of compliance with Sections 2.4(B), 2.5(B) and 7.3(B)(vi).    

C. INVESTMENTS (Section 7.3(D))

         
(1)
  Aggregate amount of Investments in joint ventures   $                    
 
  [Maximum: $150,000,000]    
 
       
(2)
  Aggregate amount of Investments not otherwise permitted under
Sections 7.3(D)(i) through (ix)   $                    
 
  [Maximum: $20,000,000]    

 

 



--------------------------------------------------------------------------------



 



D.  
RESTRICTED PAYMENTS (Section 7.3(S))

         
(1)
  Aggregate amount of Restricted Payments made or paid by the Company or any
Subsidiary   $                    
 
  Maximum: $100,000,000    

E.  
MATERIAL SUBSIDIARY CALCULATIONS (Sections 7.2(K) and 7.3(Q))
     
Material Subsidiaries

  (1)  
Set forth below is a list of all Material Subsidiaries of the Company and each
other Subsidiary of the Company that guarantees Indebtedness of the Company.
Also set forth below is an indication of whether such Subsidiaries are parties
to the Guaranty.

          Signatory to     Subsidiary Guaranty Name of Material Subsidiaries and
Jurisdiction of Formation   (Yes/No)
 
  Yes
 
   
 
  Yes

 

 



--------------------------------------------------------------------------------



 



EXHIBIT H
TO
TERM LOAN AGREEMENT
Form of Subsidiary Guaranty
Attached

 

 



--------------------------------------------------------------------------------



 



EXHIBIT I
TO
TERM LOAN AGREEMENT
Form of Note

      $                                           Chicago, Illinois
[DATE]             

FOR VALUE RECEIVED, the undersigned, CHICAGO BRIDGE & IRON COMPANY, a
corporation organized under the laws of
[                                        ] (the “Borrower”), HEREBY
UNCONDITIONALLY PROMISES TO PAY to the order of
[                                        ] (the “Lender”) the principal sum of
[                                        ] AND NO/100 DOLLARS
($[                                        ]), or, if less, the aggregate unpaid
principal amount of all Loans (as defined in the Term Loan Agreement referred to
below) made by the Lender to such Borrower pursuant to the “Term Loan Agreement”
(as defined below), on the “Termination Date” (as such term is defined in the
Term Loan Agreement) or on such earlier date as may be required by the terms of
the Term Loan Agreement. Capitalized terms used herein and not otherwise defined
herein are as defined in the Term Loan Agreement.
The Borrower promises to pay interest on the unpaid principal amount of each
Loan made to it from the date of such Loan until such principal amount is paid
in full at a rate or rates per annum determined in accordance with the terms of
the Term Loan Agreement. Interest hereunder is due and payable at such times and
on such dates as set forth in the Term Loan Agreement.
At the time of each Loan, and upon each payment or prepayment of principal of
each Loan, the Lender shall make a notation either on the schedule attached
hereto and made a part hereof, or in such Lender’s own books and records, in
each case specifying the amount of such Loan, the respective Interest Period
thereof (in the case of Eurodollar Rate Loans) or the amount of principal paid
or prepaid with respect to such Loan, as applicable; provided that the failure
of the Lender to make any such recordation or notation shall not affect the
Obligations of the Borrower hereunder or under the Term Loan Agreement.
This Note is one of the promissory notes referred to in, and is entitled to the
benefits of, that certain Term Loan Agreement dated as of November 9, 2007 by
and among the Borrower, Chicago Bridge & Iron Company N.V., as a Guarantor, the
financial institutions from time to time parties thereto as Lenders and JPMorgan
Chase Bank, National Association, as Administrative Agent (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Term Loan Agreement”). The Term Loan Agreement, among other things,
(i) provides for the making of Loans by the Lender to the Borrower from time to
time in an aggregate amount not to exceed at any time outstanding such Lender’s
Commitment, the indebtedness of the Borrower resulting from each such Loan to it
being evidenced by this Note, and (ii) contains provisions for acceleration of
the maturity hereof upon the happening of certain stated events and also for
prepayments of the principal hereof prior to the maturity hereof upon the terms
and conditions therein specified.
Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by the Borrower. Whenever in this Note reference is made to the
Administrative Agent, the Lender or the Borrower, such reference shall be deemed
to include, as applicable, a reference to their respective

 



--------------------------------------------------------------------------------



 



successors and assigns. The provisions of this Note shall be binding upon and
shall inure to the benefit of said successors and assigns. The Borrower’s
successors and assigns shall include, without limitation, a receiver, trustee or
debtor in possession of or for the Borrower.
This Note shall be interpreted, and the rights and liabilities of the parties
hereto determined, in accordance with the internal laws (including Section 735
ILCS 105/5-1 et seq. but otherwise without regard to the conflicts of laws
provisions) of the State of Illinois.

            CHICAGO BRIDGE & IRON COMPANY,
as the Borrower
      By:           Name:           Title:      

2



--------------------------------------------------------------------------------



 



         

SCHEDULE OF LOANS AND PAYMENTS OR PREPAYMENTS

                                                                             
Amount of                           Type of     Interest     Principal    
Unpaid             Amount of     Loan     Period/     Paid or     Principal    
Notation   Date   Loan     Currency     Rate     Prepaid     Balance     Made By
 
 
                                               

 



--------------------------------------------------------------------------------



 



EXHIBIT J
TO
TERM LOAN AGREEMENT
Form of Designation Agreement
Dated                     , 20__     
Reference is made to the Term Loan Agreement dated as of November 9, 2007 (as
amended or otherwise modified from time to time, the “Term Loan Agreement”)
among Chicago Bridge & Iron Company N.V., a corporation organized under the laws
of the Kingdom of the Netherlands (the “Company”), as a Guarantor, Chicago
Bridge & Iron Company, as borrower (the “Borrower”), the lenders from time to
time party thereto (the “Lenders”), and JPMorgan Chase Bank, National
Association, as Administrative Agent,                                         .
Terms defined in the Term Loan Agreement are used herein as therein defined.
                     (the “Designating Lender”),                      (the
“Designated Lender”), and the Company, on behalf of itself and the Borrower,
agree as follows:

1.  
The Designating Lender hereby designates the Designated Lender, and the
Designated Lender hereby accepts such designation, as its Designated Lender
under the Term Loan Agreement.
  2.  
The Designating Lender makes no representations or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under the
Term Loan Agreement or any other instrument or document furnished pursuant
thereto.
  3.  
The Designated Lender (i) confirms that it has received a copy of the Term Loan
Agreement, together with copies of the financial statements referred to in
Article VII thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Designation Agreement; (ii) agrees that it will, independently and without
reliance upon the Administrative Agent, the Designating Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
any action it may be permitted to take under the Term Loan Agreement;
(iii) confirms that it is an Eligible Designated Lender; (iv) appoints and
authorizes the Designating Lender as its administrative agent and
attorney-in-fact and grants the Designating Lender an irrevocable power of
attorney to receive payments made for the benefit of the Designated Lender under
the Term Loan Agreement and to deliver and receive all communications and
notices under the Term Loan Agreement, if any, that Designated Lender is
obligated to deliver or has the right to receive thereunder; (v) acknowledges
that it is subject to and bound by the confidentiality provisions of the Term
Loan Agreement (except as permitted under Section 14.4 and Section 14.5
thereof); and (vi) acknowledges that the Designating Lender retains the sole
right and responsibility to vote under the Term Loan Agreement, including,
without limitation, the right to approve any amendment, modification or waiver
of any provision of the Term Loan Agreement, and agrees that the Designated
Lender shall be bound by all such votes, approvals, amendments, modifications
and waivers and all other agreements of the Designating Lender pursuant to or in
connection with the Term Loan Agreement.

 



--------------------------------------------------------------------------------



 



4.  
Following the execution of this Designation Agreement by the Designating Lender,
the Designated Lender and the Company, it will be delivered to the
Administrative Agent for acceptance and recording by the Administrative Agent.
The effective Date of this Designation Agreement shall be the date of acceptance
thereof by the Administrative Agent, unless otherwise specified on the signature
page hereto (the “Effective Date”).
  5.  
Upon such acceptance and recording by the Administrative Agent, as of the
Effective Date (a) the Designated Lender shall have the right to make Loans as a
Lender pursuant to Section 2.1 or 2.2 of the Term Loan Agreement and the rights
of a Lender related thereto and (b) the making of any such Loans by the
Designated Lender shall satisfy the obligations of the Designating Lender under
the Term Loan Agreement to the same extent, and as if, such Loans were made by
the Designating Lender.
  6.  
This Designation Agreement shall be governed by, and construed in accordance
with, the internal laws (including §735 ILCS 105/5-1 et seq. but otherwise
without regard to the conflicts of laws provisions) of the State of Illinois.

IN WITNESS WHEREOF, the parties have caused this Designation Agreement to be
executed by their respective officers hereunto duly authorized, as of the date
first above written.
Effective Date1:

            [NAME OF DESIGNATING LENDER]
      By:           Name:           Title:           [NAME OF DESIGNATED LENDER]
      By:           Name:           Title:           CHICAGO BRIDGE & IRON
COMPANY N.V.

By: Chicago Bridge & Iron Company B.V., its Managing Director
      By:           Name:           Title:        

 

      1   This date should be no earlier than the date of acceptance by the
Administrative Agent.

 

2



--------------------------------------------------------------------------------



 



Accepted and Approved this
 _____  day of                     ,  _____ 

          JPMORGAN CHASE BANK, NATIONAL ASSOCIATION as Administrative
Agent
    By:         Title:             

 

3



--------------------------------------------------------------------------------



 



(CBI LOGO) [h69737c9652418.gif]   Law Department


CB&IOne CB&I Plaza
2103 Research Forest Drive
The Woodlands, TX 77380-2624
USA
Tel: +1 832 513 1000
Fax: +1 832 513 1094
www.CBI.com

November 9, 2007
Each of the Lenders party
to the Term Loan Agreement
referred to below and
JPMorgan Chase Bank, National
Association, as
Administrative Agent

     Re:   Chicago Bridge &

Iron Company Ladies and
Gentlemen:
     I have acted as United States counsel to Chicago Bridge & Iron Company
N.V., a company incorporated in The Netherlands (the “Company”) and Chicago
Bridge & Iron Company, a corporation incorporated under the laws of the State of
Delaware (the “Borrower”) in connection with the execution and delivery of the
Term Loan Agreement (the “Term Loan Agreement”), dated as of the date hereof,
among the Company, as a guarantor, the Borrower, the lenders party thereto (the
“Lenders”) and JPMorgan Chase Bank, National Association, as administrative
agent for the Lenders (the “Administrative Agent”).
     This opinion is furnished to you pursuant to Section 5.1(v) of the Term
Loan Agreement. Capitalized terms used herein without definition shall have the
meanings specified in the Term Loan Agreement.
     In connection with the opinions expressed herein, I have examined the
following documents:

  (i)   the Term Loan Agreement; and

(LOGO) [h69737c9652421.gif]

 



--------------------------------------------------------------------------------



 



      (CBI LOGO) [h69737c9652418.gif]   November 9, 2007
Page 2

  (ii)   each promissory note, dated as of the date hereof (if any), to be
executed and delivered pursuant to Section 2.12(D) of the Term Loan Agreement.

     The documents referred to in clauses (i) and (ii) above are collectively
referred to herein as the “Loan Documents.”
                 In rendering this opinion to you, I have assumed, without
inquiry:
(a) ( i)the genuineness of all signatures other than those on behalf of the
Company and the Borrower on original copies of the Loan Documents; (ii) the
conformity to the original documents of all documents submitted to me as copies
and t e’ authenticity of all documents submitted to me as originals; (iii) the
due authorization, execution and delivery of
the Loan Documents by each of the parties thereto other than the Company (solely
with respect to execution and delivery) and the Borrower and (iv) the validity
and enforceability of the Loan Documents against each of the parties thereto
other than the Company and the Borrower;
     (b) that the execution, delivery and performance of the Loan Documents by
each party thereto do not conflict with or constitute a violation of any law or
governmental rule or regulation of (i) the State of Delaware other than the
General Corporation Law of the State of Delaware (the “DGCL”) or (ii) any
jurisdiction other than the United States of America and the State of Illinois;
     (c) that the execution, delivery and performance of the Loan Documents by
each party thereto other than, with respect to clauses (ii) and (iii) below, as
applicable to the Company, and with respect to clauses (i), (ii) and
(iii) below, as applicable to the Borrower, do not breach, conflict with or
constitute a violation of or default under (i) the certificate or articles of
association or incorporation, by-laws or any other charter or governing document
of such party; (ii) any agreement, instrument or document to which any such
party was, or is, a party or by which any such party or any of its properties
was, or is, bound or (iii) any order, judgment or decree to which any such party
was, or is, bound or subject or by which any of its properties was, or is,
bound; and
     (d) that any consideration contemplated to be given on the Closing Date by
any party in any of the Loan Documents was given on the Closing Date.
     Based upon the foregoing assumptions and subject to the limitations,
qualifications and exceptions hereinafter set forth, I am of the opinion that:
     1. The Borrower on the date hereof (a) is a corporation duly organized and
validly existing under the laws of the jurisdiction of its organization, (b) has
all requisite

 



--------------------------------------------------------------------------------



 



corporate power and authority to own its property and assets and to carry on its
business as now conducted and as proposed to be conducted, (c) is duly qualified
as a foreign corporation to transact business and is in good standing in its
jurisdiction of incorporation and each jurisdiction where such qualification is
required, except where the failure to be so qualified or be in good standing
could not reasonably be expected to result in a Material Adverse Effect, and
(d) has the corporate power and authority to execute, deliver and perform its
obligations under each Loan Document to which it is a party including to borrow
in accordance with the Term Loan Agreement.
     2. The execution, delivery and performance of each Loan Document by the
Company and the Borrower on the date hereof, and the consummation of the
transactions contemplated thereby (a) with respect to the Borrower, have been
duly authorized by all requisite corporate action of the Borrower and (b) with
respect to the following clauses (i)(B), (i)(C), (ii) and (iii) as applicable to
the Company and for all of the following clauses (i), (ii) and (iii) as
applicable to the Borrower will not (i) violate (A) any provision of the
certificate of incorporation or by-laws of the Borrower, (B) any applicable
federal or Illinois State law, statute, rule or regulation, the DGCL or any
order of any federal or Illinois State Governmental Authority with jurisdiction
over the Company or the Borrower or such

 



--------------------------------------------------------------------------------



 



(CBI LOGO) [h69737c9652418.gif]   November 9, 2007
Page 3

Person’s properties or the Chancery Court, appellate courts or Secretary of
State of the State of Delaware or (C) any provision of any indenture or other
material agreement or instrument known to me to which the Company or the
Borrower is a party or by which it or any of its property may be bound,
(ii) result in a default under any such indenture, agreement or other instrument
or (iii) result in the creation or imposition of any Lien (other than Permitted
Liens) upon or with respect to any property or assets now owned or hereafter
acquired by the Company or the Borrower except, in the case of clauses
(i) through (iii) above, for any of the foregoing that could not reasonably be
expected to result in a Material Adverse Effect or materially and adversely
affect the rights or interests of the Lenders under the Loan Documents.
     3. The Company and the Borrower have duly executed and delivered each Loan
Document to which such Person is a party, and each such Loan Document
constitutes the legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium, or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
     4. No consent or approval of, registration or filing with, or any other
action by any federal or Illinois State Governmental Authority with jurisdiction
over the Company or the Borrower or the Chancery Court, or appellate courts or
Secretary of State of the State of Delaware is or will be required in connection
with the execution, delivery or performance by the Company and the Borrower of
each Loan Document to which such Person is a party or the consummation of the
transactions thereby, other than any such authorizations and approvals as have
already been obtained and are in full force and effect according to federal or
Illinois law or the DGCL.
     5. To the best of my knowledge, there are no pending or threatened actions,
suits or proceedings at law or in equity or by or before any federal, Illinois
or Delaware Governmental Authority against or affecting the Company or the
Borrower or any business, property or rights of any such Person that involve any
Loan Documents or the transactions contemplated thereby.
     6. Neither the Company nor the Borrower is an investment company or a
company controlled by an investment company within the meaning of the Investment
Company Act of 1940.
     7. The application of the proceeds thereof by the Borrower pursuant to the
terms of the Term Loan Agreement will not violate Regulation T, U or X of the
Board of Governors of the Federal Reserve System.
     My opinions set forth above are subject to the following qualifications:
     A. The enforceability of the Loan Documents is subject to (i) applicable
bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or other laws affecting creditor’s rights generally and (ii) general
principles of equity (regardless

 



--------------------------------------------------------------------------------



 



(CBI LOGO) [h69737c9652418.gif]   November 9, 2007
Page 4

of whether considered in a proceeding in equity or at law).
     B.  I express no opinion as to the Lenders’ right to collect any payment to
the extent that such payment constitutes a penalty, forfeiture or late charge.
     C. I express no opinion as to the applicability of Section 548 of the
Federal Bankruptcy Code or of any provisions of any state fraudulent conveyance
statute or law to the transactions contemplated by the Loan Documents.
     The foregoing opinions are limited to matters involving the federal laws of
the United States, the laws of the State of Illinois and the DGCL, and I do not
express any opinion as to the laws of any other jurisdiction.
     This opinion is rendered solely to, and is intended solely for the benefit
of, the Administrative Agent and the Lenders, in connection with the
transactions contemplated by the Loan Documents. This opinion may not be relied
upon by the Administrative Agent or any of the Lenders or any of their
respective successors and assigns for any other purpose, or by any other person,
firm or corporation for any purpose, in each case without my prior written
consent.
Very truly yours,
Robert H. Wolfe Assistant
General Counsel

 



--------------------------------------------------------------------------------



 



Asia
  Pacific
  Bangkok
  Beijing
  Hanoi
  Ho Chi Minh City
Hong Kong Jakarta
  Kuala Lumpur
  Manila
  Melbourne
Shanghai
Singapore
Sydney
Taipei
Tokyo

Europe &
Middle East
Almaty
Amsterdam
Antwerp Bahrain
Baku
Barcelona
Berlin
Bologna
Brussels
Brussels-European
Law Center Budapest
Cairo
Dusseldorf
Frankfurt
Geneva Kyiv
London
Madrid
Milan
Moscow
Munich
Paris
Prague
Riyadh
Rome
St. Petersburg
Stockholm
Vienna
Warsaw
Zurich
North & Latin
America Bogota
Brasilia Buenos
Aires Cancun
Caracas
Chicago
Chihuahua
Dallas
Guadalajara
Houston
Juarez
Mexico City
Miami
Monterrey
New York Palo
Alto Porto
Alegre
Rio de Janeiro
San Diego
San Francisco
Santiago
Sao Paulo
Tijuana Toronto
Valencia
Washington, DC
BAKER & MCKENZIE
Baker & McKenzie Amsterdam N.V.
Attorneys at law, Tax advisors and Civil-Law Notaries
Claude Debussylaan 54
P.O. Box 2720
1000 CS Amsterdam
The Netherlands
Tel: +31 20 551 7555
Fax: +31 20 626 7949
www.bakemet.com
November 9, 2007
To: the Lenders from time to time party to the Term Loan Agreement referred to
below
Attention: JPMorgan Chase Bank, National Association, as Administrative Agent
Dear Sirs:
We have acted as special Netherlands legal counsel to Chicago Bridge & Iron
Company N.V. (the “Company”), with its registered office in Amsterdam, with
respect to certain matters of Netherlands law relating to the Term Loan
Agreement, dated the date hereof (the “Term Loan Agreement”) among the Company;
Chicago Bridge & Iron Company as Subsidiary Borrower; certain financial
institutions named therein as Lenders; JPMorgan Chase Bank, National
Association, as Administrative Agent; Bank of America, N.A., as Syndication
Agent; and Royal Bank of Scotland plc, Wells Fargo Bank, N.A. and Calyon New
York Branch, as Documentation Agents.
In arriving at the opinions expressed below, we have examined and relied on the
following documents:

  a.   an executed copy of the Term Loan Agreement furnished to us byyourselves;
    b.   an excerpt, dated October 26, 2007, of the registration of the Company
in the Trade Register of the Chamber of Commerce of Amsterdam (the “Trade
Register”), confirmed to us to be unchanged in all respects material for
rendering this opinion by telephone communication from the Trade Register on the
date hereof (the “Company Excerpt”);     c.   a copy of the deed of
incorporation (akte van oprichting) of the Company, dated November 22, 1996 (the
“Company Deed of Incorporation”);     d.   a copy of the articles of association
(statuten) of the Company, represented by the management of the Company to be a
true and

Baker & McKenzie Amsterdam N.V. has its registered office in Amsterdam, the
Netherlands, and is registered with the Trade Register under number 34208804.
Baker & McKenzie Amsterdam N.V. is a member of Baker & McKenzie International, a
Swiss Verein.



1/13



--------------------------------------------------------------------------------



 



BAKER & MCKENZIE



    correct copy of the articles of association of the Company as in force on
the date hereof (the “Company Articles”);   e.   an excerpt, dated October 26,
2007, of the registration of Chicago Bridge & Iron Company B.V. (CB&I B.V.”) in
the Trade Register, confirmed to us to be unchanged in all respects material for
rendering this opinion by telephone communication from the Trade Register on the
date hereof (the “CB&I B.V. Excerpt” and together with the Company Excerpt, the
“Excerpts”);   f.   a copy of the deed of incorporation (akte van oprichting) of
CB& I B.V., dated March 17, 1997 (the “CB&I B.V. Deed of Incorporation”);   g.  
a copy of the articles of association (statuten) of CB&I B.V., represented by
the management of the Company to be a true and correct copy of the articles of
association of CB&I B.V. as in force on the date hereof (the “CB&I B.V.
Articles”);   h.   a written resolution of the Board of Directors (directie) of
the Company, reflecting the approval of the execution, delivery and performance
by the Company of the Term Loan Agreement (the “Company Management Board
Resolutions”);   i.   minutes of a meeting of the Supervisory Board (raad van
commissarissen) of the Company held on August 20, 2007, reflecting the approval
of the execution, delivery and performance by the Company of the Term Loan
Agreement (the “Supervisory Board Resolutions”); and   J.   a copy of a
directors certificate of the Company, dated November 7, 2007, signed by CB&I
B.V., the sole director of the Company (the “Company Management Certificate”).

Capitalized terms used but not defined in this opinion have the meanings
assigned to them in the Term Loan Agreement.
In examining and describing the documents listed at a. through j. above and in
giving the opinions stated below, we have, with your permission, assumed the
following:

    the genuineness of all signatures on all documents;   (ii)   the
authenticity and completeness of all documents submitted to us as originals and
the conformity to authentic originals of all conformed, copied, faxed or
specimen documents;

2/13



--------------------------------------------------------------------------------



 



BAKER & MCKENZIE

(iii)   that all information supplied to us orally by public officials and all
certificates of public officials submitted to us are true and correct in all
respects;   (iv)   the reliability of all search results obtained by electronic
data transmission and the accuracy of the results of any printed or computer
search of offices of public record;   (v)   that the information set forth in
each of the Excerpts is true and correct as of the date hereof Although not
constituting conclusive evidence thereof, this assumption is supported by
telephonic inquiries made to the Trade Register today;   (vi)   that the Company
Articles are the articles of association (statuten) of the Company as in force
on the date hereof. Although not constituting conclusive evidence thereof, this
assumption is supported by the fact that the date of the last amendment to the
articles of association of the Company as shown on the Company Excerpt
corresponds with the date shown in the Company Articles as the last date of
amendment of the articles of association of the Company;   (vii)   that the CB&I
B.V. Articles are the articles of association (statuten) of CB&I B.V. as in
force on the date hereof. Although not constituting conclusive evidence thereof,
this assumption is supported by the fact that the date of the last amendment to
the articles of association of CB&I B.V. as shown on the CB&I B.V. Excerpt
corresponds with the date shown in the CB&I B.V. Articles as the last date of
amendment of the articles of association of CB&I B.V.;   (viii)   that the
Company Management Board Resolutions have not been and will not be revoked,
amended, declared null and void (nietig verklaard) or rescinded (vernietigd);  
(ix)   that the Supervisory Board Resolutions were duly adopted at a meeting of
the Supervisory Board of the Company convened and held in accordance with all of
the applicable requirements of Dutch law and the articles of association of the
Company and that the Supervisory Board Resolutions have not been and will not be
revoked, amended, declared null and void (nietig verklaard) or rescinded
(vernietigd);   (ix)   that the Company Deed of Incorporation is a notarial deed
(authentieke akte), that the contents thereof are correct and complete and that
there are no defects in the incorporation of the



3/13



--------------------------------------------------------------------------------



 



BAKER & MCKENZIE



    Company, not appearing on the face of the Company Deed of Incorporation, on
the basis of which a court might dissolve the Company;   (x)   that the CB& I
B.V. Deed of Incorporation is a notarial deed (authentieke akte), that the
contents thereof are correct and complete and that there are no defects in the
incorporation of CB& I B.V., not appearing on the face of the CB&I B.V. Deed of
Incorporation, on the basis of which a court might dissolve CB&I B.V.;   (xi)  
that neither the Company nor CB&I B.V. has passed a resolution to voluntarily
dissolve (ontbinden), merge (fuseren) or de-merge (splitsen) and no petition has
been presented or order made by a court for the bankruptcy (faillissement) or
moratorium of payment (surseance van betaling) of either of the Company or CB&I
B.V. and no receiver, trustee, administrator (bewindvoerder) or similar officer
has been appointed in respect of either of the Company or CB&I B.V. or their
respective assets and that no decision has been taken to dissolve (ontbinden)
either of the Company or CB&I B.V. by (i) the competent Chamber of Commerce
under Article 19a Book 2 of the Dutch Civil Code or (ii) the competent District
Court (rechtbank) under Article 21 Book 2 of the Dutch Civil Code. Although not
constituting conclusive evidence thereof, this assumption is supported by
information obtained by telephone today from (i) the Bankrupty Clerk’s Office
(faillissementsgriffie) of the District Court (rechtbank) of Amsterdam (being
the competent bankruptcy court in respect of each of the Company and CB&I B.V.
in view of their corporate seats being at Amsterdam) and (ii) the Trade
Register;   (xii)   that each party to the Term Loan Agreement (other than the
Company) has been duly incorporated and organized and is validly existing and in
good standing (where such concept is legally relevant) under the laws of its
jurisdiction of incorporation and of the jurisdiction of its principal place of
business;   (xiii)   (i) that the Term Loan Agreement has been duly authorized
and validly executed and delivered by all parties thereto (other than the
Company) and (ii) that under any applicable law (other than insofar as the
Company is concerned the laws of The Netherlands) the Term Loan Agreement
constitutes the valid and binding obligation of each of the parties thereto,
enforceable against each of such parties in accordance with its terms;   (xiv)  
that neither the Term Loan Agreement nor any of the transactions contemplated
thereby or connected therewith (whether individually

4/13



--------------------------------------------------------------------------------



 



BAKER & MCKENZIE

  or seen as a whole) are or will result in a breach of the laws of any relevant
jurisdiction other than that of The Netherlands (including for the avoidance of
doubt the tax laws of any such jurisdiction) or are intended to avoid the
applicability or the consequences of such laws in a manner that is not permitted
thereunder;   (xvi)   that all the factual statements contained in the Company
Management Certificate are true and correct as of the date hereof;   (xvii)  
that all necessary licenses, authorizations, permissions, consents and
exemptions by or from any public or semipublic authority or agency of any
country other than The Netherlands (“Governmental Authorizations”), and all
payments of stamp duties or other taxes under the laws of any country other than
The Netherlands, which may be required in connection with the execution,
delivery and performance by the parties thereto of the Term Loan Agreement and
any transaction contemplated therein, have been obtained or made and in the case
of Governmental Authorizations are in full force and effect;   (xviii)   that
under the laws of the State of Illinois to which the Term Loan Agreement is
expressed to be subject, and under all other relevant laws (other than those of
The Netherlands):

  (a)   the choice of the laws of the State of Illinois as the governing law of
the Term Loan Agreement is a valid and binding choice of law;     (b)   the
submission by the Company to the exclusive jurisdiction of the state or federal
courts located in Chicago, Illinois, in or pursuant to the Term Loan Agreement
is valid and binding upon the Company; and

(xix)   that there are no dealings between the parties thereto that affect the
Term Loan Agreement.

We have undertaken no independent factual investigation in connection with the
opinions expressed herein or the transactions contemplated by the Term Loan
Agreement other than to review the documents listed at a. through j. above.
Specifically, we have relied as to factual matters on our review of the
documents listed at a. through j. above and on the factual assumptions made
herein. Our examination referred to above has been limited to the face of the
documents and we have not examined the meaning and effect of any document
governed by a law other than Dutch law.

5/13



--------------------------------------------------------------------------------



 



BAKER & MCKENZIE
Except as specifically mentioned herein, we have not conducted or caused to be
conducted any searches, investigations or reviews relating to any judgment,
rule, regulation, order, encumbrance, lien or third-party interest to which the
Company is subject or by which its property and assets are bound or any
litigation or governmental proceedings commenced, pending or threatened against
or affecting the Company or its property, interests, rights, assets or
undertakings.
We have not been concerned with investigating or verifying the completeness or
accuracy of the facts, representations and warranties set out in the Term Loan
Agreement (except to the extent specifically set forth herein) and to the extent
that the accuracy of such facts and warranties or of any facts stated in any
other document on which we have relied in giving this opinion is relevant to the
contents of this opinion, we have (except to the extent specifically set forth
herein) assumed that such facts are correct.
We do not express an opinion on matters of fact; matters of international law,
including, without limitation, the laws of the European Union except to the
extent the laws of the European Union have direct force and effect in The
Netherlands; anti-trust law; or any matter of taxation. No opinion is given on
commercial, accounting or non-legal matters or on the ability of the parties to
meet their financial obligations under the Term Loan Agreement.
Based on the foregoing, and subject to any facts, circumstances or documents not
disclosed to us, and subject to the further limitations, qualifications,
assumptions, exclusions and exceptions set forth herein, we are of the opinion
that:

A.   The Company has been duly incorporated and is validly existing as a limited
liability company (naamloze vennootschap) under the laws of The Netherlands.  
B.   The Company has the corporate power and corporate authority to execute and
deliver the Term Loan Agreement and to perform its contractual obligations
thereunder. The execution, delivery and performance by the Company of the Term
Loan Agreement have been duly authorized by all requisite corporate action on
the part of the Company. The Term Loan Agreement has been duly executed and
delivered by the Company.   C.   Neither (i) the execution and delivery by the
Company of the Term Loan Agreement nor (ii) the performance by the Company of
its contractual obligations under the Term Loan Agreement, requires any consent,
approval or authorisation of any national governmental or regulatory authority
of The Netherlands.

6/13



--------------------------------------------------------------------------------



 



BAKER & MCKENZIE



D.   Under the laws of The Netherlands, insofar as the laws of The Netherlands
are applicable, there is no requirement that the Term Loan Agreement or any
other document be filed or registered, or that any similar formalities be
complied with, in any public office in The Netherlands in order to ensure the
validity, binding effect or enforceability of the Term Loan Agreement against
the Company in legal proceedings in The Netherlands or the admissibility into
evidence of the Term Loan Agreement in such proceedings.   E.   Neither (i) the
execution and delivery by the Company of the Term Loan Agreement nor (ii) the
performance by the Company of its contractual obligations under the Term Loan
Agreement, violates or conflicts with the provisions of any published law, rule
or regulation of general application of The Netherlands. Neither (i) the
execution and delivery by the Company of the Term Loan Agreement nor (ii) the
performance by the Company of its contractual obligations under the Term Loan
Agreement, violates or conflicts with any of the provisions of the Company
Articles.   F.   The choice of the laws of the State of Illinois as the law
governing the Term Loan Agreement is valid and binding upon the Company under
the laws of The Netherlands, insofar as the laws of The Netherlands are
applicable, and accordingly the Term Loan Agreement constitutes, in a proceeding
before the courts of The Netherlands duly applying the laws of the State of
Illinois, the valid and legally binding obligation of the Company, enforceable
against the Company in accordance with its terms, subject to such exceptions to
the legal, valid and binding obligation thereof and to the enforceability
thereof as exist under the laws of the State of Illinois.   G.   The submission
by the Company to the exclusive jurisdiction of the state or federal courts
located in Chicago, Illinois, pursuant to Section 11.13(A) of the Term Loan
Agreement, is valid and binding upon the Company under the laws of The
Netherlands, insofar as the laws of The Netherlands are applicable, except that
(i) such submission to jurisdiction is void if any state or federal court
sitting in the State of Illinois would refuse to apply an international
mandatory rule of Dutch law, that is a rule of Dutch private international law
which specifies the governing law in a particular situation and which does not
permit any deviation from such governing law by agreement of the parties and
(ii) such submission to jurisdiction will not be given effect with respect to
claims for relief in summary proceedings (kort Reding) before the provisional
remedies judge (voorzieningenrechter) of a competent court in The Netherlands.

7/13



--------------------------------------------------------------------------------



 



BAKER & MCKENZIE

H.   In the absence of an applicable treaty between The Netherlands and the
United States of America, a judgment rendered by a court in the State of
Illinois will not be directly enforceable in The Netherlands. In order to obtain
a judgment which is enforceable in The Netherlands, the claim must be reheard on
its merits before a competent court in The Netherlands. However (i) a final
judgment (which is a judgment not subject to being contested by appeal or other
means) for the payment of money (other than a judgment for the payment of a fine
or penalty or for the payment of punitive damages, as to which we express no
opinion) rendered against the Company, in respect of a breach by the Company of
its payment obligations under the Term Loan Agreement by a state or federal
court located in Chicago, Illinois, acting pursuant to the acceptance by the
Company of the exclusive jurisdiction of such courts pursuant to
Section 11.13(A) of the Term Loan Agreement, will under current practice be
recognised by a Dutch court if (1) such judgment results from proceedings
compatible with Dutch concepts of due process, (2) such judgment and its
enforcement do not violate the public policy of The Netherlands, (3) the court
that rendered such judgment (x) had jurisdiction under the relevant laws
applicable in the State of Illinois and (y) did not assume jurisdiction on
grounds incompatible with internationally recognised principles in respect of
jurisdictional matters and (4) such judgment does not conflict with any other
final judgment rendered between the same parties and (ii) the court in The
Netherlands that so recognises a judgment granted against the Company as
described in clause (i) of this sentence will under current practice generally
grant the same monetary relief (other than a judgment for the payment of a fine
or penalty or for the payment of punitive damages, as to which we express no
opinion) set forth in such judgment without the necessity for relitigation on
the merits.

The opinions expressed herein are subject to the following exceptions,
limitations, qualifications and assumptions:

  (i)   The use of the terms “enforceable”, “enforceability”, “valid”, “binding”
and “effective” where used in paragraphs A. through H. above means that the
obligations assumed by the relevant party under the relevant agreement are of a
type which Dutch law generally recognizes or enforces; it does not mean that
these obligations will necessarily be enforced in all circumstances in
accordance with their terms. In particular, enforcement before the courts of The
Netherlands will in any event be subject to the matters set forth in paragraphs
(ii) through (xvii) below.     (ii)   The opinions expressed herein may be
affected or limited by and are subject in all respects to the provisions of
applicable law

8/13



--------------------------------------------------------------------------------



 



BAKER & MCKENZIE



      concerning bankruptcy (faillissement), insolvency, fraudulent conveyance
(actio Pauliana), preferential transfers (e.g. Article 47 Faillissementswet),
statutory merger (juridische fusie), statutory demerger (juridische splitsing),
moratorium (surseance van betaling), setoff, abatement (matiging), counterclaim,
statute of limitations (verjaring) and compulsory dissolution (ontbinding), and
other laws now or hereafter in effect, relating to or affecting the rights and
remedies of creditors generally.     (iii)   The rights and obligations of the
parties to the Term Loan Agreement are, to the extent that the laws of The
Netherlands are applicable and also possibly in the event that enforcement by a
court in The Netherlands of the Term Loan Agreement, or of a judgment rendered
against the Company based on the Term Loan Agreement, is sought, subject to the
principles of reasonableness and fairness (beginselen van redelijkheid en
billijkheid), which under Dutch law govern the relationship between the parties
to a contract and which in certain circumstances may limit or preclude the
reliance on, or enforcement of, contractual terms and provisions.     (iv)   The
enforcement in The Netherlands of the Term Loan Agreement would be subject to
the rules of civil procedure as applied by the Dutch courts.     (v)   Specific
performance (reele executie) and other remedies analogous to common law
equitable remedies such as injunctive relief may not always be available under
Dutch law:     (vi)   A provision which stipulates that certain documents
constitute conclusive evidence may not be enforceable in all circumstances.    
(vii)   Under Article 109, Book 6, of the Dutch Civil Code the court has the
power under certain circumstances to reduce the amount of damages that would
otherwise be payable by a party to an agreement for failure to comply with the
provisions of such agreement.     (viii)   If a specific provision in the Term
Loan Agreement permits concurrent proceedings to be brought in different
jurisdictions at the same time relating to the same subject matter such
provision may not be enforceable in The Netherlands.     (ix)   Article 242 of
the Dutch Code of Civil Procedure may limit the enforcement in proceedings
before a Dutch court of contractual

9/13



--------------------------------------------------------------------------------



 



BAKER & MCKENZIE

      provisions providing for indemnification for attorney’s fees and
collection costs (buitengerechtelijke kosten).     (x)   Under Dutch law each
power of attorney (volmacht) or mandate (lastgeving) (including all appointments
of process agents or other agents or attorneys-in-fact), whether or not by its
terms stated to be irrevocable, granted by the Company, expressly or by
implication, in the Term Loan Agreement will terminate without notice by force
of law upon bankruptcy of the Company or, as the case may be, of the person to
whom the power of attorney (volmacht) or mandate (lastgeving) is granted.    
(xi)   Powers of attorney granted by the Company can only be exercised with the
cooperation of the court-appointed administrator (bewindvoerder) in the event
the Company is granted a suspension of payments (surs6ance van betaling).    
(xii)   The validity of the Term Loan Agreement may be affected by the
provisions of Sections 3:45-3:48 of the Dutch Civil Code (to which Sections 42
through 45 of the Dutch Bankruptcy Act correspond in case of bankruptcy). These
provisions grant to creditors, including future creditors, and the receiver in
bankruptcy (curator), the right to challenge the validity of certain
transactions if (i) such transactions are entered into by a debtor without a
legal obligation to do so, (ii) the rights of one or more present or future
creditors of the debtor are thereby prejudiced and (iii) at the time such
transaction was entered into the debtor knew or reasonably should have known
that the rights of one or more other present or future creditors of the debtor
would be prejudiced by such transaction.     (xiii)   The opinions expressed in
paragraph F. above are subject to the following exceptions and qualifications:
(1) The choice of the laws of the State of Illinois as the law governing the
Term Loan Agreement will not be recognized as valid and binding under the laws
of The Netherlands, insofar as the laws of The Netherlands are applicable, to
the extent that (a) any provision of the Term Loan Agreement or (b) any
provision of the laws of the State of Illinois applicable to the Term Loan
Agreement, is manifestly incompatible with the public policy of The Netherlands.
(2) Regardless of the law which the parties to a contract have chosen as the
governing law with respect thereto, a court of The Netherlands may give effect
to mandatory rules of the laws of another jurisdiction with which the situation
has a close connection, if and insofar as under the laws of that other
jurisdiction those rules must be applied regardless of the law which would
otherwise be applicable. (3) Regardless of the law

10/13



--------------------------------------------------------------------------------



 



BAKER & MCKENZIE



      which the parties to a contract have chosen as the governing law with
respect thereto, the courts of The Netherlands will apply the laws of The
Netherlands in a situation where under Dutch law application of such laws is
mandatory. (4) The courts of The Netherlands will take into account the law of
the country in which performance of an obligation occurs or is to occur in
relation to (a) the manner of performance of such obligation and (b) the
measures required to be taken by the obligee in the event of failure to perform
such obligation.     (xiv)   The service of process against the Company other
than by personal delivery by a bailiff of the Dutch courts (gerechtsdeurwaarder)
may not be considered by a Dutch court to constitute valid service of process,
notwithstanding any provision to the contrary in the Term Loan Agreement.    
(xv)   Any provision of the Term Loan Agreement stating that the rights and
obligations thereunder shall bind or enure to the benefit of any assignee of any
party thereto may not be enforceable in The Netherlands in the absence of
further agreements to that effect with such assignee.     (xvi)   Provisions of
the Term Loan Agreement providing that a party thereto is not liable for, or is
entitled to indemnification for, such party’s own intentional misconduct (opzet)
or gross negligence (grove schuld) are in conflict with the public policy of The
Netherlands and may not be enforceable in The Netherlands.     (xvii)   Dutch
law does not recognize the concept of ownership of property by a trustee for the
benefit of third persons. Accordingly, any trusts purported to be created
pursuant to any provision of the Term Loan Agreement would not be recognized
under the laws of The Netherlands and would not be enforced in legal proceedings
before a court in The Netherlands.

We express no opinion concerning

  [a]   the validity, enforceability or effectiveness in proceedings in the
courts of The Netherlands of any security interest purported to be created by
the Term Loan Agreement;     [b]   the provisions of Section 10.3 (e), (h) and
(k) of the Term Loan Agreement, of the last sentence of Section 10.3 of the Term
Loan Agreement and of Section 10.4 of the Term Loan Agreement insofar as
pursuant to those provisions the Company

11/13



--------------------------------------------------------------------------------



 



BAKER & MCKENZIE

      purports to waive any defenses available to it pursuant to mandatory
provisions of Dutch law;     [c]   the enforceability in proceedings before the
Dutch courts of the second sentence of Section 11.13(B) of the Term Loan
Agreement; or   [d]   the provisions of the second sentence of Section 11.15 of
the Term Loan Agreement, to the extent such provision relates to liens and
security interests created by Dutch law.

This opinion speaks as of the date hereof, and we make no undertaking to
supplement such opinions if facts and circumstances (including, without
limitation, amendments to the Term Loan Agreement) come to our attention, or
changes in the law occur, which could affect such opinion.

This opinion:

1.   expresses and describes Dutch legal concepts in English and not in their
original Dutch terms; these concepts may not be identical to the concepts
described by the English translations; this opinion may therefore be relied upon
only on the express conditions (x) that such opinion and any issues of
interpretation or liability arising thereunder shall be governed by, and that
all words and expressions used herein shall be construed and interpreted in
accordance with, the laws of The Netherlands and (y) that any issues of
interpretation or liability arising hereunder shall also be governed by Dutch
law and shall be brought exclusively before a Dutch court;   2.   is strictly
limited to the matters set forth herein and no opinion may be inferred or
implied beyond that expressly stated herein; and   3.   is furnished as of its
date pursuant to Section 5.1(v) of the Term Loan Agreement and may be relied
upon solely by the addressees hereof and may not be relied upon by or furnished,
circulated or quoted to, or used or referred to or filed with, any other person,
or by any person in any other context, without our express written consent. A
copy may, however, be provided to (i) your legal advisors solely for the purpose
of the Term Loan Agreement and of giving their opinions in connection therewith
and subject to the restrictions set forth in this paragraph 3, (ii) bank
examiners and regulators in connection with their review of your activities and
(iii) prospective participants and assignees under the Term Loan Agreement
subject to the restrictions set forth in this paragraph 3.

We express no opinion on any laws other than the law of The Netherlands as it
stands and has been interpreted in printed case law of the courts of The
Netherlands as of the date of this opinion. In particular, without limiting the
generality of the foregoing we express no opinion concerning whether or under

12/13



--------------------------------------------------------------------------------



 



BAKER & MCKENZIE
what circumstances or with what result a court sitting outside The Netherlands
would or might apply Dutch law.
This opinion is given on behalf of Baker & McKenzie Amsterdam N.V. and not on
behalf of or by any other office or associated firm of the Swiss Verein Baker &
McKenzie International. In this opinion the expressions “we”, “us”, “our” and
like expressions should be construed accordingly.
Yours sincerely,
Baker & McKenzie Amsterdam N.V.

13/13



--------------------------------------------------------------------------------



 



$200,000,000
TERM LOAN FACILITY
TO
CHICAGO BRIDGE & IRON COMPANY
November 9, 2007
LIST OF CLOSING DOCUMENTS1
A. LOAN AND SECURITY DOCUMENTS

1.   Term Loan Agreement (the “Term Loan Agreement”) by and among Chicago Bridge
& Iron Company N.V., a corporation organized under the laws of The Kingdom of
the Netherlands (the “Company”), as Guarantor, Chicago Bridge & Iron Company, as
borrower under the Term Loan Agreement (the “Borrower”), the institutions from
time to time parties thereto as lenders (the “Lenders”), and JPMorgan Chase
Bank, National Association, in its capacity as contractual representative
capacity (the “Administrative Agent”), evidencing a $200,000,000 term loan
facility to the Borrowers from the Lenders.

EXHIBITS

         
EXHIBIT A-1
  —   Commitments
EXHIBIT B
  —   Form of Borrowing/Election Notice
EXHIBIT C
  —   RESERVED
EXHIBIT D
  —   Form of Assignment and Acceptance Agreement
EXHIBIT E-1
  —   Form of Borrower’s US Counsel’s Opinion
EXHIBIT E-2
  —   Form of Borrower’s Foreign Counsel’s Opinion
EXHIBIT E-3
  —   List of Closing Documents
EXHIBIT F
  —   Form of Officer’s Certificate
EXHIBIT G
  —   Form of Compliance Certificate
EXHIBIT H
  —   Form of Subsidiary Guaranty
EXHIBIT I
  —   Form of Note
EXHIBIT J
  —   Form of Designation Agreement

 

1   Capitalized terms used herein and not defined herein shall have the meanings
assigned to such terms in the Credit Agreement, as applicable.

2



--------------------------------------------------------------------------------



 



SCHEDULES

     
SCHEDULE 1.1.1
  Permitted Existing Indebtedness
SCHEDULE 1.1.2
  Permitted Existing Investments
SCHEDULE 1.1.3
  Permitted Existing Liens
SCHEDULE 1.1.4
  Permitted Existing Contingent Obligations
SCHEDULE 1.1.5
  Material Subsidiaries and Foreign Subsidiaries that are not Excluded Foreign
Subsidiaries
SCHEDULE 6.4
  Pro Forma Financial Statements
SCHEDULE 6.7
  FTC Litigation
SCHEDULE 6.8
  Subsidiaries
SCHEDULE 6.9
  ERISA
SCHEDULE 6.17
  Environmental Matters
SCHEDULE 7.3(N)
  Subsidiary Covenants
SCHEDULE 7.3(S)
  Permitted Restricted Payments

2.   Guaranty (the “Guaranty”) executed by each of the Subsidiary Guarantors, in
favor of the Administrative Agent.   3.   Notes executed by the Borrower in
favor of any Lender which has requested a note pursuant to Section 2.12 of the
Credit Agreement in the aggregate principal amount of each such Lender’s
Commitment under the Credit Agreement.

B. CORPORATE DOCUMENTS

4.   Certificates of the Secretary or Assistant Secretary of the Company and the
Borrower certifying: (i) the resolutions of the Board of Directors (or other
similar governing body) of the Company or the Borrower authorizing, inter alia,
the execution, delivery and performance of each document to which it is a party;
and the names and true signatures of the incumbent officers of the Company or
the Borrower authorized to sign the documents to which it is a party and
authorized to request Advances or Letters of Credit under the Credit Agreement,
and (ii) with respect to the Borrower, a copy of the By-laws for the Borrower.  
5.   Articles of Incorporation of the Company and the Borrower certified as of
recent date by the appropriate governmental officer in the jurisdiction of
incorporation for the Company and the Borrower.   6.   Good Standing Certificate
for the Company and the Borrower certified as of recent date by the appropriate
governmental officer in the jurisdiction of incorporation for the Company and
the Borrower.



3



--------------------------------------------------------------------------------



 



C. OPINIONS

7.   Opinion of General Counsel of the Company, the Borrower and the Subsidiary
Guarantors with respect to the Term Loan Agreement and the Guaranty.   8.  
Opinion of Dutch Counsel of the Company with respect to the Term Loan Agreement.

4



--------------------------------------------------------------------------------



 



$200 Million Term Loan Schedules
Schedule 1.1.1 — Permitted Existing Indebtedness (w/o duplication)
In 000’s of USD Equivalent
As of September 30, 2007

                      In 000’s of           US$ Equivalent   Company   Party  
Outstanding  
 
           
Section (a) — Borrowed Money
        N/A  
 
           
Section (b) — Deferred Purchase Price
        N/A  
 
           
Section (c) — Lien Obligations
        N/A  
 
           
Section (d) — Notes
           
Chicago Bridge & Iron Company
  Praxair     219  
 
  Employee Benefits Agreement        
 
           
Section (e) — Capitalized Leases
        N/A  
 
            Section (f) — Contingent Obligations   Refer to Schedule 1.1.4

 

Page 1 of 49



--------------------------------------------------------------------------------



 



$200 Million Term Loan Schedules
Schedule 1.1.1 — Permitted Existing Indebtedness (w/o duplication)
In 000’s of USD Equivalent
As of September 30, 2007
Section (g) — Letters of Credit

                                      Value in     In               currency    
000’s   Issued by   Currency     of issue     of USD  
Emirates Bank Int’l
  AED     640       174  
Emirates Bank Int’l
  AED     4,500       1,225  
Mashreq Bank
  AED     50       14  
Mashreq Bank
  AED     50       14  
Mashreq Bank
  AED     150       41  
Mashreq Bank
  AED     50       14  
Mashreq Bank
  AED     160       44  
Mashreq Bank
  AED     30       8  
Mashreq Bank
  AED     50       14  
Mashreq Bank
  AED     50       14  
ANZ Australian-New Zealand Banking Group
  AUD     85       75  
HSBC — Australia
  AUD     280       248  
HSBC — Australia
  AUD     62       55  
HSBC — Australia
  AUD     40       35  
De National Borg
  EUR     28       39  
Standard Chartered Bank — London
  GBP     3,000       6,140  
ANZ Australian-New Zealand Banking Group
  PGK     32       11  
ANZ Australian-New Zealand Banking Group
  PGK     5       2  
Saudi American Bank
  SAR     57       15  
Saudi American Bank
  SAR     292       78  
Saudi American Bank
  SAR     127       34  
Saudi American Bank
  SAR     50       13  
HSBC — Australia
  THB     1,000       31  
Standard Bank
  ZAR     3       0  
Credit linked Tranche C
                    4,040  
Credit linked Tranche C
                    915  
Credit linked Tranche C
                    5,358 *
Credit linked Tranche C
                    4,437  
REV Credit Facility
                    9,441  
REV Credit Facility
                    23,100  
REV Credit Facility
                    2,000  
 
                  $ 57,627  

      *  
This LC was reduced 10/11/07 from $5,358 to $1,208

 

Page 2 of 49



--------------------------------------------------------------------------------



 



$200 Million Term Loan Schedules
Schedule 1.1.1 - Permitted Existing Indebtedness (w/o duplication)
In 000’s of USD Equivalent
As of September 30, 2007
Refer to Schedule 1.1.4 for a list of all Performance and Financial Letters of
Credit

                 
Section (h) — Off-Balance Sheet Liabilities
               
Sale and Leaseback of Plainfield Facility
  Approximately   $ 21,329  
 
               
Section (j) — Disqualified Stock
            N/A  

 

Page 3 of 49



--------------------------------------------------------------------------------



 



$200 Million Term Loan Schedules
Schedule 1.1.2 — Permitted Existing Investments
As of September 30, 2007
As of September 30, 2007, the Company had invested $488.4 million of its excess
cash into overnight funds, money market funds, or time deposits at JPMorgan
Chase Bank, N.A., Bank of America, N.A., Wells Fargo Bank, N.A., Credit Suisse,
Fortis Bank, UBS Financial Services, Inc., PNC Bank, N.A., Morgan Keegan, Allied
Irish Bank, Northern Trust, Amegy Bank, Bank of New York, Capital One, N.A.,
Woodforest National Bank, Standard Chartered Bank, Saudi American Bank, National
Westminster Bank, Banco Provincial, Citibank, Banesco, Venezolano de Credito,
Banco Exterior CA, Banco de Credito and ABN Amro.
As of September 30, 2007, the Company had invested $160.0 million of its excess
cash into tax-exempt auction rate certificates at Credit Suisse, UBS Financial
Services, Inc., Amegy Bank, Morgan Keegan, Bank of Texas, and Compass Bank.
The Company has investments in the following list of entities:
Arabian CBI Ltd.
Arabian CBI Tank Manufacturing Company Limited
CBI (Malaysia) Sdn. Bhd.
Chicago Bridge & Iron Company (Egypt) LLC
Horton CBI, Limited
CBI (Philippines) Inc.
CBI (Thailand) Limited
Chicago Bridge & Iron Company & Co. L.L.C.
Please refer to Schedule 6.8 for a more detailed presentation.

 

Page 4 of 49



--------------------------------------------------------------------------------



 



$200 Million Term Loan Schedules
Schedule 1.1.3 — Permitted Existing Liens
In 000’s of USD Equivalent
As of September 30, 2007
None

 

Page 5 of 49



--------------------------------------------------------------------------------



 



$200 Million Term Loan Schedules
Schedule 1.1.4 — Permitted Existing Contingent Obligations
As of September 30, 2007
(See attached LC and Surety Bond reports)

 

Page 6 of 49



--------------------------------------------------------------------------------



 



$200 Million Term Loan Schedules
Schedule 1.1.5 — Material Subsidiaries and Foreign Material
Subsidiaries that are not Excluded Foreign Subsidiaries as of September 30,
2007:
SUBSIDIARY BORROWERS;

                  Organized   Equity  
Chicago Bridge & Iron Company
  Delaware     100.0 %  
MATERIAL SUBSIDIARIES:
           

              U.S. Material Subsidiaries   Organized   Equity  
Chicago Bridge & Iron Company
  Delaware     100.0 %
Chicago Bridge & Iron Company (Delaware)
  Delaware     100.0 %
Chicago Bridge & Iron Company
  Illinois     100.0 %
CB&I Constructors, Inc.
  Texas     100.0 %
CB&I Tyler Company
  Delaware     100.0 %
CBI Services, Inc.
  Delaware     100.0 %
CBI Company Ltd.
  Delaware     100.0 %
CBI Overseas, LLC
  Delaware     100.0 %
Asia Pacific Supply Co.
  Delaware     100.0 %
Central Trading Company, Ltd.
  Delaware     100.0 %
Howe-Baker International, L.L.C.
  Delaware     100.0 %
Howe-Baker Engineers, Ltd.
  Texas     100.0 %
Howe-Baker Holdings, L.L.C.
  Delaware     100.0 %
Howe-Baker Management, L.L.C.
  Delaware     100.0 %
Matrix Engineering, Ltd.
  Texas     100.0 %
HBI Holdings, L.L.C.
  Delaware     100.0 %
Howe-Baker International Management, L.L.C.
  Delaware     100.0 %
A & B Builders, Ltd.
  Texas     100.0 %
Matrix Management Services, L.L.C.
  Delaware     100.0 %
Constructors International, L.L.C.
  Delaware     100.0 %
CB&I Woodlands LLC
  Delaware     100.0 %
CBI Americas, Ltd.
  Delaware     100.0 %
CSA Trading Company, Ltd.
  Delaware     100.0 %
Oceanic Contractors, Inc.
  Delaware     100.0 %
 
           
Foreign Material Subsidiaries
           
Chicago Bridge & Iron Company B.V.
  Netherlands     100.0 %
Chicago Bridge & Iron (Antilles) N.V.
  Curacao     100.0 %
Lealand Finance Company B.V.
  Netherlands     100.0 %
Horton CBI, Limited
  Canada     99.9 %
CBI Constructors Limited
  United Kingdom     100.0 %
CBI (Europe) B.V.
  Netherlands     100.0 %
CBI Venezolana, S.A.
  Venezuela     100.0 %
CBI Construcciones S.A
  Argentina     100.0 %
CBI Constructors S.A. (Proprietary) Limited
  South Africa     100.0 %
CBI Eastern Anstalt
  Liechtenstein     100.0 %

 

Page 7 of 49



--------------------------------------------------------------------------------



 



$200 Million Term Loan Schedules
Schedule 1.1.5 — Material Subsidiaries and Foreign Material
Subsidiaries that are not Excluded Foreign Subsidiaries as of September 30,
2007:

              Foreign Material Subsidiaries   Organized   Equity  
CBI Constructors Pty. Ltd.
  Australia     100.0 %
Arabian CBI Ltd.
  Saudi Arabia     75.0 %
CMP Holdings B.V.
  Netherlands     100.0 %
CBI Holdings (U.K.) Limited
  United Kingdom     100.0 %
CB&I (Nigeria) Limited
  Nigeria     100.0 %
Chicago Bridge & Iron (Espana) S.A.
  Spain     100.0 %
CBI (Philippines) Inc.
  Philippines     99.9 %
Arabian Gulf Material Supply Company, Ltd.
  Cayman Islands     100.0 %
Pacific Rim Material Supply Company, Ltd.
  Cayman Islands     100.0 %
Southern Tropic Material Supply Company, Ltd.
  Cayman Islands     100.0 %
CB&I Hungary Holding Limited Liability Company
  Hungary     100.0 %
CB&I UK Limited
  United Kingdom     100.0 %
CBI Luxembourg S.A.R.L.
  Luxembourg     100.0 %
CBI Finance Company Limited
  Ireland     100.0 %
Woodlands International Insurance Co. Ltd.
  Ireland     100.0 %
Material Supply Companies
  Various     100.0 %
CBI Peruana SAC
  Peru     99.9 %
CBI Montajes de Chile Limitada
  Chile     100.0 %

FOREIGN SUBSIDIARIES THAT ARE NOT EXCLUDED FOREIGN SUBSIDIARIES:

              Company Name   Organized   Equity  
Chicago Bridge & Iron Company B.V.
  Netherlands     100.0 %
Chicago Bridge & Iron (Antilles) N.V.
  Curacao     100.0 %
Lealand Finance Company B.V.
  Netherlands     100.0 %
Horton CBI, Limited
  Canada     99.9 %
CBI Constructors Limited
  United Kingdom     100.0 %
CBI (Europe) B.V.
  Netherlands     100.0 %
CBI Venezolana, S.A.
  Venezuela     100.0 %
CBI Construcciones S.A
  Argentina     100.0 %
CBI Eastern Anstalt
  Liechtenstein     100.0 %
CBI Constructors Pty. Ltd.
  Australia     100.0 %
CMP Holdings B.V.
  Netherlands     100.0 %
CBI Holdings (U.K.) Limited
  United Kingdom     100.0 %
CB&I (Nigeria) Limited
  Nigeria     100.0 %
Chicago Bridge & Iron (Espana) S.A.
  Spain     100.0 %
CBI (Philippines) Inc.
  Philippines     99.9 %
Arabian Gulf Material Supply Company, Ltd.
  Cayman Islands     100.0 %
Pacific Rim Material Supply Company, Ltd.
  Cayman Islands     100.0 %
Southern Tropic Material Supply Company, Ltd.
  Cayman Islands     100.0 %
CB&I Hungary Holding Limited Liability Company
  Hungary     100.0 %
CB&I UK Limited
  United Kingdom     100.0 %
CBI Luxembourg S.A.R.L.
  Luxembourg     100.0 %
CBI Finance Company Limited
  Ireland     100.0 %
Woodlands International Insurance Co. Ltd.
  Ireland     100.0 %

FOREIGN SUBSIDIARIES THAT ARE NOT EXCLUDED FOREIGN SUBSIDIARIES:

              Company Name   Organized   Equity  
CBI Peruana SAC
  Peru     99.9 %
CBI Montajes de Chile Limitada
  Chile     100.0 %

 

Page 8 of 49



--------------------------------------------------------------------------------



 



$200 Million Term Loan Schedules
SCHEDULE 1.1.6 — Definition of PMP in the Dutch Exemption Regulation

1.  
a professional market party within the meaning of section 1a subsection three of
the Exemption Regulation Securities Trade Act 1995.
  2.  
an enterprise or institution which, according to its balance sheet as at the end
of the year preceding the date it extends the relevant repayable funds has
assets totalling EUR 500,000,000 or more;
  3.  
an enterprise, institution or natural person which has net equity (eigen
vermogen) totalling EUR 10,000,000 or more at the end of the year preceding the
date it extends the relevant repayable funds and which has been active on the
financial markets at least twice a month, on average, during two consecutive
years preceding the date it extends the relevant repayable funds;
  4.  
a subsidiary of an enterprise or institution mentioned under 1 over which
supervision is exercised by way of consolidation with the professional market
party;
  5.  
an enterprise or institution which has a rating from an agency which is in the
opinion of the Dutch Central Bank a professional rating agency or which offers
securities which have a rating from an agency which is in the opinion of the
Dutch Central Bank a professional rating agency;
     
The following entities are ‘professional market parties’ within the meaning of
section 1a, subsection three of the Exemption Regulation Securities Trade Act
1995:

  (a)  
anyone who is under supervision of the Netherlands Authority for the Financial
Markets and/or the Dutch Central Bank, or of a regulatory authority of another
state which allows that entity to be active on the financial markets;
    (b)  
anyone who in any other way exercises a regulated activity on the financial
markets;
    (c)  
the State of the Netherlands, the Dutch Central Bank, a foreign public body
constituting part of the central government, Dutch and foreign regional and
local governments, foreign central banks, international and supranational public
institutions;
    (d)  
a legal entity or corporation which, according to the most recent financial
statements or consolidated financial statements, complies with at least two of
three of the following criteria: (i) an average number of employees during the
financial year of 250 or more; (ii) assets totalling, according to its balance
sheet, EUR 43 million or more; and (iii) yearly net revenues of at least EUR
50 million;
    (e)  
entities with statutory seat in the Netherlands which do not meet at least two
of the three criteria mentioned in sub (d) above, which have asked the Dutch
competent authority to be considered as professional market parties (and which
consequently have been registered as such), as well as natural persons with
place of residence in the Netherlands who have asked the Dutch competent
authority to be considered as a professional market party, and who meet at least
two of the following three criteria: (i) the person has carried out transactions
of a significant size on securities markets at an average frequency of at least
10 per quarter over the previous four quarters, (ii) the size of the person’s
securities portfolio is at least EUR 500,000, and (iii) the person works or has
worked for at least one year in the financial sector in a professional position
which requires knowledge of securities investment;

 

Page 9 of 49



--------------------------------------------------------------------------------



 



$200 Million Term Loan Schedules
SCHEDULE 1.1.6 — Definition of PMP in the Dutch Exemption Regulation

  (f)  
a legal entity or corporation which has as its only business purpose the
investment in securities;
    (g)  
entities which have been incorporated with the specific purpose of engaging in
transactions with the goal of acquiring assets as referred to in Section 2:364
of the Dutch Civil Code which serve to provide security for securities which
have been issued or will be issued, all to the extent such entities engage in
such transactions.

 

Page 10 of 49



--------------------------------------------------------------------------------



 



$200 Million Term Loan Schedules
Schedule 3.2 — Transitional Letters of Credit
to be rolled under the Second Amended and Restated Agreement

                              In 000’s of   LC Number     Beneficiary   USD    
338560    
Southern LNG Inc.
    19,608     SB07/4031 /
W000231    
Saudi Kayan Petrochemical Co.
    4,133     3086808    
Petrotrin
    4,900     3086807    
Petrotrin
    1,600     323904    
GNL Quintero S.A.
    7,964     323901    
GNL Quintero S.A.
    31,527     323907    
GNL Quintero S.A.
    37,949          
Bear Head LNG c/o Anadarko
          649901    
Petroleum Corp
    1,519     533636030    
Samsung Saudi Arabia Ltd
    1,405     253550    
Cabinda Gulf Oil Company Ltd
    26,465     339459    
Marathon Petroleum
    3,671     350702    
Sunoco Inc (R&M)
    408     410872    
Dominion Cove Point LNG Lmt
    28,000     SB07/4029 /
W000234    
Middle East Engineering & Development Co.Ltd
    1,734     SB07/4030 /
W000233    
Middle East Engineering & Development Co. Ltd.
    2,601     ST4003/04    
EnCana (UK) Limited
    7,559     3086000    
Petrotrin
    2,500     3085999    
Petrotrin
    7,500     334422    
Refineria La Pampilla
    169     334423    
Enaex S.A.
    94     348003    
Enaex S.A.
    203     346975    
ENAP Refinerias S.A.
    638     348004    
ENAP Refinerias S.A.
    564     346974    
ENAP Refinerias S.A.
    358     344410    
ENAP Refinerias
    425     273585    
Refineria la Pompilla
    197     273586    
Refineria la Pompilla
    131     332163    
Southern LNG Inc.
    5,000     333470    
Synagro-WWT
    625     SLT751624    
Trunkline LNG Company, LLC
    4,595     410679    
Trunkline LNG
    3,207  

 

Page 11 of 49



--------------------------------------------------------------------------------



 



$200 Million Term Loan Schedules
Schedule 3.2 — Transitional Letters of Credit
to be rolled under the Second Amended and Restated Agreement

                              In 000’s of   LC Number     Beneficiary   USD    
293951    
Compania de Petroleos de Chile COPEC
    213     253547    
Cabinda Gulf Oil Company Ltd
    26,465     307606    
Houston Fuel Oil Terminal Company
    859     334266    
Enaex S.A.
    914     223002    
CNOOC-Fujian LNG, ltd
    5,115     246955    
Zurich American Insurance Company
    23,100     533636028    
Samsung Saudi Arabia Ltd
    2,810     533636029    
Samsung Saudi Arabia Ltd
    562     533636027    
Samsung Saudi Arabia Ltd
    843     297020    
SNC-Lavalin UK Limited
    146     252574    
Toyo Engineering India Ltd
    60     293953    
Compania de Petroleos de Chile COPEC
    98     SLT751064    
Continental Casualty Company
    9,441     SB07/4028 /
W000232    
Saudi Kayan Petrochemical Co.
    8,266     207192    
Ingeneria y Construccion Sigdo Koppers S.A.
    84     207123    
Ingeneria y Construccion Sigdo Koppers S.A.
    349     299681    
Bayer Material Sciences LLC
    167     379626    
PDV
    500     218562    
Pluspetrol Peru
    7,223     G5002/04    
MW Kellogg
    34     301713    
CNOOC Fujian LNG
    2,010     301714    
CNOOC Fujian LNG
    657     301715    
CNOOC Fujian LNG
    1,743     329333    
Toyo Engineering Corporation
    1,752     212424    
Hovensa L.L.C.
    1,753     301318    
Hess Corporation
    1,497     346695    
Bariven S.A.
    521     286747    
Kinder Morgan Liquids Terminals, LP
    321     410634    
Marathon Ashland Petroleum LLC
    522     751680    
Marathon Ashland Petroleum LLC
    1,655     264150    
Pluspetrol Peru Corporation
    1,163  

 

Page 12 of 49



--------------------------------------------------------------------------------



 



$200 Million Term Loan Schedules
Schedule 3.2 — Transitional Letters of Credit
to be rolled under the Second Amended and Restated Agreement

                              In 000’s of   LC Number     Beneficiary   USD    
410692    
Yankee Gas Services Company
    20,000     91899003    
Pluspetrol Peru Corp S.A.
    2,010     577397    
Marathon Petroleum Company LLC
    1,904     to be assigned    
ENAP Refinerias S.A.
    1,488          
Sub-total :
    333,491          
Plus 3% currency adjustment:
    294          
 
             
Total:
    333,786          
 
     

Calculation of Foreign Currency LC’s:

         
ST4003/04
    7,559  
533636030
    1,405  
533636027
    843  
 
    0  
 
     
Total USD Equiv. of Foreign Currency LC’s
    9,807  
 
     
3% adjustment to Total Utilization
    294  
 
     

 

Page 13 of 49



--------------------------------------------------------------------------------



 



$200 Million Term Loan Schedules
Schedule 6.4 — Pro Forma Financial Statements
Refer to Chicago Bridge & Iron’s Proxy Statement Pursuant to Section 14(a) of
the Securities Exchange Act of 1934, as amended, filed on October 18, 2007 with
the United States Securities and Exchange Commission for CB&I/ABB Lummus Pro
Forma Financial Statements.

 

Page 14 of 49



--------------------------------------------------------------------------------



 



$200 Million Term Loan Schedules
Schedule 6.7 — Litigation; Loss Contingencies and Violations
Antitrust Proceedings—In October 2001, the U.S. Federal Trade Commission (the
“FTC” or the “Commission”) filed an administrative complaint (the “Complaint”)
challenging our February 2001 acquisition of certain assets of the Engineered
Construction Division of Pitt-Des Moines, Inc. (“PDM”) that we acquired together
with certain assets of the Water Division of PDM (the Engineered Construction
and Water Divisions of PDM are hereafter sometimes referred to as the “PDM
Divisions”). The Complaint alleged that the acquisition violated Federal
antitrust laws by threatening to substantially lessen competition in four
specific business lines in the United States: liquefied nitrogen, liquefied
oxygen and liquefied argon (LIN/LOX/LAR) storage tanks; liquefied petroleum gas
(LPG) storage tanks; liquefied natural gas (LNG) storage tanks and associated
facilities; and field erected thermal vacuum chambers (used for the testing of
satellites) (the “Relevant Products”).
In June 2003, an FTC Administrative Law Judge ruled that our acquisition of PDM
assets threatened to substantially lessen competition in the four business lines
identified above and ordered us to divest within 180 days of a final order all
physical assets, intellectual property and any uncompleted construction
contracts of the PDM Divisions that we acquired from PDM to a purchaser approved
by the FTC that is able to utilize those assets as a viable competitor.
We appealed the ruling to the full FTC. In addition, the FTC Staff appealed the
sufficiency of the remedies contained in the ruling to the full FTC. On
January 6, 2005, the Commission issued its Opinion and Final Order. According to
the FTC’s Opinion, we would be required to divide our industrial division,
including employees, into two separate operating divisions, CB&I and New PDM,
and to divest New PDM to a purchaser approved by the FTC within 180 days of the
Order becoming final. By order dated August 30, 2005, the FTC issued its final
ruling substantially denying our petition to reconsider and upholding the Final
Order as modified.
We believe that the FTC’s Order and Opinion are inconsistent with the law and
the facts presented at trial, in the appeal to the Commission, as well as new
evidence following the close of the record. We have filed a petition for review
of the FTC Order and Opinion with the United States Court of Appeals for the
Fifth Circuit. Oral arguments occurred on May 2, 2007. In addition to the legal
proceedings, we also continue to explore a negotiated resolution of this matter
with the FTC. We are not required to divest any assets until we have exhausted
all appeal processes available to us, including appeal to the United States
Supreme Court. Because (i) the remedies described in the Order and Opinion are
neither consistent nor clear, (ii) the needs and requirements of any purchaser
of divested assets could impact the amount and type of possible additional
assets, if any, to be conveyed to the purchaser to constitute it as a viable
competitor in the Relevant Products beyond those contained in the PDM Divisions,
and (iii) the demand for the Relevant Products is constantly changing, we have
not been able to definitively quantify the potential effect on our financial
statements. The divested entity could include, among other things, certain
fabrication facilities, equipment, contracts and employees of CB&I. The remedies
contained in the Order, depending on how and to the extent they are ultimately
implemented to establish a viable competitor in the Relevant Products, could
have an adverse effect on us, including the possibility of a potential
write-down of the net book value of divested assets, a loss of revenue relating
to divested contracts and costs associated with a divestiture.

 

Page 15 of 49



--------------------------------------------------------------------------------



 



$200 Million Term Loan Schedules
Schedule 6.7 — Litigation; Loss Contingencies and Violations
Securities Class Action—A class action shareholder lawsuit was filed on
February 17, 2006 against us, Gerald M. Glenn, Robert B. Jordan, and Richard E.
Goodrich in the United States District Court for the Southern District of New
York entitled Welmon v. Chicago Bridge & Iron Co. NV, et al. (No. 06 CV 1283).
The complaint was filed on behalf of a purported class consisting of all those
who purchased or otherwise acquired our securities from March 9, 2005 through
February 3, 2006 and were damaged thereby.
The action asserts claims under the U.S. securities laws in connection with
various public statements made by the defendants during the class period and
alleges, among other things, that we misapplied percentage-of-completion
accounting and did not follow our publicly stated revenue recognition policies.
Since the initial lawsuit, other suits containing substantially similar
allegations and with similar, but not exactly the same, class periods were
filed.
On July 5, 2006, a single Consolidated Amended Complaint was filed in the Welmon
action in the Southern District of New York consolidating all previously filed
actions. We and the individual defendants filed a motion to dismiss the
Complaint, which was denied by the Court. On March 2, 2007, the lead plaintiffs
filed a motion for class certification, and we and the individual defendants
filed an opposition to class certification on April 2, 2007. After an initial
hearing on the motion for class certification held on May 29, 2007, the Court
scheduled another hearing to be held on November 13-14, 2007, to resolve factual
issues regarding the typicality and adequacy of the proposed class
representatives. The parties have agreed to a rescheduling of the hearing to a
later date. Although we believe that we have meritorious defenses to the claims
made in the above action and intend to contest it vigorously, an adverse
resolution of the action could have a material adverse effect on our financial
position and results of operations in the period in which the lawsuit is
resolved.
Asbestos Litigation—We are a defendant in lawsuits wherein plaintiffs allege
exposure to asbestos due to work we may have performed at various locations. We
have never been a manufacturer, distributor or supplier of asbestos products. As
of September 30, 2007, we have been named a defendant in lawsuits alleging
exposure to asbestos involving approximately 4,645 plaintiffs, and of those
claims, approximately 1,993 claims were pending and 2,652 have been closed
through dismissals or settlements. As of September 30, 2007, the claims alleging
exposure to asbestos that have been resolved have been dismissed or settled for
an average settlement amount per claim of approximately one thousand dollars.
With respect to unasserted asbestos claims, we cannot identify a population of
potential claimants with sufficient certainty to determine the probability of a
loss and to make a reasonable estimate of liability, if any. We review each case
on its own merits and make accruals based on the probability of loss and our
ability to estimate the amount of liability and related expenses, if any. We do
not currently believe that any unresolved asserted claims will have a material
adverse effect on our future results of operations or financial position and at
September 30, 2007 we had accrued $873 for liability and related expenses. While
we continue to pursue recovery for recognized and unrecognized contingent losses
through insurance, indemnification arrangements or other sources, we are unable
to quantify the amount, if any, that may be expected to be recoverable because
of the variability in the coverage amounts, deductibles, limitations and
viability of carriers with respect to our insurance policies for the years in
question.

 

Page 16 of 49



--------------------------------------------------------------------------------



 



$200 Million Term Loan Schedules
Schedule 6.7 — Litigation; Loss Contingencies and Violations
Environmental Matters—Our operations are subject to extensive and changing U.S.
federal, state and local laws and regulations, as well as laws of other nations,
that establish health and environmental quality standards. These standards,
among others, relate to air and water pollutants and the management and disposal
of hazardous substances and wastes. We are exposed to potential liability for
personal injury or property damage caused by any release, spill, exposure or
other accident involving such pollutants, substances or wastes.
In connection with the historical operation of our facilities, substances which
currently are or might be considered hazardous were used or disposed of at some
sites that will or may require us to make expenditures for remediation. In
addition, we have agreed to indemnify parties to whom we have sold facilities
for certain environmental liabilities arising from acts occurring before the
dates those facilities were transferred. We are not aware of any manifestation
by a potential claimant of its awareness of a possible claim or assessment with
respect to any such facility.
We believe that we are currently in compliance, in all material respects, with
all environmental laws and regulations. We do not anticipate that we will incur
material capital expenditures for environmental controls or for investigation or
remediation of environmental conditions during the remainder of 2007 or 2008.
Other—We were served with subpoenas for documents on August 15, 2005 and
January 24, 2006 by the Securities and Exchange Commission in connection with
its investigation titled “In the Matter of Halliburton Company, File
No. HO-9968,” relating to an LNG construction project on Bonny Island, Nigeria,
where we served as one of several subcontractors to a Halliburton affiliate. We
are cooperating fully with such investigation.

 

Page 17 of 49



--------------------------------------------------------------------------------



 



$200 Million Term Loan Schedules
Schedule 6.8 — Subsidiaries of CB&I
850 PINE STREET INC.
Common Shares

                         
Number Authorized:
    1,000.00     Par Value:     0  
Number Issued:
    1,000.00                  
Percent Issued:
    100.00 %                

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
A & B Builders, Ltd (MANAGED BY MATRIX MANAGEMENT SERVICES, L.L.C.)
    1,000.00       100.0000 %        

A & B Builders, Ltd (MANAGED BY MATRIX MANAGEMENT SERVICES, L.L.C.)
Common Shares

         
Number Authorized:
    100.00  
Number Issued:
    100.00  
Percent Issued:
    100.00 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Matrix Engineering, Ltd. (MANAGED BY HOWE-BAKER INTERNATIONAL MANAGEMENT,
L.L.C.)
    99.00       99.0000 %        

                          Shareholders (Shareholders)   Number of Shares     %
of Issued     % of Outstanding  
Matrix Management Services, L.L.C. (General Partner) 1%
    1.00       1.0000 %        

Arabian CBI Ltd.
Common Shares

                         
Number Authorized:
    400.00     Par Value:   SR 5,000
Number Issued:
    400.00                  
Percent Issued:
    100.00 %                
Treasury Shares:
    0.00                  
Number Outstanding:
    400.00                  
Percent Outstanding:
    100.00 %                

Comments:   
05/20/1981: “...the paid-in-capital of the company is to be increased by
2 million Saudi Riyals, making the total paid-in-capital 4 million Saudi Riyals
instead of 2 million.”

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    300.00       75.0000 %     75.0000 %

                          Shareholders (Officers/Directors)   Number of Shares  
  % of Issued     % of Outstanding  
Saleh Abdullah Alfadl
    70.00       17.5000 %     17.5000 %

                          Shareholders (Shareholders)   Number of Shares     %
of Issued     % of Outstanding  
Ibrahim Abdullah Alfadl
    30.00       7.5000 %     7.5000 %

 

Page 18 of 49



--------------------------------------------------------------------------------



 



$200 Million Term Loan Schedules
Schedule 6.8 — Subsidiaries of CB&I
Arabian CBI Tank Manufacturing Company Limited
Common Shares

                         
Number Authorized:
    400.00     Par Value:   9,250 SR
Number Issued:
    400.00                  
Percent Issued:
    100.00 %                

Comments:   
SR = Saudi Riyals

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    300.00       75.0000 %        

                          Shareholders (Shareholders)   Number of Shares     %
of Issued     % of Outstanding  
Commercial & Industrial Services Co. Ltd.
    100.00       25.0000 %        

Arabian Gulf Material Supply Company, Ltd.
Common Shares

                         
Number Authorized:
    50,000.00     Par Value:   $ 1.00  
Number Issued:
    2.00                  
Percent Issued:
    0.00 %                
Treasury Shares:
    0.00                  
Number Outstanding:
    2.00                  
Percent Outstanding:
    100.00 %                

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron (Antilles) N. V.
    2.00       100.0000 %     100.0000 %

Asia Pacific Supply Co.
Common Shares

                         
Number Authorized:
    100,000.00     Par Value:   $ 10.00  
Number Issued:
    100.00                  
Percent Issued:
    0.10 %                

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company
    100.00       100.0000 %        

Atlantis Contractors Inc.
Common Shares

                         
Number Authorized:
    100.00     Par Value:   $ 0.00  
Number Issued:
    100.00                  
Percent Issued:
    100.00 %                
Treasury Shares:
    0.00                  
Number Outstanding:
    100.00                  
Percent Outstanding:
    100.00 %                

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company
    100.00       100.0000 %     100.0000 %

 

Page 19 of 49



--------------------------------------------------------------------------------



 



$200 Million Term Loan Schedules
Schedule 6.8 — Subsidiaries of CB&I
CB&I (Global Services) Limited
Ordinary

                         
Number Authorized:
    100,000.00     Par Value:   US$ 1.00  
Number Issued:
    1,000.00                  
Percent Issued:
    1.00 %                

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    1,000.00       100.0000 %        

CB&I (Nigeria) Limited
Common Shares

                         
Number Authorized:
    5,000,000.00     Par Value:     N5,000,000.00  
Number Issued:
    5,000,000.00                  
Percent Issued:
    100.00 %                

Comments:   
N = Nigerian Naira

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    4,999,999.00       100.0000 %        

                          Shareholders (Shareholders)   Number of Shares     %
of Issued     % of Outstanding  
CB&I Europe B.V.
    1.00       0.0000 %        

CB&I CANADA LTD.
Common Shares

         
Number Authorized:
    1,000,000.00  
Number Issued:
    100.00  
Percent Issued:
    0.01 %

Comments:   
Cert No. 1 for 1 share issued to Lawrence Stordy was cancelled pm 12/19/01.

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CB&I UK LIMITED
    100.00       100.0000 %        

 

Page 20 of 49



--------------------------------------------------------------------------------



 



$200 Million Term Loan Schedules
Schedule 6.8 — Subsidiaries of CB&I
CB&I Constructors, Inc.
Common Shares

                         
Number Authorized:
    1,000,000.00     Par Value:   $ 1.00  
Number Issued:
    1,000,000.00                  
Percent Issued:
    100.00 %                
Treasury Shares:
    0.00                  
Number Outstanding:
    1,000,000.00                  
Percent Outstanding:
    100.00 %                

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company
    1,000,000.00       100.0000 %     100.0000 %

                          Preferred Shares                          
Number Authorized:
    125,000.00     Par Value:   $ 1.00  

CB&I Engineering Consultant (Shanghai) Co. Ltd.
Capital Contributions

Comments:   
Total investment of the Company is US$200,000 Registered capital is US$140,000

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CB&I Europe B. V.
                       

CB&I Europe B. V.
Common Shares

                         
Number Authorized:
    200.00     Par Value:   NLG 1,000
Number Issued:
    40.00                  
Percent Issued:
    20.00 %                
Treasury Shares:
    0.00                  
Number Outstanding:
    40.00                  
Percent Outstanding:
    100.00 %                

Comments:   
NLG = Dutch Guilders

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CMP Holdings B.V.
    40.00       100.0000 %     100.0000 %

CB&I Finance Company Limited
Common Shares

                         
Number Authorized:
    100,000.00     Par Value:   1 Euro
Number Issued:
    2.00                  
Percent Issued:
    0.00 %                

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    2.00       100.0000 %        

 

Page 21 of 49



--------------------------------------------------------------------------------



 



$200 Million Term Loan Schedules
Schedule 6.8 — Subsidiaries of CB&I
CB&I HOLDINGS B.V.
Registered Shares

                         
Number Authorized:
    9,000,000.00     Par Value:   EUR 0.01
Number Issued:
    1,800,000.00                  
Percent Issued:
    20.00 %                

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company N.V.
    1,800,000.00       100.0000 %        

CB&I HOUSTON 06 LLC
Membership Units

         
Number Authorized:
    100.00  
Number Issued:
    1.00  
Percent Issued:
    1.00 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CB&I UK LIMITED
    1.00       100.0000 %        

CB&I HOUSTON 07 LLC
Membership Units

         
Number Authorized:
    100.00  
Number Issued:
    1.00  
Percent Issued:
    1.00 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CB&I Tyler Company
    1.00       100.0000 %        

CB&I HOUSTON 08 LLC
Membership Units

         
Number Authorized:
    100.00  
Number Issued:
    1.00  
Percent Issued:
    1.00 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CB&I Tyler Company
    1.00       100.0000 %        

 

Page 22 of 49



--------------------------------------------------------------------------------



 



$200 Million Term Loan Schedules
Schedule 6.8 — Subsidiaries of CB&I
CB&I HOUSTON 09 LLC
Membership Units

         
Number Authorized:
    100.00  
Number Issued:
    1.00  
Percent Issued:
    1.00 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CB&I Tyler Company
                       

CB&I HOUSTON 10 LLC
Membership Units

         
Number Authorized:
    100.00  
Number Issued:
    1.00  
Percent Issued:
    1.00 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CB&I Tyler Company
    1.00       100.0000 %        

CB&I HOUSTON 11 LLC
Membership Units

         
Number Authorized:
    100.00  
Number Issued:
    1.00  
Percent Issued:
    1.00 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CB&I Tyler Company
    1.00       100.0000 %        

CB&I HOUSTON 12 LLC
Membership Units

         
Number Authorized:
    100.00  
Number Issued:
    1.00  
Percent Issued:
    1.00 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CB&I Tyler Company
    1.00       100.0000 %        

 

Page 23 of 49



--------------------------------------------------------------------------------



 



$200 Million Term Loan Schedules
Schedule 6.8 — Subsidiaries of CB&I
CB&I HOUSTON 13 LLC
Membership Units

         
Number Authorized:
    100.00  
Number Issued:
    1.00  
Percent Issued:
    1.00 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CB&I Tyler Company
    1.00       100.0000 %        

CB&I HOUSTON LLC
Membership Units

         
Number Authorized:
    100.00  
Number Issued:
    1.00  
Percent Issued:
    1.00 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CB&I UK LIMITED
    1.00       100.0000 %        

CB&I Hungary Holding Limited Liabiltiy Company (CBI Hungary Kft.)
Registered Capital

         
Number Authorized:
    15,000.00  
Number Issued:
    15,000.00  
Percent Issued:
    100.00 %

Comments:   
Reduced 102,500 by 87,500 = 15,000. HOC Restructuring

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron (Antilles) N. V.
    14,500.00       96.6667 %        
Chicago Bridge & Iron Company B.V.
    500.00       3.3333 %        

CB&I London
Membership Units

         
Number Authorized:
    1.00  
Number Issued:
    1.00  
Percent Issued:
    100.00 %

Comments:   
$500,000,000 authorized capital divided into 500,000,000 shaes of US$1

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CB&I UK LIMITED
    1.00       100.0000 %        

 

Page 24 of 49



--------------------------------------------------------------------------------



 



$200 Million Term Loan Schedules
Schedule 6.8 — Subsidiaries of CB&I
CB&I Paddington Limited
Common Shares

                         
Number Authorized:
    500,000,000.00     Par Value:   US$ 1.00  
Number Issued:
    3,589,077.00                  
Percent Issued:
    0.72 %                

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CB&I Tyler Company
    3,589,077.00       100.0000 %        

CB&I Tyler Company
Common Shares

                         
Number Authorized:
    1,000.00     Par Value:   US$ 1.00  
Number Issued:
    1,000.00                  
Percent Issued:
    100.00 %                

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company
    1,000.00       100.0000 %        

Preferred Shares

                         
Number Authorized:
    100.00     Par Value:   $ 1.00  
Number Issued:
    10.00                  
Percent Issued:
    10.00 %                

Comments:   
Issued to CB&I Woodlands LLC

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CB&I WOODLANDS LLC
    10.00       100.0000 %        

CB&I UK LIMITED
Common Shares

                         
Number Authorized:
    207,200,000.00     Par Value:     1.00  
Number Issued:
    117,074,741.00                  
Percent Issued:
    56.50 %                

Comments:   
(pounds)
Increased by the creation of 200,000,000 ordinary shares in July 2004.

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron (Antilles) N. V.
    1.00       0.0000 %        
Chicago Bridge & Iron Company B.V.
    117,074,740.00       100.0000 %        

 

Page 25 of 49



--------------------------------------------------------------------------------



 



$200 Million Term Loan Schedules
Schedule 6.8 — Subsidiaries of CB&I
CB&I WOODLANDS LLC
Membership Units

         
Number Authorized:
    2.00  
Number Issued:
    2.00  
Percent Issued:
    100.00 %

Comments:   
CB&I (Delaware) assigned its membership unit to CB&I London Limited

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CB&I Tyler Company
    2.00       100.0000 %        

CBI (Malaysia) Sdn. Bhd.
Common Shares

                         
Number Authorized:
    5,000,000.00     Par Value:     M$1  
Number Issued:
    1,500,000.00                  
Percent Issued:
    30.00 %                

Comments:   
M$ = Malaysian Ringgit

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    735,000.00       49.0000 %        

                          Shareholders (Officers/Directors)   Number of Shares  
  % of Issued     % of Outstanding  
Haji Sulaiman Bin Ali
    140,000.00       9.3333 %        
Abdul R. Muhammed
    30,000.00       2.0000 %        
Datuk Abdullah Bin Ali
    595,000.00       39.6667 %        

CBI (Philippines) Inc.
Common Shares

         
Number Authorized:
    2,000,000.00  
Number Issued:
    1,200,000.00  
Percent Issued:
    60.00 %

Comments:   
3/30/04: Increased authorized capital from Php5,0000,000.00 to Php20,000,000.00
divided into 2,000,000 shs, par value Php10.00 each

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    1,199,993.00       99.9994 %        

                          Shareholders (Shareholders)   Number of Shares     %
of Issued     % of Outstanding  
Carlito H. Javier
    1.00       0.0001 %        
Salomon F. Reyes
    1.00       0.0001 %        
Badong, Orlando B.
    1.00       0.0001 %        
Tsurusaki, Kenneth T.
    1.00       0.0001 %        
Chung-Han, Ping
    1.00       0.0001 %        
David J. Cochrane
    1.00       0.0001 %        
Pedro T. Molo
    1.00       0.0001 %        

 

Page 26 of 49



--------------------------------------------------------------------------------



 



$200 Million Term Loan Schedules
Schedule 6.8 — Subsidiaries of CB&I
CBI (Thailand) Limited
Common Shares

                         
Number Authorized:
    1,000,000.00     Par Value:     100 B  
Number Issued:
    1,000,000.00                  
Percent Issued:
    100.00 %                

Comments:   
B = Thai Baht
Group A Shares are number 1-6,250 and 12,501 to 506,250.
Group B Shares are numbered 6,251 to 12,500 and 506,251 to 1,000,000.

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    499,998.00       49.9998 %        
Neo Creator Co, Limited
    499,997.00       49.9997 %        

                          Shareholders (Officers/Directors)   Number of Shares  
  % of Issued     % of Outstanding  
Ping-Chung Han
    1.00       0.0001 %        
Poosit Titanantabutr
    1.00       0.0001 %        

                          Shareholders (Shareholders)   Number of Shares     %
of Issued     % of Outstanding  
Vasinwatanapong, Pattara
    1.00       0.0001 %        
Sensupa, Satit
    1.00       0.0001 %        
Malawan, Anawat
    1.00       0.0001 %        

CBI ARUBA N.V.
Common Shares

                         
Number Authorized:
    500.00     Par Value:   50,000.00 Aruban Florins
Number Issued:
    100.00                  
Percent Issued:
    20.00 %                

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    100.00       100.0000 %        

CBI Americas Ltd.
Common Shares

                         
Number Authorized:
    10,000.00     Par Value:     0.00  
Number Issued:
    10,000.00                  
Percent Issued:
    100.00 %                

Comments:   
CBI (a Delaware corp.) is shareholder.

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company
    10,000.00       100.0000 %        

 

Page 27 of 49



--------------------------------------------------------------------------------



 



$200 Million Term Loan Schedules
Schedule 6.8 — Subsidiaries of CB&I
CBI Bahamas Limited
Common Shares

                         
Number Authorized:
    5,000.00     Par Value:   $ 1.00  
Number Issued:
    5,000.00                  
Percent Issued:
    100.00 %                

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron (Antilles) N. V.
    5,000.00       100.0000 %        

CBI COLOMBIANA S.A.
Common Shares

                         
Number Authorized:
    60,000.00     Par Value:   1.00 peso
Number Issued:
    60,000.00                  
Percent Issued:
    100.00 %                

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CBI Bahamas Limited
    3,000.00       5.0000 %        
Chicago Bridge & Iron Company B.V.
    57,000.00 *     95.0000 %        

                          Shareholders (Shareholders)   Number of Shares     %
of Issued     % of Outstanding  
Jaime Eduardo Trujillo Calcedo
                       
Clare Montgomery
                       
Martha Tatiana Garces Carvajal
                       

*  
Note: Chicago Bridge & Iron Company B.V. holds 56,999.997 shares and the above
individuals each hold .001 shares.

CBI Caribe, Limited
Common Shares

                         
Number Authorized:
    3,500.00     Par Value:   $ 100.00  
Number Issued:
    3,500.00                  
Percent Issued:
    100.00 %                
Treasury Shares:
    0.00                  
Number Outstanding:
    3,500.00                  
Percent Outstanding:
    100.00 %                

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company
    2,128.00       60.8000 %     60.8000 %

 

Page 28 of 49



--------------------------------------------------------------------------------



 



$200 Million Term Loan Schedules
Schedule 6.8 — Subsidiaries of CB&I
CBI Company Ltd.
Common Shares

                         
Number Authorized:
    10,000.00     Par Value:     0  
Number Issued:
    5,310.00                  
Percent Issued:
    53.10 %                
Treasury Shares:
    0.00                  
Number Outstanding:
    5,310.00                  
Percent Outstanding:
    100.00 %                

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company
    5,310.00       100.0000 %     100.0000 %

CBI Construcciones S.A.
Common Shares

                         
Number Authorized:
    1,000,000.00     Par Value:   $ 1  
Number Issued:
    1,000,000.00                  
Percent Issued:
    100.00 %                

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron (Antilles) N. V.
    50,000.00       5.0000 %        
Chicago Bridge & Iron Company B.V.
    950,000.00       95.0000 %        

CBI Constructors (Jebel Ali) FZE
Common Shares

         
Number Authorized:
    1.00  
Number Issued:
    1.00  
Percent Issued:
    100.00 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron (Antilles) N. V.
    1.00       100.0000 %        

CBI Constructors (PNG) Pty. Limited
Common Shares

                         
Number Authorized:
    100,000.00     Par Value:     K1.00  
Number Issued:
    100,000.00                  
Percent Issued:
    100.00 %                

Comments: 
K = Papua New Guinean Kina

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CBI Constructors Pty. Limited
    100,000.00       100.0000 %        

 

Page 29 of 49



--------------------------------------------------------------------------------



 



$200 Million Term Loan Schedules
Schedule 6.8 — Subsidiaries of CB&I
CBI Constructors Limited
Common Shares

                         
Number Authorized:
    200,000.00     Par Value:     L1  
Number Issued:
    163,536.00                  
Percent Issued:
    81.77 %                

Comments:  
L = English pounds

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CBI Holdings (U.K.) Limited
    163,536.00       100.0000 %        

CBI Constructors Pty. Limited
Common Shares

                         
Number Authorized:
    500,000.00     Par Value:   $ 1.00  
Number Issued:
    302,623.00                  
Percent Issued:
    60.52 %                

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    302,623.00       100.0000 %        

CBI Constructors S.A. (Proprietary) Limited
Common Shares

                         
Number Authorized:
    275,000.00     Par Value:     R2  
Number Issued:
    263,000.00                  
Percent Issued:
    95.64 %                

Comments:  
R2 = South African Rand
Authorised Share Capital was increased by resolution on 08/21/1980.

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    263,000.00       100.0000 %        

CBI Eastern Anstalt
Common Shares

                         
Number Authorized:
    1.00     Par Value:   Sfr.20,000
Number Issued:
    1.00                  
Percent Issued:
    100.00 %                
Treasury Shares:
    0.00                  
Number Outstanding:
    1.00                  
Percent Outstanding:
    100.00 %                

Comments:  
Sfr = Swiss francs

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron (Antilles) N. V.
    1.00       100.0000 %     100.0000 %

 

Page 30 of 49



--------------------------------------------------------------------------------



 



$200 Million Term Loan Schedules
Schedule 6.8 — Subsidiaries of CB&I
CBI Holdings (U.K.) Limited
Common Shares

         
Number Authorized:
    1,001,000.00  
Number Issued:
    1,000,001.00  
Percent Issued:
    99.90 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    1,000,001.00       100.0000 %        

CBI Ireland Limited
Common Shares

                         
Number Authorized:
    6,000.00     Par Value:   IR 1,000
Number Issued:
    51.00                  
Percent Issued:
    0.85 %                

Comments:  
IR = Irish pounds

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    50.00       98.0392 %        

                          Shareholders (Officers/Directors)   Number of Shares  
  % of Issued     % of Outstanding  
J. Hendrik Schurink
    1.00       1.9608 %        

CBI JAMAICA LIMITED
Common Shares

         
Number Authorized:
    5,000.00  
Number Issued:
    5,000.00  
Percent Issued:
    100.00 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    5,000.00       100.0000 %        

CBI Luxembourg S.a.r.l.
Common Shares

         
Number Authorized:
    640.00  
Number Issued:
    640.00  
Percent Issued:
    100.00 %

Comments:  
Issued Share Capital US$16,000.00

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    640.00       100.0000 %        

 

Page 31 of 49



--------------------------------------------------------------------------------



 



$200 Million Term Loan Schedules
Schedule 6.8 — Subsidiaries of CB&I
CBI MONTAJES DE CHILE LIMITADA
Class A Common Shares

                         
Number Authorized:
    1,000.00     Par Value:   1.00 peso
Number Issued:
    1,000.00                  
Percent Issued:
    100.00 %                

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron (Antilles) N. V.
    10.00       1.0000 %        
Chicago Bridge & Iron Company B.V.
    990.00       99.0000 %        

CBI Overseas, LLC
Common Shares

         
Treasury Shares:
    0.00  

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron (Antilles) N. V.
    0.00                  

CBI Peruana SAC
Common Shares

         
Number Authorized:
    5,000.00  
Number Issued:
    5,000.00  
Percent Issued:
    100.00 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    4,999.99       99.9998 %        

                          Shareholders (Officers/Directors)   Number of Shares  
  % of Issued     % of Outstanding  
Cipriano Cedano
    0.01       0.0002 %        

 

Page 32 of 49



--------------------------------------------------------------------------------



 



$200 Million Term Loan Schedules
Schedule 6.8 — Subsidiaries of CB&I
CBI Services, Inc.
Preferred Shares Series B

         
Number Authorized:
    48,000.00  
Number Issued:
    8,000.00  
Percent Issued:
    16.67 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Horton CBI, Limited
    8,000.00       100.0000 %        

Common Shares

                         
Number Authorized:
    1,000,000.00     Par Value:   $ 1.00  
Number Issued:
    11,000.00                  
Percent Issued:
    1.10 %                
Treasury Shares:
    0.00                  
Number Outstanding:
    11,000.00                  
Percent Outstanding:
    100.00 %                

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company
    11,000.00       100.0000 %     100.0000 %

Preferred Shares

                         
Number Authorized:
    100,000.00     Par Value:   $ 1.00  
Number Issued:
    22,202.00                  
Percent Issued:
    22.20 %                

Comments:  
(Preferred Shares Series A)

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Horton CBI, Limited
    22,202.00       100.0000 %        

CBI Venezolana, S. A.
Common Shares

         
Number Authorized:
    17,200.00  
Number Issued:
    17,200.00  
Percent Issued:
    100.00 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    17,200.00       100.0000 %        

 

Page 33 of 49



--------------------------------------------------------------------------------



 



$200 Million Term Loan Schedules
Schedule 6.8 — Subsidiaries of CB&I
CBI de Nicaragua, Sociedad Anónima
Common Shares

                         
Number Authorized:
    1,000.00     Par Value:     C$10.00  
Number Issued:
    1,000.00                  
Percent Issued:
    100.00 %                

Comments:  
C = Nicaraguan Cordobas

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CBI Caribe, Limited
    1.00       0.1000 %        
Chicago Bridge & Iron Company
    1.00       0.1000 %        
CBI Company Ltd.
    998.00       99.8000 %        

CBI de Venezuela, C. A.
Common Shares

                         
Number Authorized:
    25,050.00     Par Value:   Bs. 100
Number Issued:
    25,050.00                  
Percent Issued:
    100.00 %                

Comments:  
Bs. = Venzuelan Bolivars

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company
    25,050.00       100.0000 %        

CMP Holdings B.V.
Common Shares

                         
Number Authorized:
    60,000,000.00     Par Value:   NLG 0,51
Number Issued:
    42,889,195.00                  
Percent Issued:
    71.48 %                
Treasury Shares:
    0.00                  
Number Outstanding:
    42,889,195.00                  
Percent Outstanding:
    100.00 %                

Comments:  
NLG = Dutch guilders

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    42,889,195.00       100.0000 %     100.0000 %

CSA Trading Company Ltd.
Common Shares

                         
Number Authorized:
    10,000.00     Par Value:     0.00  
Number Issued:
    10,000.00                  
Percent Issued:
    100.00 %                

Comments:  
CBI (a Del corp. is shareholder)

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company
    10,000.00       100.0000 %        

 

Page 34 of 49



--------------------------------------------------------------------------------



 



$200 Million Term Loan Schedules
Schedule 6.8 — Subsidiaries of CB&I
Cape Steel Material Supply Company, Ltd.
Common Shares

                         
Number Authorized:
    50,000.00     Par Value:   $ 1.00  
Number Issued:
    2.00                  
Percent Issued:
    0.00 %                
Treasury Shares:
    0.00                  
Number Outstanding:
    2.00                  
Percent Outstanding:
    100.00 %                

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron (Antilles) N. V.
    2.00       100.0000 %     100.0000 %

Central Trading Company, Ltd.
Common Shares

                         
Number Authorized:
    1,000.00     Par Value:   $ 1.00  
Number Issued:
    1,000.00                  
Percent Issued:
    100.00 %                
Treasury Shares:
    0.00                  
Number Outstanding:
    1,000.00                  
Percent Outstanding:
    100.00 %                

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company
    1,000.00       100.0000 %     100.0000 %

Chicago Bridge & Iron (Antilles) N. V.
Common Shares

                         
Number Authorized:
    30,000.00     Par Value:   $ 1.00  
Number Issued:
    6,000.00                  
Percent Issued:
    20.00 %                
Treasury Shares:
    0.00                  
Number Outstanding:
    6,000.00                  
Percent Outstanding:
    100.00 %                

Comments:  
Paid up Capital — $6,000

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    6,000.00       100.0000 %     100.0000 %

Chicago Bridge & Iron (España) S.A.
Common Shares

                         
Number Authorized:
    25,000,000.00     Par Value:   1 peseta
Number Issued:
    25,000,000.00                  
Percent Issued:
    100.00 %                

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    25,000,000.00       100.0000 %        

 

Page 35 of 49



--------------------------------------------------------------------------------



 



$200 Million Term Loan Schedules
Schedule 6.8 — Subsidiaries of CB&I
Chicago Bridge & Iron Company
Common Shares

                         
Number Authorized:
    1,000.00     Par Value:   $ 1.00  
Number Issued:
    1,000.00                  
Percent Issued:
    100.00 %                
Treasury Shares:
    0.00                  
Number Outstanding:
    1,000.00                  
Percent Outstanding:
    100.00 %                

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company
    1,000.00       100.0000 %     100.0000 %

Chicago Bridge & Iron Company
Common Shares

                         
Number Authorized:
    3,000.00     Par Value:     0  
Number Issued:
    100.00                  
Percent Issued:
    3.33 %                
Treasury Shares:
    0.00                  
Number Outstanding:
    100.00                  
Percent Outstanding:
    100.00 %                

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company N.V.
    100.00       100.0000 %     100.0000 %

Chicago Bridge & Iron Company & Co. L.L.C.
Common Shares

         
Number Authorized:
    150,000.00  
Number Issued:
    150,000.00  
Percent Issued:
    100.00 %

Comments:  
Capital RD 150,000

Sayyid Slaem Musallam Ali Al-Bussaidy 45,000 = 30%
Chicago Bridge & Iron Company B.V. 105,000 = 70%

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    105,000.00       70.0000 %        

                          Shareholders (Shareholders)   Number of Shares     %
of Issued     % of Outstanding  
Sayyid Slaem Musallam Ali Al Bussaidy
    45,000.00       30.0000 %        

 

Page 36 of 49



--------------------------------------------------------------------------------



 



$200 Million Term Loan Schedules
Schedule 6.8 — Subsidiaries of CB&I
Chicago Bridge & Iron Company (Delaware)
Common Shares

                         
Number Authorized:
    1,000.00     Par Value:   $ 1.00  
Number Issued:
    1,000.00                  
Percent Issued:
    100.00 %                
Treasury Shares:
    0.00                  
Number Outstanding:
    1,000.00                  
Percent Outstanding:
    100.00 %                

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company
    1,000.00       100.0000 %     100.0000 %

Chicago Bridge & Iron Company (Egypt) LLC
Common Shares

                         
Number Authorized:
    2,000.00     Par Value:   LE 100.00
Number Issued:
    2,000.00                  
Percent Issued:
    100.00 %                

Comments:  
LE = Egyptian pounds

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    1,600.00       80.0000 %        

                          Shareholders (Officers/Directors)   Number of Shares  
  % of Issued     % of Outstanding  
Basil Marco
    200.00       10.0000 %        

                          Shareholders (Shareholders)   Number of Shares     %
of Issued     % of Outstanding  
Mike Nassar
    200.00       10.0000 %        

Chicago Bridge & Iron Company B.V.
Common Shares

                         
Number Authorized:
    200.00     Par Value:   NLG 1,000
Number Issued:
    50.00                  
Percent Issued:
    25.00 %                
Treasury Shares:
    0.00                  
Number Outstanding:
    50.00                  
Percent Outstanding:
    100.00 %                

Comments:  
PAR value is in Dutch guilders

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Lealand Finance Company B.V.
    50.00       100.0000 %     100.0000 %

 

Page 37 of 49



--------------------------------------------------------------------------------



 



$200 Million Term Loan Schedules
Schedule 6.8 — Subsidiaries of CB&I
Chicago Bridge & Iron Company N.V.
Common Shares

                         
Number Authorized:
    250,000,000.00     Par Value:   NLG 0,01
Number Issued:
    98,083,608.00                  
Percent Issued:
    39.23 %                

Comments:  
Share Capital EUR 500,000

Chicago Bridge Uruguay S.A.
Common Shares

                         
Number Authorized:
    1,050,000.00     Par Value:   $ 1  
Number Issued:
    262,500.00                  
Percent Issued:
    25.00 %                

Comments:  
$ = Uruguayan peso

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    262,500.00       100.0000 %        

Chicago Bridge de México, S.A. de C.V.
Common Shares

                         
Number Authorized:
    1,000.00     Par Value:   $ 50.00 M.N.  
Number Issued:
    1,000.00                  
Percent Issued:
    100.00 %                

Comments:  
Class B shares

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron (Antilles) N. V.
    1.00       0.1000 %        
Chicago Bridge & Iron Company B.V.
    999.00       99.9000 %        

Constructora C.B.I. Limitada
Common Shares

                         
Number Authorized:
    205,000.00     Par Value:   1 peso
Number Issued:
    205,000.00                  
Percent Issued:
    100.00 %                
Treasury Shares:
    0.00                  
Number Outstanding:
    205,000.00                  
Percent Outstanding:
    100.00 %                

Comments:  
205,000 pesos = US $1,000.00

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company
    2,050.00       1.0000 %     1.0000 %
CBI Company Ltd.
    202,950.00       99.0000 %     99.0000 %

 

Page 38 of 49



--------------------------------------------------------------------------------



 



$200 Million Term Loan Schedules
Schedule 6.8 — Subsidiaries of CB&I
Constructors International, L.L.C.
Units of Ownership

         
Number Authorized:
    2,500.00  
Number Issued:
    2,500.00  
Percent Issued:
    100.00 %
Treasury Shares:
    0.00  
Number Outstanding:
    2,500.00  
Percent Outstanding:
    100.00 %

Fibre Making Processes, Inc.
Common Shares

                         
Number Authorized:
    750.00     Par Value:   $ 100.00  
Number Issued:
    750.00                  
Percent Issued:
    100.00 %                

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company
    750.00       100.0000 %        

HBI Holdings, LLC
Units of Ownership

         
Number Authorized:
    100.00  
Number Issued:
    100.00  
Percent Issued:
    100.00 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Howe-Baker International Management, LLC
    100.00       100.0000 %        

Highland Trading Company, Ltd.
Common Shares

                         
Number Authorized:
    50,000.00     Par Value:   $ 1.00  
Number Issued:
    2.00                  
Percent Issued:
    0.00 %                
Treasury Shares:
    0.00                  
Number Outstanding:
    2.00                  
Percent Outstanding:
    100.00 %                

Comments:  
09/26/1994: Reduction in authorized capital from 900,000 shares of US$1.00 each
to 50,000 shares of US$1.00 each

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company
    2.00       100.0000 %     100.0000 %

 

Page 39 of 49



--------------------------------------------------------------------------------



 



$200 Million Term Loan Schedules
Schedule 6.8 — Subsidiaries of CB&I
Horton CBI, Limited
Common Shares

                         
Number Authorized:
    65,000.00     Par Value:   $ 10.00  
Number Issued:
    64,979.00                  
Percent Issued:
    99.97 %                

Comments:  
$ = Canadian dollars

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    64,965.00       99.9785 %        

                          Shareholders (Shareholders)   Number of Shares     %
of Issued     % of Outstanding  
William Inman
    13.00       0.0200 %        
Phil Chasin
    1.00       0.0015 %        

Howe-Baker Eastern Limited
Common Shares

         
Number Authorized:
    1,000,000.00  
Number Issued:
    1.00  
Percent Issued:
    0.00 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    1.00       100.0000 %        

Howe-Baker Engineers, Ltd.
Stock Units

         
Number Authorized:
    100.00  
Number Issued:
    100.00  
Percent Issued:
    100.00 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Howe-Baker Holdings, L.L.C.
    99.00       99.0000 %        
Howe-Baker Management, L.L.C.
    1.00       1.0000 %        

Howe-Baker Holdings, L.L.C.
Units of Ownership

         
Number Authorized:
    100.00  
Number Issued:
    100.00  
Percent Issued:
    100.00 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Howe-Baker International, L.L.C.
    100.00       100.0000 %        

 

Page 40 of 49



--------------------------------------------------------------------------------



 



$200 Million Term Loan Schedules
Schedule 6.8 — Subsidiaries of CB&I
Howe-Baker International Management, LLC
Units of Ownership

         
Number Authorized:
    100.00  
Number Issued:
    100.00  
Percent Issued:
    100.00 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Howe-Baker International, L.L.C.
    100.00       100.0000 %        

Howe-Baker International, L.L.C.
Units of Ownership

         
Number Authorized:
    880.00  
Number Issued:
    880.00  
Percent Issued:
    100.00 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CB&I Tyler Company
    880.00       100.0000 %        

Howe-Baker Management, L.L.C.
Units of Ownership

         
Number Authorized:
    1,000.00  
Number Issued:
    1,000.00  
Percent Issued:
    100.00 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Howe-Baker Holdings, L.L.C.
    1,000.00       100.0000 %        

International Process Supply Company, Ltd
Common Shares

         
Number Authorized:
    50,000.00  
Number Issued:
    50,000.00  
Percent Issued:
    100.00 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron (Antilles) N. V.
    50,000.00       100.0000 %        

 

Page 41 of 49



--------------------------------------------------------------------------------



 



$200 Million Term Loan Schedules
Schedule 6.8 — Subsidiaries of CB&I
JOHN BROWN HYDROCARBONS B.V.
Common Shares

              Number Authorized:   18,000.00     Par Value:     1.00

Comments:  
(Euro). Upon incorporation the issued capital shall amount of 18,000 (Euro)
divided into 18,000 shares, numbered 1 to 18,000

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CMP Holdings B.V.
                       

Lealand Finance Company B.V.
Common Shares

                         
Number Authorized:
    200.00     Par Value:   NLG 1000
Number Issued:
    40.00                  
Percent Issued:
    20.00 %                

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company N.V.
    40.00       100.0000 %        

Matrix Engineering, Ltd. (MANAGED BY HOWE-BAKER INTERNATIONAL MANAGEMENT,
L.L.C.)
Capital Contributions

         
Number Authorized:
    100.00  
Number Issued:
    100.00  
Percent Issued:
    100.00 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Howe-Baker Holdings, L.L.C.
    99.90       99.9000 %        
Howe-Baker International Management, LLC
    0.10       0.1000 %        

Matrix Management Services, L.L.C.
Units of Ownership

         
Number Authorized:
    100.00  
Number Issued:
    100.00  
Percent Issued:
    100.00 %

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Matrix Engineering, Ltd. (MANAGED BY HOWE-BAKER INTERNATIONAL MANAGEMENT,
L.L.C.)
    100.00       100.0000 %        

                       

 

Page 42 of 49



--------------------------------------------------------------------------------



 



$200 Million Term Loan Schedules
Schedule 6.8 — Subsidiaries of CB&I
Neo Creator Co, Limited
Common Shares

                         
Number Authorized:
    1,000.00     Par Value:     100 B  
Number Issued:
    1,000.00                  
Percent Issued:
    100.00 %                

Comments:  
B = Thai Baht
Group A Shares are numbered 1 — 499
Group B Shares are numbered 500 — 1000

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    499.00       49.9000 %        

                          Shareholders (Shareholders)   Number of Shares     %
of Issued     % of Outstanding  
Satit Sensupa
    1.00       0.1000 %        
Adisak Poonithet
    1.00       0.1000 %        
Thansammorn Manasarn
    1.00       0.1000 %        
Anawat Malamarn
    1.00       0.1000 %        
Patthara Wasinwatthanapong
    1.00       0.1000 %        
Pongyuth Chueasoey
    1.00       0.1000 %        
Chairat Traisarnsri
    1.00       0.1000 %        
VPPW Business Consultant Ltd.
    494.00       49.4000 %        

Oasis Supply Company Anstalt
Common Shares

                         
Number Authorized:
    1.00     Par Value:   sfr.20,000
Number Issued:
    1.00                  
Percent Issued:
    100.00 %                

Comments:  
sfr. = Swiss francs

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CBI Eastern Anstalt
    1.00       100.0000 %        

Oasis Supply Company, Ltd.
Common Shares

                         
Number Authorized:
    50,000.00     Par Value:   $ 1.00  
Number Issued:
    2.00                  
Percent Issued:
    0.00 %                
Treasury Shares:
    0.00                  
Number Outstanding:
    2.00                  
Percent Outstanding:
    100.00 %                

Comments:  
09/26/1994: Authorized capital reduce from 900,000 shares of US$1.00 each to
50,000 shares of US$1.00 each

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company
    2.00       100.0000 %     100.0000 %

 

Page 43 of 49



--------------------------------------------------------------------------------



 



$200 Million Term Loan Schedules
Schedule 6.8 — Subsidiaries of CB&I
Oceanic Contractors, Inc.
Common Shares

                         
Number Authorized:
    100,000.00     Par Value:   $ 10.00  
Number Issued:
    45,720.00                  
Percent Issued:
    45.72 %                
Treasury Shares:
    0.00                  
Number Outstanding:
    45,720.00                  
Percent Outstanding:
    100.00 %                

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company
    45,720.00       100.0000 %     100.0000 %

Oxford Metal Supply Limited
Common Shares

                         
Number Authorized:
    100.00     Par Value:     L1.00  
Number Issued:
    100.00                  
Percent Issued:
    100.00 %                

Comments:  
L = English pound

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
CBI Constructors Limited
    99.00       99.0000 %        

                          Shareholders (Officers/Directors)   Number of Shares  
  % of Issued     % of Outstanding  
J. Robert McKenzie
    1.00       1.0000 %        

P.T. Chicago Bridge & Iron
Common Shares

                         
Number Authorized:
    6,624.00     Par Value:   Rp 1,720,000
Number Issued:
    1,656.00                  
Percent Issued:
    25.00 %                

Comments:  
Rp=Indonesian Rupiah

Pacific Rim Material Supply Company, Ltd.
Common Shares

                         
Number Authorized:
    50,000.00     Par Value:   $ 1.00  
Number Issued:
    2.00                  
Percent Issued:
    0.00 %                
Treasury Shares:
    0.00                  
Number Outstanding:
    2.00                  
Percent Outstanding:
    100.00 %                

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron (Antilles) N. V.
    2.00       100.0000 %     100.0000 %

 

Page 44 of 49



--------------------------------------------------------------------------------



 



$200 Million Term Loan Schedules
Schedule 6.8 — Subsidiaries of CB&I
Southern Tropic Material Supply Company, Ltd.
Common Shares

                         
Number Authorized:
    50,000.00     Par Value:   $ 1.00  
Number Issued:
    2.00                  
Percent Issued:
    0.00 %                
Treasury Shares:
    0.00                  
Number Outstanding:
    2.00                  
Percent Outstanding:
    100.00 %                

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron (Antilles) N. V.
    2.00       100.0000 %     100.0000 %

UltraPure Services, Inc.
Common Shares

                         
Number Authorized:
    1,000.00     Par Value:   $ 1.00  
Number Issued:
    1,000.00                  
Percent Issued:
    100.00 %                

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company
    1,000.00       100.0000 %        

WOODLANDS INTERNATIONAL INSURANCE COMPANY
Ordinary

         
Number Authorized:
    5,000,000.00  
Number Issued:
    860,000.00  
Percent Issued:
    17.20 %

Comments:  
5,000,000 at US$1.00 and 1,000,000 at Euro 1 each

                          Shareholders (Corporations)   Number of Shares     %
of Issued     % of Outstanding  
Chicago Bridge & Iron Company B.V.
    860,000.00       100.0000 %        

 

Page 45 of 49



--------------------------------------------------------------------------------



 



$200 Million Term Loan Schedules
Schedule 6.9 — Pension and Postretirement Plans
CB&I reviewed a valuation of ABB Lummus’ pension and postretirement medical
plans as performed by Watson Wyatt — the previous actuary of the ABB Lummus’
plans. From the Watson Wyatt valuation, the under-funded status of $79.4 million
as of December 31, 2006, was detailed as follows by country:

         
Germany
  (52.7 ) million
Netherlands
  (5.6 ) million
United States
  (23.0 ) million
Other
  1.9   million
 
       
 
       
Total
  (79.4 ) million under-funded status

 

Page 46 of 49



--------------------------------------------------------------------------------



 



$200 Million Term Loan Schedules
Schedule 6.17 — Environmental Matters
A (iii) A subsidiary of the Company is subject to a consent order at its former
facility in New Castle, Delaware.
Other matters disclosed in the Company’s Annual Reports on Form 10-K for the
years ended December 31, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005 and
2006.
A (iv) The Company and its subsidiaries have operated for many years at many
facilities at which there are or may have been landfills, waste piles,
underground storage tanks, aboveground storage tanks, surface impoundments and
hazardous waste storage facilities of all kinds, polychlorinated biphenyls
(PCBs) used in hydraulic oils, electric transformers or other equipment or
asbestos containing materials.
A (v) A subsidiary of the Company was a minority shareholder in a company which
owned or operated wood treating facilities at sites in the United States, some
of which are currently under investigation, monitoring or remediation under
various environmental laws. With respect to some of these sites, the subsidiary
has been named a potentially responsible party (“PRP”) under the Comprehensive
Environmental Response, Compensation and Liability Act (“CERCLA”) and similar
state laws. Without admitting any liability, the subsidiary has entered into a
consent decree with the federal government regarding one of these sites and has
had an administrative order issued against it with respect to another. Without
admitting any liability, the subsidiary has reached settlements at most sites,
which require the other PRP’s to perform the environmental clean-up. In July,
1996, a judgment in favor of the subsidiary was entered in the suit Aluminum
Company of America v. Beazer East, Inc. v. Chicago Bridge & Iron Company,
instituted in January 1991, before the U.S. District Court for the Western
District of Pennsylvania. On September 2, 1997, the United States Court of
Appeals for the Third Circuit affirmed the judgment in favor of the subsidiary.
There were no further appeals.
The Company has agreed to indemnify parties to whom it has sold facilities for
certain environmental liabilities arising from acts occurring before the dates
those facilities were transferred.
Other matters disclosed in the Company’s Annual Reports on Form 10-K for the
years ended December 31, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005 and
2006.

 

Page 47 of 49



--------------------------------------------------------------------------------



 



$200 Million Term Loan Schedules
Schedule 7.3 (N) — Existing Restrictions

         
1)
  CBI Constructors Pty. Ltd.   (Borrower)
 
  Australia and New Zealand Banking Group Limited   (Bank)
 
       
 
  Restriction/Condition   Borrower undertakes to obtain the consent of the Bank
in writing prior to the remittance of monies by way of a loan or dividend
 
       
2)
  CBI Constructors Pty. Ltd.   (Borrower)
 
  HSBC Bank   (Bank)
 
       
 
  Restriction/Condition   Borrower undertakes to obtain the consent of the Bank
in writing prior to the remittance of monies by way of a loan or dividend
 
       
2)
  CBI Constructors S.A.    
 
  (Pty.) Limited   (Borrower)
 
       
 
  Restriction/Condition   As a non-resident controlled company; Borrower must be
capitalized in an amount not less than one third of its shareholders’ loan
funds. Dividend payments are subject to 12.5% secondary tax.

 

Page 48 of 49



--------------------------------------------------------------------------------



 



$200 Million Term Loan Schedules
Schedule 7.3 (S) — Permitted Restricted Payments
Executive Equity Repurchase Payment not exceeding $36,500,000.
Effective February 6, 2006, a former executive received, pursuant to and as
required by the Company’s Management Defined Contribution Plan (“Plan”) dated
March 26, 1997, distribution of 2,485,352 restricted stock units from a rabbi
trust. To satisfy our responsibility under the Plan for all applicable tax
withholding, the Company withheld 901,532 shares, at a cost of approximately
$20.1 million, as treasury shares.
Pursuant to an agreement between the Company and the former executive, the
distribution of shares during the first quarter of 2006 included a put provision
that required the Company to redeem the shares for cash upon exercise of the
put. In November 2006, the former executive exercised the put, requiring the
Company, pursuant to the agreement to redeem 1,456,720 shares for a price, as
determined under the agreement of approximately $38 million.

 

Page 49 of 49



--------------------------------------------------------------------------------



 



CHICAGO BRIDGE & IRON COMPANY N.V.
Consolidated LC’s & Bank Guarantee’s as of September 30, 2007

                                                                               
              Value in                                                 currency
        Entity   LC Number   Issued by   Beneficiary   Purpose   Issued   Expiry
Date   Currency   of issue     Value in USD  
68 CBI Eastern Anstalt
  PPU/LA7801 / MEAE2AE07G501849   ABN-AMRO   Jebel Ali Free Zone Authority  
Labor     2/27/2001       3/1/2008     AED     50,000       13,616  
68 CBI Eastern Anstalt
  008330/0000/00 / MEAE2AE07G501851   ABN-AMRO   Ministry of Labor   Labor    
7/24/2001       7/23/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  LA9275 / MEAE2AE07G501850   ABN-AMRO   Ministry of Labor   Labor     5/2/2002
      5/2/2008     AED     30,000       8,169  
68 CBI Eastern Anstalt
  008302/0000/00 / MEAE2AE7G501853   ABN-AMRO   Ministry of Labor   Labor    
7/15/2001       4/15/2008     AED     24,000       6,535  
68 CBI Eastern Anstalt
  LA12751 / MEAE2AE07G501847   ABN-AMRO   Jebel Ali Free Zone Authority   Labor
    3/10/2005       3/9/2008     AED     50,000       13,616  
73 CBI Constructors FZE
  PPU/LA8838 / MEAE2AE07G401854   ABN-AMRO   Jebel Ali Free Zone Authority  
Labor     7/26/2001       7/25/2008     AED     75,000       20,423  
61 CBI Constructors Pty (Australia)
  3325392   ANZ Australian-New Zealand Banking Group   Blacktown Council  
Financial     7/7/1992       7/6/2008     AUD     84,500       74,983  
61 CBI Constructors Pty (Australia)
  3335992   ANZ Australian-New Zealand Banking Group   Shepparton Waterboard  
Performance     11/27/1992       11/25/2007     AUD     7,996       7,095  
61 CBI Constructors Pty (Australia)
  21197   ANZ Australian-New Zealand Banking Group   Internal Revenue PNG  
Financial     10/21/1997       11/20/2007     PGK     32,206       10,936  
61 CBI Constructors Pty (Australia)
  29070196-A   ANZ Australian-New Zealand Banking Group   Collector of Customs
PNG   Financial     7/31/1996       7/31/2008     PGK     4,552       1,546  
58 CBI UK
  10001/ ST4003/04   Bank of America - Houston   Encana UK Ltd.   Performance  
  7/1/2003       12/31/2008     GBP     7,000,000       14,326,760  
55 Horton CBI, Ltd
  BMCH16684OS   BMO Bank of Montreal   Imperial Oil ltd   Performance    
8/5/2002       12/31/2007     CAD     150,000       151,068  
13 Southern Tropic Material Supply Company
  715837055   Calyon NY   GNL Quintero S.A.   Retention     6/7/2007      
6/7/2008     0     0       6,688,673  
135 CBI Montajes de Chile
  715837056   Calyon NY   GNL Quintero S.A.   Retention     6/7/2007      
6/7/2008     0     0       9,158,209  
57 CBI UK
  715837053   Calyon NY   GNL Quintero S.A.   Retention     6/7/2007      
6/7/2008     0     0       3,128,452  
117 Pacific Rim-Fujian Br.
  10847 AA 000022   De National Borg   Emmanuel Cotessat-Societe D’Advocats  
Tax     11/16/2005       11/16/2007     EUR     50,000       71,309  
58 CBI UK
  10847 AA 23   De National Borg   BG International Limited   Performance    
6/9/2006       12/30/2007     GBP     180,200       368,812  
583 CB & I John Brown Limited
  10847 AA 24   De National Borg   South Hook LNG Terminal Company Ltd.  
Performance     10/16/2006       4/30/2010     GBP     12,354,265      
25,285,227  
50 CBI Europe BV
  10847 AA 0013   De National Borg   Kantoren Fonds Nederland B.V.   Financial  
  4/10/2002       12/10/2007     EUR     27,663       39,453  
68 CBI Eastern Anstalt
  EBI1OG06003790 / BE06Q0600812   Emirates Bank Int’l   Uhde GmbH   Performance
    8/25/2006       12/31/2007     0     0       60,000  
68 CBI Eastern Anstalt
  EBI1OG06002669   Emirates Bank Int’l   Nouman Fouad Trading   Financial    
6/18/2006       11/30/2007     AED     4,500,000       1,225,395  
68 CBI Eastern Anstalt
  EBI1OG06002754   Emirates Bank Int’l   Enoc Processing Company LLC  
Performance     6/22/2006       10/27/2007     0     0       751,000  
68 CBI Eastern Anstalt
  EBI1OG07002228   Emirates Bank Int’l   Nouman Fouad Trading   Financial    
5/24/2007       12/31/2007     AED     640,000       174,278  
69 Arabian CBI Ltd
  EBI1OG06001334   Emirates Bank Int’l   AMC Industrial Construction Company
Limited   Advance     3/30/2006       2/26/2008     0     0       2,556,120  
69 Arabian CBI Ltd
  EBI1OG06003773   Emirates Bank Int’l   Daelim Industrial Co. Ltd (DIC)  
Advance     8/28/2006       7/8/2008     0     0       960,000  
69 Arabian CBI Ltd
  EBI1OG06003774   Emirates Bank Int’l   Daelim Industrial Co. Ltd (DIC)  
Performance     8/28/2006       7/8/2008     0     0       480,000  
02 CBI Foreign
  EBI-PFG-0200344   Emirates Bank Int’l   Saudi Aramco — Qatif   Performance    
2/19/2002       10/18/2007     0     0       5,786,135  
61 CBI Constructors Pty (Australia)
  20095   HSBC — Australia   ANZ Bank   Financial     12/24/2003      
12/31/2007     AUD     280,000       248,464  
61 CBI Constructors Pty (Australia)
  40013   HSBC — Australia   John & Susan Kupferman   Financial     2/19/2004  
    12/1/2008     AUD     61,500       54,573  
61 CBI Constructors Pty (Australia)
  40114   HSBC — Australia   Ravensthorpe Nickel Corporation   Performance    
12/24/2004       12/24/2007     AUD     1,781,140       1,580,530  
61 CBI Constructors Pty (Australia)
  40115   HSBC — Australia   Ravensthorpe Nickel Operations   Performance    
12/24/2004       12/24/2007     AUD     1,781,140       1,580,530  
61 CBI Constructors Pty (Australia)
  50048   HSBC — Australia   Ravensthorpe Nickel Operations   Performance    
5/16/2005       4/6/2008     AUD     284,910       252,821  
61 CBI Constructors Pty (Australia)
  50125   HSBC — Australia   Vopak Terminal Australia Pty Ltd.-Botany Bay  
Performance     10/13/2005       12/21/2007     AUD     1,419,871      
1,259,951  
61 CBI Constructors Pty (Australia)
  50127   HSBC — Australia   Vopak Terminal Australia Pty Ltd — Darwin  
Performance     10/13/2005       10/2/2007     AUD     455,172       403,906  
61 CBI Constructors Pty (Australia)
  60207   HSBC — Australia   Caltex Refineries (NSW) Pty Ltd.   Performance    
12/15/2006       12/14/2007     AUD     159,608       141,631  
61 CBI Constructors Pty (Australia)
  60208   HSBC — Australia   Caltex Refineries (NSW) Pty Ltd.   Performance    
12/15/2006       12/14/2007     AUD     159,608       141,631  
61 CBI Constructors Pty (Australia)
  60209   HSBC — Australia   Caltex Refineries (NSW) Pty Ltd.   Performance    
12/15/2006       12/14/2007     AUD     617,796       548,214  
61 CBI Constructors Pty (Australia)
  60210   HSBC — Australia   Caltex Refineries(NSW) Pty Ltd.   Performance    
12/15/2006       12/14/2007     AUD     617,796       548,214  
61 CBI Constructors Pty (Australia)
  70049   HSBC — Australia   Woodside Burrup Pty Ltd.   Performance    
4/26/2007       4/26/2008     AUD     1,700,000       1,508,529  
61 CBI Constructors Pty (Australia)
  60114   HSBC — Australia   Woodside Energy Ltd.   Performance     8/2/2006    
  8/1/2008     AUD     5,000,000       4,436,850  
61 CBI Constructors Pty (Australia)
  60115   HSBC — Australia   Woodside Energy Ltd   Performance     8/2/2006    
  8/1/2008     AUD     5,000,000       4,436,850  
61 CBI Constructors Pty (Australia)
  60139   HSBC — Australia   Goro Nickel SA   Performance     8/30/2006      
12/30/2007     0     0       815,974  
61 CBI Constructors Pty (Australia)
  60141   HSBC — Australia   Goro Nickel SA   Advance     8/30/2006      
12/30/2007     0     0       1,631,949  
61 CBI Constructors Pty (Australia)
  70095   HSBC — Australia   Comalco Aluminum Ltd.   Performance     10/13/2006
      9/30/2008     AUD     331,913       294,530  
61 CBI Constructors Pty (Australia)
  70091   HSBC — Australia   Comalco Aluminum Ltd   Performance     10/13/2006  
    10/2/2007     AUD     331,913       294,530  
61 CBI Constructors Pty (Australia)
  70134   HSBC — Australia   RISC PTY Ltd.   Financial     8/30/2007      
9/1/2010     AUD     39,699       35,227  
11 Pacific Rim Material Supply Company
  60203 / 63962   HSBC — Australia   Thai Oil Company Limited   Performance    
12/5/2006       6/18/2009     0     0       330,939  
11 Pacific Rim Material Supply Company
  60202 / 63960   HSBC — Australia   Thai Oil Public Company Limited   Advance  
  12/5/2006       11/21/2008     0     0       165,470  
11 Pacific Rim Material Supply Company
  60201 / 63959   HSBC — Australia   Thai Oil Public Company Limited   Advance  
  12/5/2006       11/21/2008     0     0       661,878  
11 Pacific Rim Material Supply Company
  60120 / 62259   HSBC — Australia   Thai Oil Public Company Limited  
Performance     8/7/2006       12/31/2007     0     0       144,517  
11 Pacific Rim Material Supply Company
  60119 / 62260   HSBC — Australia   Thai Oil Public Company Limited   Advance  
  8/7/2006       12/31/2007     0     0       289,033  
11 Pacific Rim Material Supply Company
  60138   HSBC — Australia   Goro Nickel SA   Performance     8/30/2006      
10/29/2007     0     0       570,775  
11 Pacific Rim Material Supply Company
  60140   HSBC — Australia   Goro Nickel SA   Advance     8/30/2006      
10/29/2007     0     0       1,141,549  
117 Pacific Rim-Fujian Br.
  PEBPTH050060   HSBC — Australia   CNOOC Fujian   Performance     6/8/2005    
  6/8/2013     0     0       10,025,325  
117 Pacific Rim-Fujian Br.
  APGTH050061   HSBC — Australia   CNOOC Fujian   Advance     6/8/2005      
6/8/2008     0     0       4,545,547  
77 CBI ST Limited(Thailand)
  SLCPTH060204 / 60204   HSBC — Australia   Thai Oil Company Limited  
Performance     12/5/2006       12/5/2007     0     0       392,883  
77 CBI ST Limited(Thailand)
  SLCPTH060205 / 60205   HSBC — Australia   Thai Oil Company Limited   Advance  
  12/5/2006       12/5/2007     0     0       392,883  
77 CBI ST Limited(Thailand)
  60122 / 62257   HSBC — Australia   Thai Oil Public Company Limited  
Performance     8/7/2006       12/31/2008     THB     5,918,633       183,833  
77 CBI ST Limited(Thailand)
  60121 / 62258   HSBC — Australia   Thai Oil Public Company Limited   Advance  
  8/7/2006       12/31/2007     THB     11,837,265       367,665  
77 CBI ST Limited(Thailand)
  60150   HSBC — Australia   Thai Oil Consumer Co Operative Ltd.   Financial    
9/18/2006       11/30/2007     THB     1,000,000       31,060  
505 CBI Europe BV (China)
  60045   HSBC — Australia   Zhejiang China   Bid     3/3/2006       12/30/2007
    0     0       100,000  
508 CBI Europe/Chengda Cons
  60218   HSBC — Australia   Cnooc Fujian China   Advance     1/8/2007      
1/8/2008     0     0       479,460  
508 CBI Europe/Chengda Cons
  60216   HSBC — Australia   CNOOC Fujian — china   Advance     1/8/2007      
1/8/2008     CNY     4,348,039       578,376  
508 CBI Europe/Chengda Cons
  60217   HSBC — Australia   CNOOC Fujian — China   Advance     1/8/2007      
1/8/2008     CNY     1,018,139       135,433  
68 CBI Eastern Anstalt
  PEB/CCO/061333/B / PEB DOH 061055   HSBC — Bank Middle East   Fluor Mideast
Limited   Performance     4/3/2006       6/16/2009     0     0       15,398,782
 
68 CBI Eastern Anstalt
  PEB/CCO/037573/B   HSBC — Bank Middle East   Chiyoda Snamprogetti & Co W.L.L.
  Performance     8/24/2003       10/19/2007     0     0       4,835,312  
68 CBI Eastern Anstalt
  PEB/CCO/047267/B   HSBC — Bank Middle East   Chiyoda Snamprogetti & Co W.L.L.
  Performance     6/29/2004       5/30/2008     0     0       4,410,312  
68 CBI Eastern Anstalt
  APG/CCO/510392/B   HSBC — Bank Middle East   Snamprogetti S.p.A   Advance    
9/28/2005       5/4/2008     0     0       14,000,000  
68 CBI Eastern Anstalt
  PEB/CCO/510393/B   HSBC — Bank Middle East   Snamprogetti S.p.A.   Performance
    9/28/2005       3/3/2010     0     0       14,000,000  
68 CBI Eastern Anstalt
  FNG GTY/0612013/B & GTE DOH 063537   HSBC — Bank Middle East   Qatar Shell GTL
Limited   Tax     11/30/2006       9/30/2010     0     0       100,000  
12 Arabian Gulf Material Supply Company
  REB/GTY/064197/B   HSBC — Bank Middle East   Proman GmbH   Retention    
9/25/2006       12/31/2008     0     0       970,000  

 

 



--------------------------------------------------------------------------------



 



CHICAGO BRIDGE & IRON COMPANY N.V.
Consolidated LC’s & Bank Guarantee’s as of September 30, 2007

                                                                               
              Value in                                                 currency
        Entity   LC Number   Issued by   Beneficiary   Purpose   Issued   Expiry
Date   Currency   of issue     Value in USD  
68 CBI Eastern Anstalt
  PEB/CCO/055418/B   HSBC — Bank Middle East   Chiyoda Snamprogetti & Co. W.L.L.
  Performance     1/25/2005       10/30/2007     0     0       80,000  
68 CBI Eastern Anstalt
  PEB/CCO/055419/B   HSBC — Bank Middle East   Chiyoda Snamprogetti & Co. W.L.L.
  Performance     1/25/2005       10/30/2007     0     0       19,500  
68 CBI Eastern Anstalt
  PEB/CCO/057325/B   HSBC — Bank Middle East   Arabian Bemco Contracting Co.
Ltd.   Performance     5/5/2005       4/30/2008     0     0       76,250  
68 CBI Eastern Anstalt
  PEB/CCO/044089/B / PEB DOH 042531   HSBC — Bank Middle East   Qatar Fuel
(WOQOD)   Performance     11/24/2004       12/31/2007     QAR     775,000      
212,815  
68 CBI Eastern Anstalt
  PEB/CCO/063775/B   HSBC — Bank Middle East   Eastern Bechtel Co. Ltd. (EBCL)  
Performance     8/28/2006       2/28/2008     0     0       574,750  
68 CBI Eastern Anstalt
  APG/CCO/063776/B   HSBC — Bank Middle East   Eastern Bechtel Co. Ltd. (EBCL)  
Advance     8/27/2006       2/28/2008     0     0       1,149,500  
68 CBI Eastern Anstalt
  APG/GTY/064907/B   HSBC — Bank Middle East   Qatar Shell GTL Limited   Advance
    11/14/2006       9/30/2010     GBP     1,526,462       3,124,179  
68 CBI Eastern Anstalt
  APG/GTY/064908/B   HSBC — Bank Middle East   Qatar Shell GTL Limited   Advance
    11/14/2006       9/30/2010     EUR     5,559,742       7,929,193  
68 CBI Eastern Anstalt
  APG/GTY/064692/B   HSBC — Bank Middle East   Eastern Bechtel Co. Ltd.  
Advance     10/31/2006       12/31/2009     0     0       480,933  
68 CBI Eastern Anstalt
  PEB/GTY/064693/B   HSBC — Bank Middle East   Eastern Bechtel Co. Ltd.  
Performance     10/31/2006       12/31/2009     0     0       240,467  
68 CBI Eastern Anstalt
  GTE/GTY/01710312B / REB DOH 070250   HSBC — Bank Middle East   Qatar Shell GTL
Limited   Tax     1/22/2007       9/30/2010     0     0       1,216,622  
68 CBI Eastern Anstalt
  PEB/GTY/0751916/B   HSBC — Bank Middle East   Linde AG   Performance    
4/26/2007       12/31/2008     0     0       779,800  
68 CBI Eastern Anstalt
  APG/GTY/0751935/B   HSBC — Bank Middle East   Linde AG   Advance     4/28/2007
      12/31/2008     0     0       1,559,600  
68 CBI Eastern Anstalt
  APG/GTY/064906/B   HSBC — Bank Middle East   Qatar Shell GTL Limited   Advance
    11/14/2006       9/30/2010     0     0       29,146,888  
68 CBI Eastern Anstalt
  REB/GTY/0611602/B   HSBC — Bank Middle East   Eastern Bechtel Co. Ltd.  
Retention     11/12/2006       2/28/2008     0     0       1,630,083  
68 CBI Eastern Anstalt
  PEB/GTY/0611743/B   HSBC — Bank Middle East   Qatar Shell GTL Limited  
Performance     11/16/2006       9/30/2010     0     0       38,930,324  
68 CBI Eastern Anstalt
  PEB/CCO/069274/B   HSBC — Bank Middle East   SNC Lavalin Gulf Contractors  
Performance     7/10/2006       10/11/2007     0     0       73,300  
101 CBI Company & Co. LLC
  PEB/CCO/038279/B   HSBC — Bank Middle East   JGC Corporation   Performance    
10/23/2003       10/23/2007     0     0       867,435  
101 CBI Company & Co. LLC
  REB/GTY/0751160/B / GTE BAF 070025   HSBC — Bank Middle East   Oman Proman
Contracting & Trading L.L.C.   Retention     3/15/2007       12/31/2008     0  
  0       250,000  
68 CBI Eastern Anstalt
  PEB/CCO/510045/B   HSBC — Bank Middle East   Chiyoda Snamprogetti & Co W.L.L.
  Performance     9/13/2005       12/26/2007     0     0       41,000  
72 Oasis Supply Company Anstalt
  APG/GTY/0752151/B   HSBC — Bank Middle East   Hyundai Engineering &
Construction Co. Ltd.   Advance     5/10/2007       1/12/2009     0     0      
2,934,000  
72 Oasis Supply Company Anstalt
  PEB/GTY/0752152/B   HSBC — Bank Middle East   Hyundai Engineering &
Construction Co. Ltd.   Performance     5/10/2007       1/12/2009     0     0  
    1,956,000  
69 Arabian CBI Ltd
  PEB/CCO/059289/B   HSBC — Bank Middle East   JGC Arabia Limited   Performance
    8/8/2005       10/8/2007     SAR     6,476,250       1,727,864  
69 Arabian CBI Ltd
  APG/CCO/059288/B   HSBC — Bank Middle East   JGC Arabia Limited   Advance    
8/8/2005       10/4/2007     SAR     2,276,250       607,304  
68 CBI Eastern Anstalt
  G032738   Mashreq Bank   Ministry of Labor & Social Affairs   Labor    
2/3/2003       2/2/2008     AED     135,000       36,762  
68 CBI Eastern Anstalt
  G030505   Mashreq Bank   Ministry of Labor   Labor     9/11/2002      
4/11/2008     AED     15,000       4,085  
68 CBI Eastern Anstalt
  G031219   Mashreq Bank   Ministry of Labor   Labor     10/21/2002      
4/20/2008     AED     18,000       4,902  
68 CBI Eastern Anstalt
  G031797   Mashreq Bank   Ministry of Labor   Labor     12/1/2002      
4/1/2008     AED     51,000       13,888  
68 CBI Eastern Anstalt
  G032192   Mashreq Bank   Ministry of Labor   Labor     12/30/2002      
4/30/2008     AED     51,000       13,888  
68 CBI Eastern Anstalt
  G034082   Mashreq Bank   Ministry of Labor and Social Affairs   Labor    
4/22/2003       4/21/2008     AED     93,000       25,325  
68 CBI Eastern Anstalt
  G033317   Mashreq Bank   Ministry of Labor & Social Affairs — Labor Sector  
Labor     3/10/2003       3/9/2008     AED     9,000       2,451  
68 CBI Eastern Anstalt
  G033588   Mashreq Bank   Ministry of Labor and Social Affairs   Labor    
3/25/2003       3/24/2008     AED     81,000       22,057  
68 CBI Eastern Anstalt
  G041536   Mashreq Bank   Ministry of Labor and Social Affair   Labor    
8/8/2004       4/7/2008     AED     42,000       11,437  
68 CBI Eastern Anstalt
  G041830   Mashreq Bank   Ministry of Labor and Social Affair   Labor    
8/23/2004       4/23/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G041943000   Mashreq Bank   Ministry of Labor and Social Affair   Labor    
8/29/2004       4/28/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G042249000   Mashreq Bank   Ministry of Labor and Social Affair   Labor    
9/15/2004       4/14/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G033066   Mashreq Bank   Ministry of Labor and Social Affairs   Labor    
2/24/2003       2/23/2008     AED     24,000       6,535  
68 CBI Eastern Anstalt
  G034167   Mashreq Bank   Ministry of Labor and Social Affairs   Labor    
4/27/2003       4/26/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G044076   Mashreq Bank   Ministry of Labor and Social Affairs   Labor    
1/6/2005       1/5/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G044192   Mashreq Bank   Ministry of Labor and Social Affairs   Labor    
1/15/2005       1/14/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G044292   Mashreq Bank   Ministry of Labor and Social Affairs   Labor    
1/18/2005       1/17/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G044485   Mashreq Bank   Ministry of Labor and Social Affairs   Labor    
2/1/2005       2/1/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G044693   Mashreq Bank   Ministry of Labor and Social Affairs   Labor    
2/13/2005       2/12/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G046934   Mashreq Bank   Ministry of Labor and Social Affairs-Labor Sector  
Labor     6/12/2005       6/11/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G047122   Mashreq Bank   Ministry of Labor and Social Affair   Labor    
6/25/2005       6/24/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G047228   Mashreq Bank   Ministry of Labor and Social Affairs   Labor    
6/28/2005       6/27/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G047498   Mashreq Bank   Ministry of Labor and Social Affairs   Labor    
7/11/2005       7/10/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G047848   Mashreq Bank   Ministry of Labor and Social Affairs-Labor Sector  
Labor     8/2/2005       8/1/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G047973   Mashreq Bank   Ministry of Labor and Social Affairs   Labor    
8/11/2005       8/10/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G048182   Mashreq Bank   Ministry of Labor and Social Affair - Labor Sector  
Labor     8/23/2005       8/22/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G048313   Mashreq Bank   Ministry of Labor and Social Affairs   Labor    
8/30/2005       8/29/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G048417   Mashreq Bank   Ministry of Labor and Social Affairs   Labor    
9/7/2005       9/6/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G048567   Mashreq Bank   Ministry of Labor and Social Affairs   Labor    
9/14/2005       9/13/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G048832   Mashreq Bank   Ministry of Labor and Social Affairs   Labor    
9/29/2005       9/28/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G048838   Mashreq Bank   Ministry of Economy and Planning   Financial    
10/1/2005       10/1/2008     AED     50,000       13,616  
68 CBI Eastern Anstalt
  G048837   Mashreq Bank   Ministry of Economy and Plannning   Financial    
10/1/2005       10/1/2008     AED     50,000       13,616  
68 CBI Eastern Anstalt
  G042480   Mashreq Bank   Ministry of Labor and Social Affair   Labor    
9/27/2004       9/26/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G042598   Mashreq Bank   Ministry of Labor and Social Affair   Labor    
10/4/2004       10/3/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G042845   Mashreq Bank   Ministry of Labor and Social Affair   Labor    
10/19/2004       10/18/2008     AED     6,000       1,634  
68 CBI Eastern Anstalt
  G042846   Mashreq Bank   Ministry of Labor and Social Affair   Labor    
10/19/2004       10/18/2008     AED     6,000       1,634  
68 CBI Eastern Anstalt
  G045098   Mashreq Bank   Ministry of Labor and Social Affairs   Labor    
3/9/2005       3/8/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G049068   Mashreq Bank   Ministry of Labor and Social Affairs   Labor    
10/15/2005       10/14/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G048947   Mashreq Bank   Ministry of Labor and Social Affairs   Labor    
10/6/2005       10/5/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G049815   Mashreq Bank   Ministry of Labor & Social Affairs — Labor Sector  
Labor     11/24/2005       11/23/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G050130   Mashreq Bank   Ministry of Labor and Social Affairs Labor Sector  
Labor     12/12/2005       12/11/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G049951   Mashreq Bank   Ministry of Labor and Social Affairs   Labor    
12/4/2005       12/3/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G049952   Mashreq Bank   Ministry of Labor and Social Affairs   Labor    
12/4/2005       12/3/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G050332   Mashreq Bank   Ministry of Labor and Social Affairs   Labor    
12/22/2005       12/21/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G050450   Mashreq Bank   Abu Dhabi National Oil Company for Distribution  
Warranty     12/28/2005       12/1/2007     AED     500,000       136,155  
68 CBI Eastern Anstalt
  G051289   Mashreq Bank   Ministry of Labor & Social Affairs — Abu Dhabi  
Labor     2/21/2006       2/20/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G051524   Mashreq Bank   Ministry of Labor & Social Affairs   Labor    
3/2/2006       3/1/2008     AED     105,000       28,593  

 

 



--------------------------------------------------------------------------------



 



CHICAGO BRIDGE & IRON COMPANY N.V.
Consolidated LC’s & Bank Guarantee’s as of September 30, 2007

                                                                               
              Value in                                                 currency
        Entity   LC Number   Issued by   Beneficiary   Purpose   Issued   Expiry
Date   Currency   of issue     Value in USD  
68 CBI Eastern Anstalt
  G054874   Mashreq Bank   Ministry of Labor & Social Affairs - Abu Dhabi  
Labor     8/24/2006       8/23/2008     AED     9,000       2,451  
68 CBI Eastern Anstalt
  G052435   Mashreq Bank   Abu Dhabi National Oil Company   Financial    
4/19/2006       12/18/2007     AED     30,000       8,169  
68 CBI Eastern Anstalt
  G052190   Mashreq Bank   Ministry of Labor and Social Affairs   Labor    
4/4/2006       4/30/2008     AED     15,000       4,085  
68 CBI Eastern Anstalt
  G052203   Mashreq Bank   Ministry of Labor and Social Affairs   Labor    
4/5/2006       4/4/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G052409   Mashreq Bank   Ministry of Labor and Social Affairs   Labor    
4/19/2006       4/18/2008     AED     15,000       4,085  
68 CBI Eastern Anstalt
  G052474   Mashreq Bank   Ministry of Labor and Social Affairs   Labor    
4/23/2006       4/22/2008     AED     102,000       27,776  
68 CBI Eastern Anstalt
  G052618   Mashreq Bank   Ministry of Labor and Social Affairs   Labor    
4/30/2006       4/29/2008     AED     192,000       52,284  
68 CBI Eastern Anstalt
  G052652   Mashreq Bank   Ministry of Labor & Social Affairs - Abu Dhabi  
Labor     5/1/2006       4/30/2008     AED     96,000       26,142  
68 CBI Eastern Anstalt
  G052754   Mashreq Bank   Abu Dhabi National Oil Company for Distribution  
Financial     5/3/2006       5/2/2008     AED     160,000       43,570  
68 CBI Eastern Anstalt
  G052798   Mashreq Bank   Bemco Contracting Company Qatar (WLL)   Advance    
5/8/2006       11/30/2007     0     0       342,800  
68 CBI Eastern Anstalt
  G052946   Mashreq Bank   Ministry of Labor & Social Affairs   Labor    
5/15/2006       5/14/2008     AED     114,000       31,043  
68 CBI Eastern Anstalt
  G052967   Mashreq Bank   Ministry of Labor & Social Affairs   Labor    
5/15/2006       5/14/2008     AED     9,000       2,451  
68 CBI Eastern Anstalt
  G052990   Mashreq Bank   Ministry of Labor & Social Affairs   Labor    
5/15/2006       5/14/2008     AED     9,000       2,451  
68 CBI Eastern Anstalt
  G053160   Mashreq Bank   Ministry of Labor & Social Affairs - Abu Dhabi  
Labor     5/25/2006       5/24/2008     AED     165,000       44,931  
68 CBI Eastern Anstalt
  G052951   Mashreq Bank   Bemco Contracting Company Qatar (WLL)   Performance  
  5/14/2006       11/30/2007     0     0       85,700  
68 CBI Eastern Anstalt
  G053316   Mashreq Bank   Ministry of Labor and Social Affairs   Labor    
6/3/2006       6/2/2008     AED     9,000       2,451  
68 CBI Eastern Anstalt
  G053537   Mashreq Bank   Ministry of Labor and Social Affairs   Labor    
6/14/2006       6/13/2008     AED     30,000       8,169  
68 CBI Eastern Anstalt
  G053539   Mashreq Bank   Jebel Ali Free Zone Authority   Labor     6/14/2006  
    6/13/2008     AED     75,000       20,423  
68 CBI Eastern Anstalt
  G053611   Mashreq Bank   Ministry of Labor and Social Affairs   Labor    
6/18/2006       6/17/2008     AED     24,000       6,535  
68 CBI Eastern Anstalt
  G053859   Mashreq Bank   Ministry of Labor & Social Affairs   Labor    
7/1/2006       6/30/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G054072   Mashreq Bank   Ministry of Labor and social Affairs   Labor    
7/11/2006       7/10/2008     AED     99,000       26,959  
68 CBI Eastern Anstalt
  G054147   Mashreq Bank   Ministry of Labor and Social Affairs   Labor    
7/16/2006       7/15/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G054241   Mashreq Bank   Ministry of Labor and Soccial Affairs   Labor    
7/19/2006       7/18/2008     AED     30,000       8,169  
68 CBI Eastern Anstalt
  G054351   Mashreq Bank   Ministry of Labor & Social Affairs - Abu Dhabi  
Labor     7/25/2006       7/24/2008     AED     39,000       10,620  
68 CBI Eastern Anstalt
  G054491   Mashreq Bank   Ministry of Labor & Social Affairs   Labor    
8/1/2006       7/31/2008     AED     15,000       4,085  
68 CBI Eastern Anstalt
  G054507   Mashreq Bank   Ministry of Labor & Social Affairs   Labor    
8/2/2006       8/1/2008     AED     21,000       5,719  
68 CBI Eastern Anstalt
  G054560   Mashreq Bank   Ministry of Labor & Social Affairs   Labor    
8/6/2006       8/5/2008     AED     33,000       8,986  
68 CBI Eastern Anstalt
  G050558   Mashreq Bank   Jebel Ali Free Zone Authority   Labor     1/12/2006  
    1/12/2008     AED     50,000       13,616  
68 CBI Eastern Anstalt
  G050929   Mashreq Bank   Ministry of Labor & Social Affairs   Labor    
1/31/2006       1/30/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G050944   Mashreq Bank   Ministry of Labor & Social Affairs   Labor    
2/2/2006       2/1/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G051108   Mashreq Bank   Ministry of Labor & Social Affairs-Abu Dhabi   Labor
    2/12/2006       2/11/2008     AED     51,000       13,888  
68 CBI Eastern Anstalt
  G051180   Mashreq Bank   Ministry of Labor & Social Affairs   Labor    
2/15/2006       2/14/2008     AED     6,000       1,634  
68 CBI Eastern Anstalt
  G055918   Mashreq Bank   Ministry of Labor & Social Affairs   Labor    
11/2/2006       11/1/2008     AED     6,000       1,634  
68 CBI Eastern Anstalt
  G056079   Mashreq Bank   Ministry of Labor & social Affairs   Labor    
11/14/2006       11/13/2008     AED     6,000       1,634  
68 CBI Eastern Anstalt
  G056125   Mashreq Bank   Ministry of Labor & Social Affairs   Labor    
11/16/2006       11/15/2008     AED     6,000       1,634  
68 CBI Eastern Anstalt
  G055998   Mashreq Bank   Star Energy Resources Ltd.   Advance     11/9/2006  
    1/31/2008     0     0       2,005,000  
68 CBI Eastern Anstalt
  G056634   Mashreq Bank   Ministry of Labor & Social Affairs   Labor    
12/18/2006       12/17/2008     AED     21,000       5,719  
68 CBI Eastern Anstalt
  G056624   Mashreq Bank   Ministry of Economy and Planning   Financial    
12/18/2006       12/17/2007     AED     50,000       13,616  
68 CBI Eastern Anstalt
  G056617   Mashreq Bank   Ministry of Labor & Social Affairs   Labor    
12/17/2006       12/16/2008     AED     12,000       3,268  
68 CBI Eastern Anstalt
  G056843   Mashreq Bank   Ministry of Labor & Social Affairs   Labor    
1/7/2007       1/5/2008     AED     12,000       3,268  
68 CBI Eastern Anstalt
  G056844   Mashreq Bank   Ministry of Labor & Social Affairs   Labor    
1/7/2007       1/5/2008     AED     33,000       8,986  
68 CBI Eastern Anstalt
  G056850   Mashreq Bank   Abu Dhabi National Oil Company for Distribution  
Financial     1/7/2007       1/2/2008     AED     150,000       40,847  
68 CBI Eastern Anstalt
  G057028   Mashreq Bank   Ministry of Laboiur & Social Affairs   Labor    
1/18/2007       1/17/2008     AED     27,000       7,352  
68 CBI Eastern Anstalt
  G057175   Mashreq Bank   Ministry of Labor & Social Affairs - Abu Dhabi  
Labor     1/30/2007       1/29/2008     AED     24,000       6,535  
68 CBI Eastern Anstalt
  G057236   Mashreq Bank   Ministry of Labor & Social Affairs - Abu Dhabi  
Labor     2/4/2007       2/3/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G057284   Mashreq Bank   Ministry of Labor & Social Affairs   Labor    
2/8/2007       2/7/2008     AED     87,000       23,691  
68 CBI Eastern Anstalt
  G057363   Mashreq Bank   Ministry of Labor & Social Affairs - Abu Dhabi  
Labor     2/13/2007       2/12/2008     AED     33,000       8,986  
68 CBI Eastern Anstalt
  G057328   Mashreq Bank   Star Energy Resources Ltd.   Retention     2/8/2007  
    3/13/2009     0     0       2,005,000  
68 CBI Eastern Anstalt
  G057501   Mashreq Bank   Ministry of Labor & Social Affairs - Abu Dhabi  
Labor     2/22/2007       2/21/2008     AED     33,000       8,986  
68 CBI Eastern Anstalt
  G057586   Mashreq Bank   Ministry of Labor & social affairs - Abu Dhabi  
Labor     2/28/2007       2/7/2008     AED     18,000       4,902  
68 CBI Eastern Anstalt
  G057587   Mashreq Bank   Ministry of Labor & Social Affairs - Dubai   Labor  
  2/28/2007       2/27/2008     AED     45,000       12,254  
68 CBI Eastern Anstalt
  G057765   Mashreq Bank   Ministry of Labor & Social Affairs - Ajman   Labor  
  3/13/2007       3/12/2008     AED     27,000       7,352  
68 CBI Eastern Anstalt
  G058307   Mashreq Bank   Ministry of Labor & Social Affairs   Labor    
4/17/2007       4/16/2008     AED     9,000       2,451  
68 CBI Eastern Anstalt
  G058364   Mashreq Bank   Ministry of Labor & Social Affairs   Labor    
4/19/2007       4/18/2008     AED     9,000       2,451  
68 CBI Eastern Anstalt
  G058363   Mashreq Bank   Ministry of Labor & Social Affairs   Labor    
4/19/2007       4/18/2008     AED     30,000       8,169  
68 CBI Eastern Anstalt
  G058411   Mashreq Bank   Ministry of Labor & Social Affairs   Labor    
4/23/2007       4/22/2008     AED     24,000       6,535  
68 CBI Eastern Anstalt
  G058709   Mashreq Bank   Ministry of Labor & Social Affairs - Abu Dhabi  
Labor     5/10/2007       5/9/2008     AED     84,000       22,874  
68 CBI Eastern Anstalt
  G058746   Mashreq Bank   Ministry of Labor & Social Affairs - Dubai   Labor  
  5/14/2007       5/13/2008     AED     27,000       7,352  
68 CBI Eastern Anstalt
  G058831   Mashreq Bank   Ministry of Labor & Social Affairs - Ajman   Labor  
  5/20/2007       5/19/2008     AED     18,000       4,902  
68 CBI Eastern Anstalt
  G058873   Mashreq Bank   Ministry of Labor & Social Affairs - Abu Dhabi  
Labor     5/21/2007       5/20/2008     AED     102,000       27,776  
68 CBI Eastern Anstalt
  G058916   Mashreq Bank   Ministry of Labor & Social Affairs - Ajman   Labor  
  5/24/2007       5/23/2008     AED     33,000       8,986  
68 CBI Eastern Anstalt
  G058915   Mashreq Bank   Ministry of Labor & Social Affairs - Dubai   Labor  
  5/24/2007       5/23/2008     AED     27,000       7,352  
68 CBI Eastern Anstalt
  G055222   Mashreq Bank   Ministry of Labor & social Affairs - abu dhabi  
Labor     9/16/2006       9/15/2008     AED     30,000       8,169  
68 CBI Eastern Anstalt
  G055396   Mashreq Bank   Ministry of Labor & Social Affairs   Labor    
9/27/2006       9/26/2008     AED     63,000       17,156  
68 CBI Eastern Anstalt
  G055431   Mashreq Bank   Ministry of Labor & Social Affairs - Abu Dhabi  
Labor     9/28/2006       9/27/2008     AED     24,000       6,535  
68 CBI Eastern Anstalt
  G055572   Mashreq Bank   Ministry of Labor & Social Affairs - Dubai   Labor  
  10/9/2006       10/8/2008     AED     6,000       1,634  
68 CBI Eastern Anstalt
  G055669   Mashreq Bank   Ministry of Labor & Social Affairs   Labor    
10/15/2006       10/14/2008     AED     6,000       1,634  
68 CBI Eastern Anstalt
  G056206   Mashreq Bank   Ministry of Labor & Social Affairs   Labor    
11/21/2006       11/20/2008     AED     12,000       3,268  
68 CBI Eastern Anstalt
  G056290   Mashreq Bank   Ministry of Labor & Social Affairs - Abu Dhabi  
Labor     11/26/2006       11/25/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G059685   Mashreq Bank   Ministry of Labor & Social Affairs - Ajman   Labor  
  7/15/2007       7/14/2008     AED     3,000       817  
68 CBI Eastern Anstalt
  G059735   Mashreq Bank   Ministry of Labor & Social Affairs   Labor    
7/17/2007       7/16/2008     AED     6,000       1,634  

 

 



--------------------------------------------------------------------------------



 



CHICAGO BRIDGE & IRON COMPANY N.V.
Consolidated LC’s & Bank Guarantee’s as of September 30, 2007

                                                                               
              Value in                                                 currency
        Entity   LC Number   Issued by   Beneficiary   Purpose   Issued   Expiry
Date   Currency   of issue     Value in USD  
68 CBI Eastern Anstalt
  G059745   Mashreq Bank   Ministry of Labor & Social Affairs - Ajman   Labor  
  7/18/2007       7/17/2008     AED     24,000       6,535  
68 CBI Eastern Anstalt
  G059746   Mashreq Bank   Ministry of Labor & Social Affairs   Labor    
7/18/2007       7/17/2008     AED     18,000       4,902  
68 CBI Eastern Anstalt
  G059770   Mashreq Bank   Jebel Ali FreeZone Authority   Labor     7/19/2007  
    7/18/2008     AED     50,000       13,616  
68 CBI Eastern Anstalt
  G059922   Mashreq Bank   Ministry of Labor & Social Affairs   Labor    
7/29/2007       7/28/2008     AED     18,000       4,902  
68 CBI Eastern Anstalt
  G059959   Mashreq Bank   Ministry of Labor & Social Affairs   Labor    
8/1/2007       7/31/2008     AED     21,000       5,719  
68 CBI Eastern Anstalt
  G060582   Mashreq Bank   Ministry of Labor and Social Affairs   Labor    
9/20/2007       9/19/2008     AED     15,000       4,085  
68 CBI Eastern Anstalt
  G060655   Mashreq Bank   Ministry of Labor & Social Affairs   Labor    
9/26/2007       9/25/2008     AED     30,000       8,169  
68 CBI Eastern Anstalt
  G059084   Mashreq Bank   Ministry of Labor & social Affairs - Dubai   Labor  
  6/6/2007       6/5/2008     AED     18,000       4,902  
68 CBI Eastern Anstalt
  G059345   Mashreq Bank   Ministry of Labor & Social Affairs - Dubai   Labor  
  6/24/2007       6/23/2008     AED     21,000       5,719  
68 CBI Eastern Anstalt
  G059346   Mashreq Bank   Ministry of Labor & Social Affairs - Ajman   Labor  
  6/24/2007       6/23/2008     AED     30,000       8,169  
68 CBI Eastern Anstalt
  G059409   Mashreq Bank   Ministry of Labor and Social Affairs - Ajman   Labor
    6/27/2007       6/26/2008     AED     18,000       4,902  
684 Global Engineering Services
  G057128   Mashreq Bank   Ministry of Economy and Planning   Financial    
1/28/2007       1/24/2008     AED     50,000       13,616  
12 Arabian Gulf Material Supply Company
  G050954   Mashreq Bank   Mitsubishi Heavy Industries, Ltd.   Performance    
2/6/2006       5/31/2009     0     0       372,000  
101 CBI Company & Co. LLC
  G050942   Mashreq Bank   Mitsubishi Heavy Industries Fertiliser Project  
Performance     2/6/2006       5/31/2009     0     0       53,000  
28 Howe Baker Eastern Ltd.
  G047113   Mashreq Bank   Ministry of Economy and Planning   Financial    
6/23/2005       6/22/2008     AED     50,000       13,616  
68 CBI Eastern Anstalt
  DB/LG(F)06-00187   National Bank of Abu Dhabi   Eastern Bechtel Co., Ltd  
Performance     3/6/2006       12/31/2008     0     0       1,022,200  
68 CBI Eastern Anstalt
  DB/LG(F)06-00188   National Bank of Abu Dhabi   Eastern Bechtel Co., Ltd  
Advance     3/6/2006       10/6/2009     0     0       2,044,400  
37Ind Constructors (Industrial Division)
  TFO/PB/025097/F   National Bank of Abu Dhabi   Yemen LNG Company Ltd  
Performance     8/12/2007       9/26/2011     0     0       7,295,175  
68 CBI Eastern Anstalt
  S730450 / 20070877846   National Bank of Kuwait   Ministry of Social Affairs &
Labor   Labor     1/31/2007       6/30/2009     KWD     42,750       151,957  
68 CBI Eastern Anstalt
  S730443 / 20060843590   National Bank of Kuwait   Kuwait Paraxylene Production
Company, Kuwait   Advance     10/3/2006       7/19/2008     0     0      
1,750,000  
68 CBI Eastern Anstalt
  S730444 / 20060843608   National Bank of Kuwait   Kuwait Paraxylene Production
Company, Kuwait   Performance     10/3/2006       7/19/2008     0     0      
1,750,000  
37Ind Constructors (Industrial Division)
  S730464   National Bank of Kuwait   Qatar Fertiliser Company S.A.Q.   Advance
    6/22/2007       3/15/2009     0     0       2,367,959  
37Ind Constructors (Industrial Division)
  S730463   National Bank of Kuwait   Qatar Fertiliser Company S.A.Q.  
Performance     6/22/2007       3/15/2009     0     0       1,578,640  
583 CB & I John Brown Limited
  G838   Qatar National Bank   South Hook LNG Terminal Company Limited  
Performance     1/14/2005       4/30/2010     GBP     16,795,950      
34,375,935  
583 CB & I John Brown Limited
  G832   Qatar National Bank   South Hook LNG Terminal Company Limited  
Performance     11/1/2004       7/31/2009     GBP     40,936,750      
83,784,427  
69 Arabian CBI Ltd
  3000367598   Saudi American Bank   Jubail Chevron Phillips Co.   Performance  
  4/12/2005       2/5/2008     0     0       1,181,200  
69 Arabian CBI Ltd
  3000367604   Saudi American Bank   Saudi Chevron Petrochemical Co.  
Performance     4/12/2005       1/21/2009     0     0       146,960  
69 Arabian CBI Ltd
  3000367902   Saudi American Bank   Sharq   Performance     8/10/2005      
1/1/2009     0     0       5,975,726  
69 Arabian CBI Ltd
  3000367976   Saudi American Bank   Sharq   Retention     9/12/2005      
2/29/2008     0     0       5,630,603  
69 Arabian CBI Ltd
  3000368053   Saudi American Bank   Saudi Archirodon   Performance    
10/23/2005       10/30/2007     SAR     2,019,915       538,913  
69 Arabian CBI Ltd
  3000368170   Saudi American Bank   JUPC   Performance     1/18/2006      
1/28/2009     SAR     1,731,021       461,836  
69 Arabian CBI Ltd
  3000368590   Saudi American Bank   Saudi International Petrochemical (Sipchem)
  Retention     7/3/2006       10/9/2007     SAR     2,273,020       606,442  
69 Arabian CBI Ltd
  3000368591   Saudi American Bank   Saudi International Petrochemical (Sipchem)
  Retention     7/3/2006       10/9/2007     SAR     2,866,980       764,910  
69 Arabian CBI Ltd
  3000368650   Saudi American Bank   Linarco Ltd.   Performance     7/18/2006  
    3/1/2009     SAR     1,862,621       496,947  
69 Arabian CBI Ltd
  3000369028   Saudi American Bank   Saudi International Petrochem   Retention  
  2/20/2007       11/13/2008     SAR     2,412,550       643,668  
69 Arabian CBI Ltd
  3000369029   Saudi American Bank   Saudi International Petrochem   Retention  
  2/21/2007       11/13/2008     SAR     9,995,177       2,666,713  
69 Arabian CBI Ltd
  3000369030   Saudi American Bank   Saudi International Petrochem   Retention  
  2/21/2007       11/13/2008     SAR     723,668       193,075  
69 Arabian CBI Ltd
  3000368993   Saudi American Bank   Linarco   Warranty     2/6/2007      
12/2/2007     0     0       275,904  
69 Arabian CBI Ltd
  3000368994   Saudi American Bank   Saad Hospital   Financial     2/6/2007    
  2/4/2008     SAR     50,000       13,340  
69 Arabian CBI Ltd
  3000369106   Saudi American Bank   Samsung Engineering   Warranty    
3/27/2007       9/5/2008     0     0       215,000  
69 Arabian CBI Ltd
  3000368871   Saudi American Bank   Customs Department   Financial    
11/15/2006       11/3/2007     SAR     126,838       33,840  
69 Arabian CBI Ltd
  3000368880   Saudi American Bank   Finance Ministry   Financial     11/22/2006
      11/21/2007     SAR     291,698       77,825  
69 Arabian CBI Ltd
  3000369392   Saudi American Bank   Sabic / Petrokemya   Performance    
7/22/2007       12/6/2008     0     0       370,330  
69 Arabian CBI Ltd
  3000369402   Saudi American Bank   Jeddah Islamic Port   Financial    
7/31/2007       7/18/2008     SAR     56,753       15,142  
69 Arabian CBI Ltd
  3000369314   Saudi American Bank   Saudi Kayan Petrochemical Co.   Retention  
  6/18/2007       8/31/2009     0     0       826,645  
11 Pacific Rim Material Supply Company
  DU1/CGY50000213   SCB - Dubai   Shanghai Secco Petrochemical Company Ltd.  
Warranty     1/18/2005       10/18/2007     0     0       2,201,892  
117 Pacific Rim-Fujian Br.
  DU1/CG0505797   SCB - Dubai   CNOOC Fujian LNG Co. Ltd.   Performance    
12/19/2005       12/19/2007     0     0       13,700,000  
58 CBI UK
  CGU/CG0700040   SCB - Dubai   Abu Dhabi Company for Onshore Oil Operations  
Bid     1/6/2007       10/26/2007     0     0       70,000  
50 CBI Europe BV
  GCU/LC0700579   SCB - Dubai   Tengizchevroil   Performance     2/14/2007      
12/22/2007     0     0       947,232  
506 CBI Europe BV (Sakhalin)
  DU1/CGY303409   SCB - Dubai   CTSD Limited   Performance     7/28/2003      
11/30/2008     0     0       1,858,631  
506 CBI Europe BV (Sakhalin)
  DU1/CGY303410   SCB - Dubai   CTSD Limited   Advance     7/28/2003      
12/1/2007     0     0       1,938,494  
98 CMP BV
  DU/CGY303412   SCB - Dubai   Chiyotec Limited   Performance     7/28/2003    
  11/30/2008     0     0       2,941,370  
98 CMP BV
  DU1/CGY303411   SCB - Dubai   Chiyotec Limited   Advance     7/28/2003      
12/1/2007     0     0       3,898,300  
98 CMP BV
  GCU/LC0700580   SCB - Dubai   Tengizchevroil   Performance     2/14/2007      
12/22/2007     0     0       871,368  
68 CBI Eastern Anstalt
  DU1/CGY502015   SCB - Dubai   Taisei Corporation   Retention     5/5/2005    
  10/8/2007     0     0       838,308  
68 CBI Eastern Anstalt
  GCU/CG0700894   SCB - Dubai   Enelpower S.p.A.   Advance     2/22/2007      
12/31/2007     EUR     86,359       123,163  
68 CBI Eastern Anstalt
  GCU/CG0703608   SCB - Dubai   Enelpower S.P.A.   Advance     7/9/2007      
12/31/2007     EUR     65,231       93,031  
68 CBI Eastern Anstalt
  GCU/CG0703649   SCB - Dubai   Dolphin Energy Limited   Bid     7/11/2007      
7/10/2008     0     0       500,000  
68 CBI Eastern Anstalt
  GCU/CG0704691   SCB - Dubai   Tecnicas Reunidas Offsites   Advance    
9/9/2007       2/28/2008     0     0       6,495,000  
68 CBI Eastern Anstalt
  GCU/CG0704692   SCB - Dubai   Tecnicas Reunidas Offsites   Performance    
9/9/2007       11/20/2009     0     0       4,330,000  
70 CBI Constructors S.A. (South Africa)
  CG0700152 / ZABOG60091   SCB - Dubai   Linde AG   Warranty     2/7/2007      
11/30/2008     ZAR     2,495,000       360,453  
69 Arabian CBI Ltd
  DU1/CGY500815   SCB - Dubai   JGC Arabia Limited   Performance     3/1/2005  
    3/31/2009     0     0       798,823  
69 Arabian CBI Ltd
  GCU/CG0703904   SCB - Dubai   Mitsubishi Heavy Industries, Ltd.   Advance    
7/22/2007       2/3/2009     0     0       9,000,000  
69 Arabian CBI Ltd
  GCU/CG0704182   SCB - Dubai   Mitsubishi Heavy Industries Ltd.   Performance  
  8/2/2007       12/31/2010     0     0       6,000,000  
69 Arabian CBI Ltd
  GCU/CG0704250   SCB - Dubai   Mitsubishi Heavy Industries Ltd.   Warranty    
8/9/2007       2/28/2009     0     0       6,000,000  
69 Arabian CBI Ltd
  GCU/CG0704249   SCB - Dubai   Mitsubishi Heavy Industries Ltd.   Warranty    
8/9/2007       2/28/2009     0     0       3,000,000  
70 CBI Constructors S.A. (South Africa)
  M302406   Standard Bank   Dept. Customs & Excise   Financial     11/7/1995    
  12/31/2010     ZAR     2,500       361  
70 CBI Constructors S.A. (South Africa)
  M420120   Standard Bank   Sasol Petroleum Tamane   Retention     3/17/2003    
  10/17/2007     ZAR     226,211       32,681  
70 CBI Constructors S.A. (South Africa)
  ZABOG40043   Standard Chartered Bank   Linde AG   Warranty     8/11/2004      
12/12/2007     ZAR     2,009,673       290,337  
70 CBI Constructors S.A. (South Africa)
  ZABOG60089   Standard Chartered Bank   Sasol Polymers (Pty) ltd.   Warranty  
  12/12/2006       12/31/2008     ZAR     720,296       104,061  
702 CBI Constructors S.A. (Angola)
  ZABOG40053   Standard Chartered Bank   Group Five   Retention     8/27/2004  
    12/12/2007     0     0       582,000  

 

 



--------------------------------------------------------------------------------



 



CHICAGO BRIDGE & IRON COMPANY N.V.
Consolidated LC’s & Bank Guarantee’s as of September 30, 2007

                                                                               
              Value in                                                 currency
        Entity   LC Number   Issued by   Beneficiary   Purpose   Issued   Expiry
Date   Currency   of issue     Value in USD  
58 CBI UK
  10003 / 779-02-00539681   Standard Chartered Bank — London   HM Customs and
Excise   Financial     4/20/2005       12/31/2007     GBP     3,000,000      
6,140,040  
58 CBI UK
  779-02-0082311-1   Standard Chartered Bank — London   Deloitte Prosjekt AS  
Performance     1/4/2007       12/30/2007     NOK     2,500,000       463,450  
68 CBI Eastern Anstalt
  GT02/1999/0443 / DU1/CG9920443   Standard Chartered Bank — London   Jebel Ali
Free Zone Authority   Labor     9/1/1999       4/1/2008     AED     100,000    
  27,231  
584 CB & I John Brown Limited
  T401109   The Royal Bank of Scotland   National Grid Grain LNG Limited  
Performance     8/3/2006       11/27/2010     GBP     12,383,106      
25,344,256  
 
                                                 
Total Bi-lateral Utilization
                                                523,659,576  
 
                                                   
421 CBI Peruana S.A.C.
  302638-2   Credit linked Tranche A   Peru LNG S.R.L.   Performance    
1/2/2007       10/14/2011     0     0       50,000,000  
37Ind Constructors (Industrial Division)
  3083786   Credit linked Tranche B   Golden Pass   Performance     8/18/2006  
    7/7/2009     0     0       73,899,043  
37Ind Constructors (Industrial Division)
  3083788   Credit linked Tranche B   Golden Pass   Performance     8/18/2006  
    12/10/2009     0     0       26,100,957  
08 CBI NV
  750105   Credit linked Tranche C   AIG   Financial     10/22/2001      
2/7/2008     0     0       4,436,842  
08 CBI NV
  751694   Credit linked Tranche C   St Paul Fire and Marine Insurance  
Financial     11/21/2003       8/22/2008     0     0       5,357,546  
08 CBI NV
  286175   Credit linked Tranche C   Zurich American Insurance Company  
Financial     10/4/2006       10/3/2008     0     0       915,000  
421 CBI Peruana S.A.C.
  3086074   Credit linked Tranche C   Peru LNG S.R.L.   Performance    
12/29/2006       10/14/2011     0     0       81,250,000  
421 CBI Peruana S.A.C.
  302638-1   Credit linked Tranche C   Peru LNG S.R.L.   Performance    
1/2/2007       10/14/2011     0     0       18,750,000  
71 CSA Trading Company Ltd
  334259   Credit linked Tranche C   Enaex S.A.   Performance     6/6/2007      
10/30/2008     0     0       456,928  
71 CSA Trading Company Ltd
  334420   Credit linked Tranche C   Compania de Petroleos de Chile COPEC  
Performance     6/6/2007       12/15/2008     0     0       273,200  
71 CSA Trading Company Ltd
  323998   Credit linked Tranche C   Inelectra Services Ltd   Performance    
4/18/2007       7/24/2008     0     0       43,843  
92 Howe Baker Engineers
  289749   Credit linked Tranche C   Foster Wheeler Italiana SPA   Performance  
  10/25/2006       3/31/2009     0     0       32,549  
37Ind Constructors (Industrial Division)
  256940   Credit linked Tranche C   Golden Pass   Performance     4/27/2006    
  12/31/2009     0     0       9,322,829  
40 CBI Services
  410972   Credit linked Tranche C   Western Surety Company   Financial    
2/7/2005       2/7/2008     0     0       4,039,750  
40 CBI Services
  204167   Credit linked Tranche C   Hitachi America Ltd   Performance    
9/27/2005       6/30/2009     0     0       121,310  
 
                                                 
Total Credit linked Utilization
                                                274,999,796  
 
                                                   
117 Pacific Rim-Fujian Br.
  223002   REV Credit Facility   CNOOC-Fujian LNG, ltd   Advance     1/6/2006  
    4/21/2008     0     0       5,114,655  
39 CBI (Delaware)
  SLT321426   REV Credit Facility   Bank One NA   Financial     5/29/2001      
8/31/2008     0     0       2,000,000  
Woodlands International Insurance Comp.
  246955   REV Credit Facility   Zurich American Insurance Company   Financial  
  3/22/2006       3/31/2008     0     0       23,100,000  
13 Southern Tropic Material Supply Company
  323901   REV Credit Facility   GNL Quintero S.A.   Performance     4/17/2007  
    6/7/2010     0     0       31,526,674  
135 CBI Montajes de Chile
  323907   REV Credit Facility   GNL Quintero S.A.   Performance     4/17/2007  
    6/7/2010     0     0       37,948,914  
135 CBI Montajes de Chile
  348003   REV Credit Facility   Enaex S.A.   Advance     7/25/2007      
10/30/2008     0     0       202,591  
135 CBI Montajes de Chile
  348004   REV Credit Facility   ENAP Refinerias S.A.   Advance     7/25/2007  
    10/7/2008     0     0       563,973  
135 CBI Montajes de Chile
  346974   REV Credit Facility   ENAP Refinerias S.A.   Performance    
7/20/2007       10/7/2008     0     0       357,500  
45 Central Trading Company Ltd
  207192   REV Credit Facility   Ingeneria y Construccion Sigdo Koppers S.A.  
Performance     10/12/2005       1/28/2008     0     0       84,300  
45 Central Trading Company Ltd
  207123   REV Credit Facility   Ingeneria y Construccion Sigdo Koppers S.A.  
Performance     10/12/2005       1/28/2008     0     0       348,700  
71 CSA Trading Company Ltd
  273585   REV Credit Facility   Refineria la Pompilla   Performance    
8/4/2006       8/5/2008     0     0       196,863  
71 CSA Trading Company Ltd
  273586   REV Credit Facility   Refineria la Pompilla   Performance    
8/4/2006       8/5/2008     0     0       131,278  
71 CSA Trading Company Ltd
  3086808   REV Credit Facility   Petrotrin   Performance     2/16/2007      
7/15/2010     0     0       4,900,000  
71 CSA Trading Company Ltd
  293951   REV Credit Facility   Compania de Petroleos de Chile COPEC  
Performance     11/15/2006       5/4/2008     0     0       213,400  
71 CSA Trading Company Ltd
  293953   REV Credit Facility   Compania de Petroleos de Chile COPEC  
Performance     11/15/2006       2/2/2008     0     0       98,256  
71 CSA Trading Company Ltd
  344410   REV Credit Facility   ENAP Refinerias   Performance     7/17/2007    
  10/7/2008     0     0       425,100  
71 CSA Trading Company Ltd
  329337   REV Credit Facility   Toyo Engineering Corporation   Performance    
5/15/2007       11/30/2008     0     0       876,037  
71 CSA Trading Company Ltd
  329333   REV Credit Facility   Toyo Engineering Corporation   Performance    
5/15/2007       11/30/2007     0     0       1,752,073  
71 CSA Trading Company Ltd
  334266   REV Credit Facility   Enaex S.A.   Advance     6/6/2007      
4/30/2008     0     0       913,856  
71 CSA Trading Company Ltd
  334423   REV Credit Facility   Enaex S.A.   Performance     6/6/2007      
10/30/2008     0     0       93,655  
71 CSA Trading Company Ltd
  346975   REV Credit Facility   ENAP Refinerias S.A.   Advance     7/20/2007  
    10/7/2008     0     0       637,650  
71 CSA Trading Company Ltd
  3085999   REV Credit Facility   Petrotrin   Advance     12/26/2006      
12/16/2008     0     0       7,500,000  
CBI Americas Ltd
  324482   REV Credit Facility   Bariven S.A.   Advance     4/18/2007      
10/24/2007     0     0       106,080  
CBI Americas Ltd
  3086000   REV Credit Facility   Petrotrin   Advance     12/26/2006      
12/16/2008     0     0       2,500,000  
CBI Americas Ltd
  3086807   REV Credit Facility   Petrotrin   Performance     2/16/2007      
7/1/2010     0     0       1,600,000  
CBI Americas Ltd
  346695   REV Credit Facility   Bariven S.A.   Advance     7/20/2007      
11/15/2007     0     0       520,700  
CBI Americas Ltd
  379626   REV Credit Facility   PDV   Bid     8/8/2007       1/22/2008     0  
  0       500,000  
CBI Americas Ltd
  212424   REV Credit Facility   Hovensa L.L.C.   Performance     11/8/2005    
  11/29/2007     0     0       1,753,387  
20 CBI Company Ltd
  315659   REV Credit Facility   Bariven S.A.   Advance     3/12/2007      
10/24/2007     0     0       778,239  
21 Oceanic Contractors
  264150   REV Credit Facility   Pluspetrol Peru Corporation   Performance    
6/6/2006       10/17/2007     0     0       1,163,115  
21 Oceanic Contractors
  334422   REV Credit Facility   Refineria La Pampilla   Performance    
6/6/2007       11/13/2008     0     0       168,760  
58 CBI UK
  ST4003/04   REV Credit Facility   EnCana (UK) Limited   Performance    
1/22/2004       12/31/2008     GBP     3,700,000       7,437,925  
508 CBI Europe/Chengda Cons
  301715   REV Credit Facility   CNOOC Fujian LNG   Advance     12/26/2006      
12/31/2007     0     0       1,742,938  
508 CBI Europe/Chengda Cons
  301714   REV Credit Facility   CNOOC Fujian LNG   Advance     12/26/2006      
12/31/2007     0     0       657,123  
508 CBI Europe/Chengda Cons
  301713   REV Credit Facility   CNOOC Fujian LNG   Advance     12/26/2006      
12/31/2007     0     0       2,009,807  
58 CBI UK
  323904   REV Credit Facility   GNL Quintero S.A.   Performance     4/17/2007  
    6/7/2010     0     0       7,964,267  
69 Arabian CBI Ltd
  533636030   REV Credit Facility   Samsung Saudi Arabia Ltd   Performance    
12/2/2005       3/19/2010     SAR     5,268,570       1,404,965  
69 Arabian CBI Ltd
  533636027   REV Credit Facility   Samsung Saudi Arabia Ltd   Performance    
12/2/2005       3/19/2008     SAR     3,161,250       842,979  
69 Arabian CBI Ltd
  SB07/4030 / W000233   REV Credit Facility   Middle East Engineering &
Development Co. Ltd.   Advance     5/15/2007       1/12/2009     0     0      
2,601,000  
69 Arabian CBI Ltd
  SB07/4029 / W000234   REV Credit Facility   Middle East Engineering &
Development Co.Ltd   Performance     5/15/2007       1/12/2009     0     0      
1,734,000  
69 Arabian CBI Ltd
  SB07/4028 / W000232   REV Credit Facility   Saudi Kayan Petrochemical Co.  
Advance     5/15/2007       1/30/2008     0     0       8,266,444  
69 Arabian CBI Ltd
  SB07/4031 / W000231   REV Credit Facility   Saudi Kayan Petrochemical Co.  
Performance     7/7/2007       6/30/2011     0     0       4,133,222  
72 Oasis Supply Company Anstalt
  533636029   REV Credit Facility   Samsung Saudi Arabia Ltd   Performance    
12/2/2005       3/19/2008     0     0       562,000  
72 Oasis Supply Company Anstalt
  533636028   REV Credit Facility   Samsung Saudi Arabia Ltd   Performance    
12/2/2005       3/19/2008     0     0       2,810,000  

 

 



--------------------------------------------------------------------------------



 



CHICAGO BRIDGE & IRON COMPANY N.V.
Consolidated LC’s & Bank Guarantee’s as of September 30, 2007

                                                                               
              Value in                                                 currency
        Entity   LC Number   Issued by   Beneficiary   Purpose   Issued   Expiry
Date   Currency   of issue     Value in USD  
94 Callidus Technologies LLC
  G5097/03   REV Credit Facility   BP Exploration (Shah Deniz) Limited  
Performance     10/29/2003       9/30/2007     0     0       135,271  
92 Howe Baker Engineers
  751680   REV Credit Facility   Marathon Ashland Petroleum LLC   Retention    
11/19/2003       11/7/2007     0     0       1,654,791  
92 Howe Baker Engineers
  410634   REV Credit Facility   Marathon Ashland Petroleum LLC   Performance  
  9/28/2004       11/7/2007     0     0       521,810  
94 Callidus Technologies LLC
  G5002/04   REV Credit Facility   MW Kellogg   Performance     1/8/2004      
12/31/2007     0     0       34,425  
92 Howe Baker Engineers
  218562   REV Credit Facility   Pluspetrol Peru   Performance     12/5/2005    
  1/1/2008     0     0       7,223,160  
92 Howe Baker Engineers
  252574   REV Credit Facility   Toyo Engineering India Ltd   Performance    
4/5/2006       2/14/2008     0     0       59,539  
92 Howe Baker Engineers
  253550   REV Credit Facility   Cabinda Gulf Oil Company Ltd   Performance    
4/10/2006       12/1/2009     0     0       26,464,911  
92 Howe Baker Engineers
  253547   REV Credit Facility   Cabinda Gulf Oil Company Ltd   Advance    
4/10/2006       5/1/2008     0     0       26,464,911  
92 Howe Baker Engineers
  297020   REV Credit Facility   SNC-Lavalin UK Limited   Performance    
11/30/2006       2/28/2008     0     0       145,605  
37Ind Constructors (Industrial Division)
  332163   REV Credit Facility   Southern LNG Inc.   Performance     6/2/2003  
    6/2/2008     0     0       5,000,000  
37Ind Constructors (Industrial Division)
  SLT751624   REV Credit Facility   Trunkline LNG Company, LLC   Performance    
9/26/2003       5/30/2008     0     0       4,595,448  
37Ind Constructors (Industrial Division)
  410872   REV Credit Facility   Dominion Cove Point LNG Lmt   Performance    
1/5/2005       6/30/2009     0     0       28,000,000  
37Ind Constructors (Industrial Division)
  410679   REV Credit Facility   Trunkline LNG   Performance     10/19/2004    
  5/16/2008     0     0       3,207,014  
37Ind Constructors (Industrial Division)
  286747   REV Credit Facility   Kinder Morgan Liquids Terminals, LP   Retention
    10/6/2006       11/7/2007     0     0       320,887  
37Ind Constructors (Industrial Division)
  299681   REV Credit Facility   Bayer Material Sciences LLC   Retention    
12/14/2006       1/22/2008     0     0       166,684  
37Ind Constructors (Industrial Division)
  307606   REV Credit Facility   Houston Fuel Oil Terminal Company   Retention  
  1/30/2007       4/30/2008     0     0       859,326  
37Ind Constructors (Industrial Division)
  342775   REV Credit Facility   Houston Fuel Oil Terminal Company   Retention  
  7/11/2007       6/1/2009     0     0       1,263,928  
37Ind Constructors (Industrial Division)
  350702   REV Credit Facility   Sunoco Inc (R&M)   Retention     8/3/2007      
9/30/2009     0     0       1  
37Ind Constructors (Industrial Division)
  339459   REV Credit Facility   Marathon Petroleum   Performance     7/2/2007  
    9/30/2009     0     0       3,670,956  
37Ind Constructors (Industrial Division)
  338560   REV Credit Facility   Southern LNG Inc.   Performance     6/27/2007  
    8/9/2013     0     0       19,608,337  
39 CBI (Delaware)
  SLT751064   REV Credit Facility   Continental Casualty Company   Financial    
2/1/2003       2/1/2008     0     0       9,441,000  
40 CBI Services
  410692   REV Credit Facility   Yankee Gas Services Company   Performance    
10/15/2004       10/14/2007     0     0       20,000,000  
40 CBI Services
  264146   REV Credit Facility   Alstom Power   Warranty     6/6/2006      
10/1/2007     0     0       500,000  
40 CBI Services
  301318   REV Credit Facility   Hess Corporation   Retention     12/28/2006    
  11/20/2007     0     0       1,496,514  
40 CBI Services
  333470   REV Credit Facility   Synagro-WWT   Performance     6/4/2007      
6/1/2008     0     0       624,758  
55 Horton CBI, Ltd
  649901   REV Credit Facility   Bear Head LNG c/o Anadarko Petroleum Corp  
Performance     8/29/2005       5/12/2010     0     0       1,518,859  
 
                                                 
Total Committed Utilization w/o currency adjustment
                                                333,220,559  
 
                                                   
Plus: 3% Adjustment for Foreign Currency LC’s
                                                290,576  
 
                                                 
Total Committed Utilization
                                                333,511,135  
 
                                                 
 
                                                   
Total Bi-lateral, Credit-linked & Committed Utilization
                                                1,132,170,507  
 
                                                 

                      Calculation of Foreign Currency LC’s:                    
 
Revolving Facility:
                    ST4003/04   GBP     3,750,000     $ 7,437,925.00   533636030
  SAR     5,268,570     $ 1,404,964.88   533636027   SAR     3,161,250     $
842,978.93                       Total Foreign Currency LC’s               $
9,685,868.81                       3% adjustment to Total Utilization          
  $ 290,576.06                      

 

 



--------------------------------------------------------------------------------



 



Schedule 1.1.4 — Permitted Existing Contingent Obligations
As of September 30, 2007
(Surety Bonds)
CBI outstanding surety bonds as of 9/30/07

                                              Company ID   Bond #   ISSUING
company   BENEFICIARY   PURPOSE   ISSUED   EXPIRY   Curr   US Dollar  
37Ind Constructors (Industrial Division)
  213686   AMERICAN CONTRACTORS INDEMNITY COMPANY (ACI)   Interstate Engineering
Corporation   Performance and Payment   19-Apr-06   21-Nov-08         3,771,610
 
37Ind Constructors (Industrial Division)
  58618534   WESTERN SURETY COMPANY (WSC)   New Mexico Contractor’s Licensing
Service, Inc   License/Permit   20-Aug-03   20-Aug-08         5,000  
37Ind Constructors (Industrial Division)
  58618535   WESTERN SURETY COMPANY (WSC)   State of Iowa   License/Permit  
07-Aug-99   07-Aug-08         50,000  
37Ind Constructors (Industrial Division)
  58618538   WESTERN SURETY COMPANY (WSC)   State of Florida, Construction
Industry Licensing   License/Permit   15-Jul-02   27-Aug-08         50,000  
37Ind Constructors (Industrial Division)
  58618573   WESTERN SURETY COMPANY (WSC)   The Gardner Zemke Company  
Performance and Payment   06-Dec-04   06-Dec-07         1,235,000  
37Ind Constructors (Industrial Division)
  58618594   WESTERN SURETY COMPANY (WSC)   State of Oklahoma   License/Permit  
09-Jan-03   09-Jan-08         5,000  
37Ind Constructors (Industrial Division)
  58618600   WESTERN SURETY COMPANY (WSC)   City of Valparasio, IN  
License/Permit   12-Oct-04   01-Jul-08         5,000  
37Ind Constructors (Industrial Division)
  58633468   US Fidelity & Guaranty COMPANY   State of Arkansas   License/Permit
  01-Apr-99   01-Apr-09         10,000  
37Ind Constructors (Industrial Division)
  58633470   US Fidelity & Guaranty COMPANY   State of California  
License/Permit   02-Nov-98   02-Nov-08         12,500  
37Ind Constructors (Industrial Division)
  58633471   US Fidelity & Guaranty COMPANY   State of California  
License/Permit   11-Dec-98   11-Dec-08         12,500  
37Ind Constructors (Industrial Division)
  58633472   US Fidelity & Guaranty COMPANY   State of Washington  
License/Permit   12-Jun-99   12-Jun-09         12,000  
37Ind Constructors (Industrial Division)
  58637380   US Fidelity & Guaranty COMPANY   Grunley-Walsh   Performance and
Payment   19-Dec-05   01-May-09         5,215,000  
37Ind Constructors (Industrial Division)
  58637417   WESTERN SURETY COMPANY (WSC)   Village of Manhattan, IL  
Performance and Payment   01-Oct-06   01-Dec-07         1,710,000  
37Ind Constructors (Industrial Division)
  58637901   WESTERN SURETY COMPANY (WSC)   City of Greensburg, IN   Performance
and Payment   15-Dec-06   30-Nov-07         2,347,000  
37Ind Constructors (Industrial Division)
  81365479   FEDERAL INSURANCE COMPANY (FED)   City of Sealy, Texas  
Performance and Payment   01-Feb-07   20-Mar-08         723,000  
37Ind Constructors (Industrial Division)
  81558787   FEDERAL INSURANCE COMPANY (FED)   Terra Mississippi Nitrogen, INC.
  Retention   16-Sep-05   07-Oct-07         299,300  
37Ind Constructors (Industrial Division)
  81558803   FEDERAL INSURANCE COMPANY (FED)   Chevron Products Company  
Retention   07-Nov-05   07-Nov-07         128,091  
37Ind Constructors (Industrial Division)
  81558805   FEDERAL INSURANCE COMPANY (FED)   Pasadena Refining System, Inc.  
Retention   21-Oct-05   21-Dec-07         88,570  
37Ind Constructors (Industrial Division)
  CMS215360   RLI INSURANCE COMPANY (RLI)   State of Louisiana, Dept. of Revenue
and Taxation   Tax   21-May-02   21-May-08         2,500  
37Ind Constructors (Industrial Division)
  CMS215365   RLI INSURANCE COMPANY (RLI)   Calvert County Department of Public
Works   License/Permit   06-May-05   06-May-08         69,125  
37Ind Constructors (Industrial Division)
  CMS215366   RLI INSURANCE COMPANY (RLI)   State of Oregon   License/Permit  
31-May-05   31-May-08         15,000  
37Ind Constructors (Industrial Division)
  CMS226322   RLI INSURANCE COMPANY (RLI)   JE Merit Constructors, Inc.  
Retention   10-Jan-06   10-Jan-08         428,277  
37Ind Constructors (Industrial Division)
  CMS226329   RLI INSURANCE COMPANY (RLI)   Sunoco Pipeline L.P.   Retention  
01-Mar-06   01-Mar-08         393,200  
37Ind Constructors (Industrial Division)
  K07444448   WESTCHESTER FIRE INSURANCE COMPANY (WIF)   State of North Carolina
  License/Permit   31-Dec-06   01-Jan-08         2,000,000  
37Ind Constructors (Industrial Division)
  K07444515   WESTCHESTER FIRE INSURANCE COMPANY (WIF)   STATE OF NEW MEXICO  
License/Permit   02-Jan-07   02-Jan-08         76,067  
37Ind Constructors (Industrial Division)
  K07444540   WESTCHESTER FIRE INSURANCE COMPANY (WIF)   Village of Gilberts, IL
  License/Permit   13-Oct-06   30-Jan-08         3,000  
 
                                         
 
  Sub-total                                     18,666,740  
 
                                           
37Wtr Constructors (Water Division)
  15814608   WESTERN SURETY COMPANY (WSC)   State of Texas   Public   31-Mar-06
  31-Mar-10         10,000  
37Wtr Constructors (Water Division)
  58618537   WESTERN SURETY COMPANY (WSC)   City of Auburn Finance Department
Revenue Office   License/Permit   04-Aug-03   04-Aug-08         5,000  
37Wtr Constructors (Water Division)
  58618541   WESTERN SURETY COMPANY (WSC)   State of California   License/Permit
  05-Sep-02   04-Oct-07         12,500  
37Wtr Constructors (Water Division)
  58618566   WESTERN SURETY COMPANY (WSC)   City of Jamestown   License/Permit  
11-Nov-04   31-Dec-07         10,000  
37Wtr Constructors (Water Division)
  58618575   WESTERN SURETY COMPANY (WSC)   Alaska Department of Commerce  
License/Permit   01-Jan-05   31-Dec-07         10,000  
37Wtr Constructors (Water Division)
  58618586   WESTERN SURETY COMPANY (WSC)   Lawton Chiles, Governor of the State
of Florida   License/Permit   05-Dec-02   05-Dec-07         5,000  
37Wtr Constructors (Water Division)
  58618592   WESTERN SURETY COMPANY (WSC)   Norwich Public Utilitiies of the
City of Norwich   License/Permit   02-Dec-04   11-Jan-08         55,945  
37Wtr Constructors (Water Division)
  58633442   WESTERN SURETY COMPANY (WSC)   Secretary of State, State of
California   Public   09-Dec-05   08-Dec-09         15,000  
37Wtr Constructors (Water Division)
  58633445   WESTERN SURETY COMPANY (WSC)   City of Columbia   Maintenance  
06-Dec-05   09-May-09         3,646,951  
37Wtr Constructors (Water Division)
  58633466   WESTERN SURETY COMPANY (WSC)   Road Commission for Oakland County  
License/Permit   01-Mar-06   30-Nov-08         3,000  
37Wtr Constructors (Water Division)
  58633469   WESTERN SURETY COMPANY (WSC)   Northern Kentucky Water District  
Performance and Payment   17-Mar-06   01-Nov-07         2,298,300  
37Wtr Constructors (Water Division)
  58633477   WESTERN SURETY COMPANY (WSC)   State of Alaska   License/Permit  
02-Nov-03   02-Nov-08         10,000  
37Wtr Constructors (Water Division)
  58633478   WESTERN SURETY COMPANY (WSC)   Public Water Supply Disrict No. 2 of
St. Charles County   Performance and Payment   07-Jun-06   15-Sep-08        
1,554,300  
37Wtr Constructors (Water Division)
  58633479   WESTERN SURETY COMPANY (WSC)   State of Wyoming   Wage and Welfare
  03-Apr-05   03-Apr-08         16,000  
37Wtr Constructors (Water Division)
  58633482   WESTERN SURETY COMPANY (WSC)   State of Arkanzas   License/Permit  
20-Sep-03   20-Sep-08         10,000  
37Wtr Constructors (Water Division)
  58633483   WESTERN SURETY COMPANY (WSC)   State of Washington   License/Permit
  15-Sep-03   15-Sep-08         6,000  
37Wtr Constructors (Water Division)
  58637404   WESTERN SURETY COMPANY (WSC)   Chikaming Township (Harbert, MI)  
Performance and Payment   15-Sep-06   15-Oct-07         827,000  
37Wtr Constructors (Water Division)
  58637406   WESTERN SURETY COMPANY (WSC)   Village of Mundelein, IL  
Performance and Payment   06-Sep-06   01-Dec-07         2,289,000  
37Wtr Constructors (Water Division)
  58637414   WESTERN SURETY COMPANY (WSC)   Jonesboro City Water & Light  
Performance and Payment   01-Oct-06   01-Oct-07         2,089,500  
37Wtr Constructors (Water Division)
  58637415   WESTERN SURETY COMPANY (WSC)   City of Ottawa, IL   Performance and
Payment   01-Oct-06   01-Oct-07         1,448,500  
37Wtr Constructors (Water Division)
  58637418   WESTERN SURETY COMPANY (WSC)   Frederick County Div of Utilities  
Performance and Payment   10-Oct-06   10-Oct-07         2,094,660  
37Wtr Constructors (Water Division)
  58637420   WESTERN SURETY COMPANY (WSC)   City of Gonzales   Performance and
Payment   17-Oct-06   17-Dec-07         2,056,600  
37Wtr Constructors (Water Division)
  58637421   WESTERN SURETY COMPANY (WSC)   City of Lincoln   Performance and
Payment   16-Oct-06   01-Aug-08         2,893,000  
37Wtr Constructors (Water Division)
  58637423   WESTERN SURETY COMPANY (WSC)   Cole County Public Water Supply
District No. 1   Performance and Payment   31-Oct-06   31-Dec-08        
1,274,000  
37Wtr Constructors (Water Division)
  58637424   WESTERN SURETY COMPANY (WSC)   The City of Amarillo   Performance
and Payment   19-Sep-06   01-Jun-08         2,558,000  
37Wtr Constructors (Water Division)
  58637428   WESTERN SURETY COMPANY (WSC)   Rathbun Regional Water Association,
Inc   Performance and Payment   01-Dec-06   01-Aug-08         1,518,600  
37Wtr Constructors (Water Division)
  58637429   WESTERN SURETY COMPANY (WSC)   Board of Commissioners of the County
of LaGrange, IN   Performance and Payment   18-Dec-06   01-Aug-08        
907,700  
37Wtr Constructors (Water Division)
  58637904   WESTERN SURETY COMPANY (WSC)   City of Kerrville, Texas  
Performance and Payment   29-Nov-06   01-May-08         1,658,970  
37Wtr Constructors (Water Division)
  58637905   WESTERN SURETY COMPANY (WSC)   City of Piperton   Performance and
Payment   31-Dec-06   31-Dec-07         789,600  
37Wtr Constructors (Water Division)
  58637906   WESTERN SURETY COMPANY (WSC)   City of Alamogordo   Tax   02-Jan-07
  02-Jan-08         76,067  
37Wtr Constructors (Water Division)
  58637906   WESTERN SURETY COMPANY (WSC)   City of Alamogordo   Performance and
Payment   02-Jan-07   30-Nov-07         1,125,267  
37Wtr Constructors (Water Division)
  58637907   WESTERN SURETY COMPANY (WSC)   State of Illinois, Secretary of
State   Public   24-Apr-07   24-Apr-11         5,000  
37Wtr Constructors (Water Division)
  58637908   WESTERN SURETY COMPANY (WSC)   City of Forest Lake   Performance
and Payment   09-Jan-07   15-Jul-08         1,694,000  
37Wtr Constructors (Water Division)
  58643614   WESTERN SURETY COMPANY (WSC)   Baltimore County, MD   Performance
and Payment   01-Feb-07   01-Aug-08         4,739,660  
37Wtr Constructors (Water Division)
  58643623   WESTERN SURETY COMPANY (WSC)   The City of Schertz, Texas  
Performance and Payment   15-Feb-07   15-Jun-08         3,861,000  

 

 



--------------------------------------------------------------------------------



 



Schedule 1.1.4 — Permitted Existing Contingent Obligations
As of September 30, 2007
(Surety Bonds)
CBI outstanding surety bonds as of 9/30/07

                                              Company ID   Bond #   ISSUING
company   BENEFICIARY   PURPOSE   ISSUED   EXPIRY   Curr   US Dollar  
37Wtr Constructors (Water Division)
  58643624   WESTERN SURETY COMPANY (WSC)   PWSD No. 2 of St. Charles County, MO
  Performance and Payment   01-Apr-07   01-Jul-08         2,079,000  
37Wtr Constructors (Water Division)
  58643626   WESTERN SURETY COMPANY (WSC)   Charter Township of Northville  
Performance Payment Maintance Bond   30-Apr-07   30-Jun-08         1,699,000  
37Wtr Constructors (Water Division)
  58643629   WESTERN SURETY COMPANY (WSC)   City of Marion   Performance and
Payment   01-Apr-07   01-Aug-08         2,153,000  
37Wtr Constructors (Water Division)
  58643633   WESTERN SURETY COMPANY (WSC)   Village of Park Forest, IL  
Performance and Payment   09-Apr-07   01-Sep-08         1,147,000  
37Wtr Constructors (Water Division)
  58643636   WESTERN SURETY COMPANY (WSC)   Summit Township (Jackson, MI)  
Performance and Payment   01-Jun-07   03-Oct-08         1,743,000  
37Wtr Constructors (Water Division)
  58643641   WESTERN SURETY COMPANY (WSC)   City of Columbus Division of Power
and Water   Performance and Payment   12-Jun-07   01-Dec-08         4,442,900  
37Wtr Constructors (Water Division)
  58643642   WESTERN SURETY COMPANY (WSC)   Central Elmore Water and Sewer
Authority   Performance and Payment   08-May-07   30-Sep-08         1,645,700  
37Wtr Constructors (Water Division)
  58643644   WESTERN SURETY COMPANY (WSC)   Village of Channahon, IL  
Performance and Payment   29-Jun-07   30-Aug-08         1,180,000  
37Wtr Constructors (Water Division)
  58643645   WESTERN SURETY COMPANY (WSC)   City of Fargo   Performance and
Payment   07-Jun-07   01-Dec-08         2,223,000  
37Wtr Constructors (Water Division)
  58643648   WESTERN SURETY COMPANY (WSC)   City of Sparta, WI   Performance and
Payment   01-Jun-07   01-Aug-08         1,044,050  
37Wtr Constructors (Water Division)
  58643649   WESTERN SURETY COMPANY (WSC)   Cunningham Utility District  
Performance and Payment   15-Jul-07   15-Sep-08         2,134,000  
37Wtr Constructors (Water Division)
  58643651   WESTERN SURETY COMPANY (WSC)   The City of Alvin, Texas  
Performance and Payment   15-Jul-07   15-Sep-08         1,951,500  
37Wtr Constructors (Water Division)
  58643659   WESTERN SURETY COMPANY (WSC)   City of West Point   Performance and
Payment   30-Sep-07   30-Sep-08         1,987,000  
37Wtr Constructors (Water Division)
  58643661   WESTERN SURETY COMPANY (WSC)   Manitowoc Public Utilities  
Performance and Payment   30-Sep-07   31-May-09         1,878,000  
37Wtr Constructors (Water Division)
  58643664   WESTERN SURETY COMPANY (WSC)   Town of Ledyard, Water Pollution
Control Authority   Performance and Payment   10-Sep-07   31-Dec-08        
1,614,000  
37Wtr Constructors (Water Division)
  58643666   WESTERN SURETY COMPANY (WSC)   City of Wooster   Performance and
Payment   13-Sep-07   13-Sep-09         1,820,000  
37Wtr Constructors (Water Division)
  81365410   FEDERAL INSURANCE COMPANY (FED)   City of Abingdon, IL  
Performance and Payment   07-Mar-07   01-Oct-08         813,000  
37Wtr Constructors (Water Division)
  81365425   FEDERAL INSURANCE COMPANY (FED)   The Commonwealth of Virginia  
Performance and Payment   22-May-07   01-Jun-08         1,834,000  
37Wtr Constructors (Water Division)
  81365429   FEDERAL INSURANCE COMPANY (FED)   State of California — Dept. of
Corrections and Rehabilitation   Performance and Payment   12-Jun-07   31-Jan-08
        466,425  
37Wtr Constructors (Water Division)
  81365433   FEDERAL INSURANCE COMPANY (FED)   City of Nekoosa, WI   Bid  
12-Jun-07   30-Sep-08         1,052,300  
37Wtr Constructors (Water Division)
  81365434   FEDERAL INSURANCE COMPANY (FED)   Johnston County Department of
Public Utilities   Performance and Payment   19-Jun-07   19-Jun-08        
603,437  
37Wtr Constructors (Water Division)
  81365436   FEDERAL INSURANCE COMPANY (FED)   Connecticut Water Company  
Performance and Payment   27-Jun-07   30-May-08         466,270  
37Wtr Constructors (Water Division)
  81365438   FEDERAL INSURANCE COMPANY (FED)   PUL Alliance   Tax   10-Jul-07  
10-Jul-08         1,247,000  
37Wtr Constructors (Water Division)
  81365441   FEDERAL INSURANCE COMPANY (FED)   Sierra Nevada Construction, Inc.
  Performance and Payment   20-Jul-07   20-Jul-08         489,700  
37Wtr Constructors (Water Division)
  81365442   FEDERAL INSURANCE COMPANY (FED)   California American Water Company
  Performance and Payment   01-Aug-07   30-Dec-08         985,913  
37Wtr Constructors (Water Division)
  81365444   FEDERAL INSURANCE COMPANY (FED)   T-L Rural Water District
(Glasford, IL)   Performance and Payment   30-Aug-07   30-Sep-08         896,900
 
37Wtr Constructors (Water Division)
  81365447   FEDERAL INSURANCE COMPANY (FED)   West Earl Water Authority  
Performance and Payment   16-Aug-07   30-Nov-08         1,027,000  
37Wtr Constructors (Water Division)
  81365449   FEDERAL INSURANCE COMPANY (FED)   Johnston County Department of
Public Utilities   Performance and Payment   19-Jun-07   19-Jun-08        
581,700  
37Wtr Constructors (Water Division)
  81365450   FEDERAL INSURANCE COMPANY (FED)   Seneca Light and Water (City of  
Performance and Payment   28-Aug-07   31-Dec-08         1,787,000  
37Wtr Constructors (Water Division)
  81365467   FEDERAL INSURANCE COMPANY (FED)   Midway Water System, Inc.  
Performance and Payment   30-Nov-06   15-Nov-07         1,579,200  
37Wtr Constructors (Water Division)
  81365469   FEDERAL INSURANCE COMPANY (FED)   Mount Airy No.1 L.L.C.  
License/Permit   30-Nov-06   30-Nov-07         98,700  
37Wtr Constructors (Water Division)
  81365473   FEDERAL INSURANCE COMPANY (FED)   Batesville Water and Gas Utility
  Performance and Payment   01-Feb-07   30-Jul-08         1,036,300  
37Wtr Constructors (Water Division)
  81365478   FEDERAL INSURANCE COMPANY (FED)   HDR Design-Build, Inc.  
Performance and Payment   01-Feb-07   15-Apr-08         895,200  
37Wtr Constructors (Water Division)
  81365480   FEDERAL INSURANCE COMPANY (FED)   California-American Water Company
  Performance and Payment   06-Mar-07   03-Jan-08         2,090,000  
37Wtr Constructors (Water Division)
  81558699   FEDERAL INSURANCE COMPANY (FED)   Lincoln Water Commission  
Performance and Payment   12-May-06   19-Nov-07         1,627,000  
37Wtr Constructors (Water Division)
  81558712   FEDERAL INSURANCE COMPANY (FED)   Board of Public Works, East
Longmeadow, MA   Performance and Payment   10-May-06   10-Dec-07        
2,896,000  
37Wtr Constructors (Water Division)
  81558715   FEDERAL INSURANCE COMPANY (FED)   Town of Marion, Massachusetts  
Performance and Payment   28-Jun-06   22-Dec-07         1,973,000  
37Wtr Constructors (Water Division)
  81558756   FEDERAL INSURANCE COMPANY (FED)   Jacobs Engineering as agent for
Flint Hills Resources   Retention   23-Aug-04   23-Aug-08         264,008  
37Wtr Constructors (Water Division)
  81558813   FEDERAL INSURANCE COMPANY (FED)   City of Galesburg, MI  
Performance and Payment   27-Feb-06   30-Sep-07         1,023,000  
37Wtr Constructors (Water Division)
  81558837   FEDERAL INSURANCE COMPANY (FED)   Stanek Constructors, Inc.  
Performance and Payment   10-Jul-06   30-Nov-07         1,970,207  
37Wtr Constructors (Water Division)
  81558840   FEDERAL INSURANCE COMPANY (FED)   City of Rockford   Performance
and Payment   18-Jul-06   31-Oct-07         1,223,000  
37Wtr Constructors (Water Division)
  81558844   FEDERAL INSURANCE COMPANY (FED)   City of Kalamazoo, MI  
Performance and Payment   26-Jul-06   01-Jul-08         2,942,000  
37Wtr Constructors (Water Division)
  81558845   FEDERAL INSURANCE COMPANY (FED)   The City of Rock Hill  
Performance and Payment   04-Aug-06   31-Dec-07         1,775,000  
37Wtr Constructors (Water Division)
  81558847   FEDERAL INSURANCE COMPANY (FED)   County of Prince George, Virginia
  Performance and Payment   01-Oct-06   01-Nov-07         1,337,000  
37Wtr Constructors (Water Division)
  81558854   FEDERAL INSURANCE COMPANY (FED)   Iowa-American Water Company  
Performance Payment Maintance Bond   15-Sep-06   01-Nov-07         1,642,750  
37Wtr Constructors (Water Division)
  82038420   FEDERAL INSURANCE COMPANY (FED)   County of New Kent, Virginia  
Performance and Payment   13-Mar-07   28-Feb-08         1,036,000  
37Wtr Constructors (Water Division)
  69688524N   WESTERN SURETY COMPANY (WSC)   Julie Davis   License/Permit  
28-Mar-04   28-Mar-08         15,000  
37Wtr Constructors (Water Division)
  69688524N01   WESTERN SURETY COMPANY (WSC)   Julie Davis   Public   28-Mar-04
  28-Mar-08         15,000  
37Wtr Constructors (Water Division)
  CMS215367   RLI INSURANCE COMPANY (RLI)   Kalamazoo County   License/Permit  
26-Jul-04   26-Jul-08         1,700  
37Wtr Constructors (Water Division)
  CMS226304   RLI INSURANCE COMPANY (RLI)   MARYLAND STATE HIGHWAY
ADMINISTRATION - KENT COUNTY   License/Permit   01-Jul-05   30-Jun-08        
300,000  
37Wtr Constructors (Water Division)
  CMS226305   RLI INSURANCE COMPANY (RLI)   Knickerbocker Properties, LLC  
Maintenance   20-Dec-04   20-Dec-07         32,672  
37Wtr Constructors (Water Division)
  CMS226308   RLI INSURANCE COMPANY (RLI)   Mahoning County Engineer  
License/Permit   20-Jul-05   20-Jul-08         10,000  
37Wtr Constructors (Water Division)
  CMS226330   RLI INSURANCE COMPANY (RLI)   Calvert County Deparment of Public
Works   Performance   17-Apr-06   17-Apr-08         136,802  
37Wtr Constructors (Water Division)
  CMS226331   RLI INSURANCE COMPANY (RLI)   Calvert County Department of Project
Management   Performance   01-Jun-06   01-Jun-08         102,175  
37Wtr Constructors (Water Division)
  K07443936   WESTCHESTER FIRE INSURANCE COMPANY (WIF)   STATE OF NEVADA  
License/Permit   15-Nov-03   15-Nov-08         20,000  
37Wtr Constructors (Water Division)
  K07443985   WESTCHESTER FIRE INSURANCE COMPANY (WIF)   Road Commission for
Oakland County   License/Permit   24-May-06   24-May-08         2,000  
37Wtr Constructors (Water Division)
  K07444126   WESTCHESTER FIRE INSURANCE COMPANY (WIF)   Kalamazoo County Drain
Commission   License/Permit   01-Jan-06   01-Jan-08         6,250  
37Wtr Constructors (Water Division)
  K07444400   WESTCHESTER FIRE INSURANCE COMPANY (WIF)   County of Porter,
Recorder office   License/Permit   16-Oct-06   16-Oct-07         5,000  
37Wtr Constructors (Water Division)
  K07445076   WESTCHESTER FIRE INSURANCE COMPANY (WIF)   State of Mississippi  
License/Permit   17-Aug-07   17-Aug-08         43,645  
37Wtr Constructors (Water Division)
  ST2879   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   Town of Wake
Forest, N.C.   Court   07-Jun-02   07-Jun-08         72,000  
37Wtr Constructors (Water Division)
  TB6389   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   Dillingham-Ray
Wilson   Court   09-Oct-03   09-Oct-07         261,721  
37Wtr Constructors (Water Division)
  TB6462   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   State of Illinois.
Secretary of State   Public   13-Apr-04   13-Apr-08         5,000  
 
                                         
 
  Sub-total                                     111,003,245  

 

 



--------------------------------------------------------------------------------



 



Schedule 1.1.4 — Permitted Existing Contingent Obligations
As of September 30, 2007
(Surety Bonds)
CBI outstanding surety bonds as of 9/30/07

                                              Company ID   Bond #   ISSUING
company   BENEFICIARY   PURPOSE   ISSUED   EXPIRY   Curr   US Dollar  
39 CBI (Delaware)
  15832648   WESTERN SURETY COMPANY (WSC)   State of Texas   Public   13-Feb-07
  13-Feb-11         10,000  
39 CBI (Delaware)
  15832649   WESTERN SURETY COMPANY (WSC)   State of Texas   Public   26-Apr-07
  26-Apr-11         10,000  
39 CBI (Delaware)
  58618532   WESTERN SURETY COMPANY (WSC)   Jesse White, Secretary of State,
Index Dept.   Public   17-Aug-04   03-Oct-08         5,000  
39 CBI (Delaware)
  58618533   WESTERN SURETY COMPANY (WSC)   State of Alaska   License/Permit  
29-Sep-03   29-Sep-08         10,000  
39 CBI (Delaware)
  58618542   WESTERN SURETY COMPANY (WSC)   State of Iowa, Division of Labor  
License/Permit   09-Oct-02   09-Oct-08         50,000  
39 CBI (Delaware)
  58618595   WESTERN SURETY COMPANY (WSC)   State of Arizona, Registrar of
Contractors   License/Permit   22-Jan-03   22-Jan-08         40,000  
39 CBI (Delaware)
  58618596   WESTERN SURETY COMPANY (WSC)   State of Washington Department of
Labor and Indust   License/Permit   22-Jan-03   22-Jan-08         12,000  
39 CBI (Delaware)
  58643631   WESTERN SURETY COMPANY (WSC)   Douglas Water and Fire Protection
Authority   Performance and Payment   01-May-07   01-Sep-08         1,367,000  
39 CBI (Delaware)
  58643632   WESTERN SURETY COMPANY (WSC)   City of Northport   Performance and
Payment   25-Apr-07   25-Jun-08         1,687,000  
39 CBI (Delaware)
  70830017   WESTCHESTER FIRE INSURANCE COMPANY (WIF)   U. S. CUSTOMS AND BORDER
PROTECTION   Custom   20-Sep-07   20-Sep-08         60,000  
39 CBI (Delaware)
  CMS215359   RLI INSURANCE COMPANY (RLI)   State of Oregon   License/Permit  
07-Feb-02   07-Feb-08         15,000  
39 CBI (Delaware)
  CMS215363   RLI INSURANCE COMPANY (RLI)   State of Arizona Department of
Revenue   License/Permit   30-Jun-02   30-Jun-08         102,000  
39 CBI (Delaware)
  K07443948   WESTCHESTER FIRE INSURANCE COMPANY (WIF)   Village of Plainfield,
IL   License/Permit   16-May-06   16-May-08         10,000  
39 CBI (Delaware)
  TD8638   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   State of Illinois,
Jesse White, Secretary of State   Public   20-Aug-04   20-Aug-08         5,000  
 
                                         
 
  Sub-total                                     3,383,000  
 
                                           
40 CBI Services
  58618536   WESTERN SURETY COMPANY (WSC)   State of Alaska   License/Permit  
31-Aug-02   31-Aug-08         5,000  
40 CBI Services
  58618558   WESTERN SURETY COMPANY (WSC)   Iowa Division of Labor   Labor  
01-Nov-04   01-Nov-08         65,000  
40 CBI Services
  58618603   WESTERN SURETY COMPANY (WSC)   Operating Engineers Local 825
Service Fund   Performance   10-Jan-00   10-Jan-08         25,000  
40 CBI Services
  58618616   WESTERN SURETY COMPANY (WSC)   State of Connecticut  
License/Permit   19-Oct-04   08-Feb-08         4,039,750  
40 CBI Services
  58627861   WESTERN SURETY COMPANY (WSC)   Carpenters Health & Welfare Fund of
Philadelphia a   Wage and Welfare   01-May-02   01-May-08         50,000  
40 CBI Services
  58627862   WESTERN SURETY COMPANY (WSC)   Twin City Iron Workers Fringe
Benefits Funds   Wage and Welfare   27-Jan-03   27-Jan-08         25,000  
40 CBI Services
  58627863   WESTERN SURETY COMPANY (WSC)   Laborers Union Local #731   Wage and
Welfare   08-Nov-03   01-Mar-08         25,000  
40 CBI Services
  58627864   WESTERN SURETY COMPANY (WSC)   Nevada Department of Taxation   Tax
  01-Jan-04   01-Jan-08         100  
40 CBI Services
  58627865   WESTERN SURETY COMPANY (WSC)   International Assoc. of Heat & Frost
Insulators & Asbestos Workers   Wage and Welfare   01-Mar-05   01-Mar-08        
100,000  
40 CBI Services
  58627870   WESTERN SURETY COMPANY (WSC)   State of Oregon Construction
Contractors Board   License/Permit   26-Mar-02   26-Mar-08         15,000  
40 CBI Services
  58627876   WESTERN SURETY COMPANY (WSC)   Iron Workers’ Local No. 25 Fringe
Benefit Funds   Wage and Welfare   17-Mar-05   17-Mar-08         25,000  
40 CBI Services
  58633441   WESTERN SURETY COMPANY (WSC)   City of Tualatin, Oregon  
Maintenance   30-Mar-07   30-Mar-08         6,039,740  
40 CBI Services
  58633474   US Fidelity & Guaranty COMPANY   State of California  
License/Permit   13-Mar-99   13-Mar-09         12,500  
40 CBI Services
  58633475   US Fidelity & Guaranty COMPANY   State of Washington  
License/Permit   17-Jun-99   17-Jun-09         12,500  
40 CBI Services
  58633476   US Fidelity & Guaranty COMPANY   State of Washington  
License/Permit   17-Jun-04   17-Jun-09         12,000  
40 CBI Services
  58643628   WESTERN SURETY COMPANY (WSC)   New York State Office of General
Services   Performance and Payment   02-Apr-07   30-Sep-08         1,857,000  
40 CBI Services
  58643638   WESTERN SURETY COMPANY (WSC)   City of Marysville, WA   Retention  
30-May-07   30-May-08         1,391,947  
40 CBI Services
  58643663   WESTERN SURETY COMPANY (WSC)   Advatech LLC., Attn: Butch Beegle  
Performance and Payment   30-Sep-07   16-May-09         6,569,073  
40 CBI Services
  81365448   FEDERAL INSURANCE COMPANY (FED)   SGT LLC   Performance   16-Aug-07
  31-Dec-07         1,301,375  
40 CBI Services
  81365464   FEDERAL INSURANCE COMPANY (FED)   Merchantville-Pensauken Water
Commision   Performance and Payment   01-Nov-06   01-May-08         2,598,330  
40 CBI Services
  81365466   FEDERAL INSURANCE COMPANY (FED)   Township of Lower Municipal
Utilities Authority   Performance and Payment   26-Oct-06   01-Jan-08        
1,879,660  
40 CBI Services
  81365471   FEDERAL INSURANCE COMPANY (FED)   JH Kelly, LLC   Performance and
Payment   06-Oct-06   14-Oct-07         13,783,382  
40 CBI Services
  81365474   FEDERAL INSURANCE COMPANY (FED)   Wheelabrator Air Pollution
Control   Performance and Payment   22-Dec-06   01-Jan-08         930,000  
40 CBI Services
  81365475   FEDERAL INSURANCE COMPANY (FED)   Stone & Webster Construction Co.
  Performance and Payment   18-Dec-06   26-Jan-08         2,296,294  
40 CBI Services
  81365476   FEDERAL INSURANCE COMPANY (FED)   Pepper Construction Co.  
Performance   01-Jan-07   26-Jan-08         3,252,111  
40 CBI Services
  1000760916   U.S. SPECIALTY INSURANCE COMPANY (USS)   Advatech, LLC - Attn:
Butch Beagle   Performance and Payment   31-Mar-07   09-May-08         4,378,860
 
40 CBI Services
  CMS215358   RLI INSURANCE COMPANY (RLI)   State of Arkansas - Contractors
Licensing Board   License/Permit   30-Apr-05   30-Apr-08         10,000  
40 CBI Services
  CMS215364   RLI INSURANCE COMPANY (RLI)   State of California   Wage and
Welfare   16-Jul-02   07-Jun-08         220,000  
40 CBI Services
  CMS215368   RLI INSURANCE COMPANY (RLI)   State of Arizona   License/Permit  
27-Jul-98   27-Jul-08         40,000  
40 CBI Services
  CMS226301   RLI INSURANCE COMPANY (RLI)   United Association Local Union 322  
Wage and Welfare   17-Aug-05   30-Jun-08         200,000  
40 CBI Services
  CMS226302   RLI INSURANCE COMPANY (RLI)   Local 282 Welfare, Pension, Annuity,
  Welfare   04-Jul-05   04-Jul-08         10,000  
40 CBI Services
  CMS226303   RLI INSURANCE COMPANY (RLI)   Iron Workers Locals 40,361, & 417
Union   Welfare   04-Jul-05   04-Jul-08         30,000  
40 CBI Services
  CMS226311   RLI INSURANCE COMPANY (RLI)   Structural Steel and Bridge Painters
Local Union 806   Wage and Welfare   20-Sep-05   20-Sep-08         25,000  
40 CBI Services
  CMS226313   RLI INSURANCE COMPANY (RLI)   Missouri Depart of Revenue, Tax
Admin Bureau   Wage and Welfare   01-Oct-05   01-Oct-08         25,000  
41 Morse Construction
  CMS226327   RLI INSURANCE COMPANY (RLI)   Pacific Energy Group, LLC  
Retention   06-Jan-06   06-Jan-08         599,660  
40 CBI Services
  K07231684   WESTCHESTER FIRE INSURANCE COMPANY (WIF)   LG Constructors, Inc  
Performance and Payment   27-Jun-06   01-May-08         693,788  
40 CBI Services
  K07443821   WESTCHESTER FIRE INSURANCE COMPANY (WIF)   State of Nebraska  
License/Permit   24-Apr-06   24-Apr-08         47,000  
40 CBI Services
  K07443912   WESTCHESTER FIRE INSURANCE COMPANY (WIF)   Hitachi America Ltd.  
Maintenance   01-May-06   01-May-09         18,000  
40 CBI Services
  K07444394   WESTCHESTER FIRE INSURANCE COMPANY (WIF)   Nevada State
Contractors Board   License/Permit   04-Oct-06   04-Oct-07         50,000  
40 CBI Services
  K07444709   WESTCHESTER FIRE INSURANCE COMPANY (WIF)   Oregon Department of
Transportation   Tax   20-Mar-07   20-Mar-08         2,750  
40 CBI Services
  K07444965   WESTCHESTER FIRE INSURANCE COMPANY (WIF)   City of Marysville, WA
  Public   16-Jul-07   16-Jul-08         64,145  
40 CBI Services
  K07444977   WESTCHESTER FIRE INSURANCE COMPANY (WIF)   Lake County, IN  
License/Permit   16-Jul-07   16-Jul-08         5,000  
40 CBI Services
  K07445052   WESTCHESTER FIRE INSURANCE COMPANY (WIF)   Oregon Construction
Contractors Board   License/Permit   07-Aug-07   07-Aug-08         30,000  
 
                                         
 
  Sub-total                                     52,759,964  
92 Howe Baker Engineers
  58618539   WESTERN SURETY COMPANY (WSC)   NEW CENTURY FINANCIAL   Court  
14-Sep-04   14-Sep-08         82,624  
92 Howe Baker Engineers
  58627877   WESTERN SURETY COMPANY (WSC)   State of California   License/Permit
  11-Mar-02   11-Mar-08         12,500  
92 Howe Baker Engineers
  58627879   WESTERN SURETY COMPANY (WSC)   State of Washington   License/Permit
  16-Apr-02   16-Apr-08         12,000  

 

 



--------------------------------------------------------------------------------



 



Schedule 1.1.4 — Permitted Existing Contingent Obligations
As of September 30, 2007
(Surety Bonds)
CBI outstanding surety bonds as of 9/30/07

                                              Company ID   Bond #   ISSUING
company   BENEFICIARY   PURPOSE   ISSUED   EXPIRY   Curr   US Dollar  
92 Howe Baker Engineers
  58637902   WESTERN SURETY COMPANY (WSC)   California Contractor State
Licensing Board   License/Permit   01-Jan-07   01-Jan-08         12,500  
92 Howe Baker Engineers
  CMS215355   RLI INSURANCE COMPANY (RLI)   State of Wyoming   License/Permit  
31-Mar-05   31-Mar-08         776,311  
92 Howe Baker Engineers
  CMS215369   RLI INSURANCE COMPANY (RLI)   Construction Industries Board, State
of Oklahoma   License/Permit   17-Aug-04   17-Aug-08         5,000  
92 Howe Baker Engineers
  K0744414A   WESTCHESTER FIRE INSURANCE COMPANY (WIF)   Oklahoma State Dept of
Health   License/Permit   10-Jul-06   10-Jul-08         5,000  
92 Howe Baker Engineers
  TB6407   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   The Clerk of the
County of Gloucester   Court   05-Dec-03   05-Dec-07         342,042  
92 Howe Baker Engineers
  TB6408   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   The Clerk of the
County of Gloucester   Court   05-Dec-03   05-Dec-07         164,513  
92 Howe Baker Engineers
  TB6410   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   The Clerk of the
County of Gloucester   Court   05-Dec-03   05-Dec-07         559,895  
92 Howe Baker Engineers
  TB6413   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   The Clerk of the
County of Gloucester   Court   05-Dec-03   05-Dec-07         1,907,984  
92 Howe Baker Engineers
  TB6415   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   The Clerk of the
County of Gloucester   Court   05-Dec-03   05-Dec-07         674,725  
92 Howe Baker Engineers
  TB6416   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   The Clerk of the
County of Gloucester   Court   05-Dec-03   05-Dec-07         500,477  
 
                                         
 
  Sub-total                                     5,055,571  
 
                                           
33 A & B Builders, Ltd
  CMS226306   RLI INSURANCE COMPANY (RLI)   State of Wyoming   Payment  
01-Apr-05   01-Apr-08         12,000  
33 A & B Builders, Ltd
  CMS226317   RLI INSURANCE COMPANY (RLI)   City of Beaumont   License/Permit  
13-Sep-05   13-Sep-08         15,000  
33 A & B Builders, Ltd
  CMS226310   RLI INSURANCE COMPANY (RLI)   State of Louisiana   Tax   01-Aug-05
  01-Aug-08         5,893,247  
 
                                         
 
  Sub-total                                     5,920,247  
 
                                           
93 Matrix Engineering Ltd
  15690166   WESTERN SURETY COMPANY (WSC)   Secretary of State of Texas, Notary
Public Unit   Public   20-Aug-04   20-Aug-08         10,000  
93 Matrix Engineering Ltd
  15690167   WESTERN SURETY COMPANY (WSC)   Secretary of State of Texas, Notary
Public Unit   Public   01-Aug-04   21-Aug-08         10,000  
93 Matrix Engineering Ltd
  15830164   WESTERN SURETY COMPANY (WSC)   State of Texas   Public   25-Nov-06
  25-Nov-10         10,000  
93 Matrix Engineering Ltd
  CMS226309   RLI INSURANCE COMPANY (RLI)   State of Louisiana - Dept of Revenue
  Tax   01-Aug-05   01-Aug-08         11,901,472  
93 Matrix Engineering Ltd
  TB6422   ST. PAUL FIRE AND MARINE INSURANCE COMPANY (SFM)   J V Industrial MOB
1177   Court   08-Dec-03   08-Dec-07         783,129  
 
                                         
 
  Sub-total                                     12,714,601  
 
                                           
20 CBI Company Ltd
  83036024   FEDERAL INSURANCE COMPANY (FED)   Common Wealth of Puerto Rico,
Department of Treasurery   Excise Taxes   08-Apr-05   04-Oct-07         30,000  
 
                                         
 
  Sub-total                                     30,000  
 
                                           
42 CBI Americas Limited
  83036590   FEDERAL INSURANCE COMPANY (FED)   Estado Libre Asociado de Puerto
Rico   License/Permit   04-Oct-05   04-Oct-07         12,125  
42 CBI Americas Limited
  15838737   WESTERN SURETY COMPANY (WSC)   State of Texas   License/Permit  
16-Mar-07   20-Mar-11         10,000  
 
                                         
 
  Sub-total                                     22,125  
 
                                           
44 CBI Venezolana
  8853   Venezolano de Credito   Orifuels Sinoven, S.A.   Performance  
04-Jun-07   30-Jun-09   VZB     528,089  
44 CBI Venezolana
  8852   Venezolano de Credito   Orifuels Sinoven, S.A.   Labor   04-Jun-07  
31-Dec-09   VZB     264,045  
44 CBI Venezolana
  8028   Venezolano de Credito   Orifuels Sinovensa   Performance   26-Oct-04  
30-Jun-07   VZB     1,396,109  
44 CBI Venezolana
  8032   Venezolano de Credito   Orifuels Sinovensa   Labor   26-Oct-04  
30-Jun-07   VZB     698,100  
44 CBI Venezolana
  8043   Venezolano de Credito   Operadora Cerro Negro   Labor   28-Jun-05  
31-Dec-07   VZB     38,273  
44 CBI Venezolana
  8044   Venezolano de Credito   Operadora Cerro Negro   Performance   28-Jun-05
  31-Dec-07   VZB     76,545  
44 CBI Venezolana
  8045   Venezolano de Credito   Operadora Cerro Negro   Performance   28-Jun-05
  31-Dec-07         34,239  
44 CBI Venezolana
  8077   Venezolano de Credito   Crystallex International   Advance Payment  
21-Jul-05   21-Dec-07   VZB     304,501  
44 CBI Venezolana
  8143   Venezolano de Credito   Petrolera Zuata Petrozuata   Performance  
14-Sep-05   14-Sep-07         74,936  
44 CBI Venezolana
  8144   Venezolano de Credito   Petrozuata   Performance   07-Sep-05  
31-Dec-07   VZB     285,238  
44 CBI Venezolana
  8177   Venezolano de Credito   Orifuels Sinovensa   Labor   30-Sep-05  
30-Sep-07   VZB     43,250  
44 CBI Venezolana
  8178   Venezolano de Credito   Orifuels Sinovensa   Performance   30-Sep-05  
30-Sep-07   VZB     86,500  
44 CBI Venezolana
  8186   Venezolano de Credito   PDVSA Petroleo   Performance   03-Oct-05  
30-Jun-07   VZB     509,670  
44 CBI Venezolana
  8187   Venezolano de Credito   PDVSA Petroleo   Labor   03-Oct-05   31-Dec-07
  VZB     241,974  
44 CBI Venezolana
  8193   Venezolano de Credito   Orifuels Sinovensa   Advance Payment  
06-Oct-05   06-Oct-07   VZB     52,003  
44 CBI Venezolana
  8321   Venezolano de Credito   PDVSA   Performance   12-Jan-06   31-Dec-07  
VZB     623,141  
44 CBI Venezolana
  8322   Venezolano de Credito   PDVSA   Labor   12-Jan-06   31-Dec-08   VZB    
250,192  

 

 



--------------------------------------------------------------------------------



 



Schedule 1.1.4 — Permitted Existing Contingent Obligations
As of September 30, 2007
(Surety Bonds)
CBI outstanding surety bonds as of 9/30/07

                                              Company ID   Bond #   ISSUING
company   BENEFICIARY   PURPOSE   ISSUED   EXPIRY   Curr   US Dollar  
44 CBI Venezolana
  5100617501086   MAPFRE   Petrolera Zuata, Petrozuata   Performance   13-Oct-06
  13-Oct-08   VZB     924,528  
44 CBI Venezolana
  5110717500240   MAPFRE   Construcciones y Montajes Uriman   Advance Payment  
15-Aug-07   15-Aug-08   VZB     19,033  
44 CBI Venezolana
  5100717500825   MAPFRE   PDVSA   Performance   09-May-07   31-Dec-08   VZB    
893,949  
44 CBI Venezolana
  5100617501317   MAPFRE   Petrolera Ameriven   Performance   13-Dec-06  
13-Dec-07   VZB     44,213  
44 CBI Venezolana
  510717500145   MAPFRE   PDVSA   Labor   05-Sep-07   31-Dec-08   VZB    
294,528  
44 CBI Venezolana
  5100717500205   MAPFRE   Sincrudos de Oriente Sincor, C.A.   Performance  
01-Jan-07   01-Jan-08   VZB     79,501  
44 CBI Venezolana
  5100717500273   MAPFRE   Construcciones y Montajes Uriman, S.A.   Performance
  01-Jan-07   01-Jan-08   VZB     62,811  
44 CBI Venezolana
  5100717500274   MAPFRE   Construcciones y Montajes Uriman, S.A.   Performance
  01-Jan-07   01-Jan-08   VZB     17,109  
44 CBI Venezolana
  5110617500324   MAPFRE   Petrolera Zuata, Petrozuata   Advance Payment  
13-Oct-06   13-Oct-07   VZB     731,133  
44 CBI Venezolana
  5110717500051   MAPFRE   Orifuels Sinoven, S.A.   Advance Payment   01-Jan-07
  01-Jan-08   VZB     792,134  
44 CBI Venezolana
  5120617500186   MAPFRE   Petrolera Zuata, Petrozuata   Labor   13-Oct-06  
13-Oct-08   VZB     924,528  
44 CBI Venezolana
  5120617500243   MAPFRE   Petrolera Ameriven   Labor   13-Dec-06   13-Dec-07  
VZB     10,006  
44 CBI Venezolana
  5120717500042   MAPFRE   Sincrudos de Oriente Sincor, C.A.   Labor   01-Jan-07
  01-Jan-08   VZB     11,370  
44 CBI Venezolana
  5210717500053   MAPFRE   Republica Bolivariana de Venezuela   License  
01-Apr-07   01-Apr-08   VZB     31,240  
44 CBI Venezolana
  5210717500054   MAPFRE   Republica Bolivariana de Venezuela   License  
01-Apr-07   01-Apr-08   VZB     84,481  
44 CBI Venezolana
  5210717500430   MAPFRE   Vopak Venezuela S.A.   Performance   01-Apr-07  
01-Apr-08   VZB     234,668  
44 CBI Venezolana
  5210717500144   MAPFRE   PDVSA   Performance   01-Apr-07   01-Apr-08   VZB    
465  
44 CBI Venezolana
  01-16-100719   Seguros Mercantil   PDVSA   Labor   15-Nov-02   01-Jan-08   VZB
    102,489  
44 CBI Venezolana
  35-16-100097   Seguros Mercantil   Sincrudos de Oriente Sincor, C.A.   Labor  
01-Jun-02   01-Jan-08   VZB     229,229  
44 CBI Venezolana
  35-16-100098   Seguros Mercantil   Sincrudos de Oriente Sincor, C.A.   Labor  
01-Jun-02   01-Jan-08   VZB     33,302  
44 CBI Venezolana
  35-16-100099   Seguros Mercantil   Sincrudos de Oriente Sincor, C.A.   Labor  
01-Jun-02   01-Jan-08   VZB     303,104  
44 CBI Venezolana
  35-16-100100   Seguros Mercantil   Sincrudos de Oriente Sincor, C.A.   Labor  
01-Jun-02   01-Jan-08   VZB     84,682  
44 CBI Venezolana
  01-16-104528   Seguros Mercantil   Sincrudos de Oriente Sincor, C.A.   Labor  
01-Jun-02   01-Jan-08   VZB     104,190  
44 CBI Venezolana
  01-16-104527   Seguros Mercantil   Sincrudos de Oriente Sincor, C.A.   Labor  
01-Jun-02   01-Jan-08   VZB     52,095  
44 CBI Venezolana
  01-16-0101635   Seguros Mercantil   Petrolera Zuata, Petrozuata,C.A.   Labor  
27-May-04   01-Jan-08   VEB     95,939  
44 CBI Venezolana
  01-16-0101637   Seguros Mercantil   Petrolera Zuata, Petrozuata,C.A.   Advance
Payment   22-Jun-04   01-Jan-08   VEB     10,534  
44 CBI Venezolana
  01-16-100779   Seguros Mercantil   Sincrudos de Oriente Sincor, C.A.   Labor  
02-Jul-02   01-Jan-08   VEB     86,192  
44 CBI Venezolana
  01-16-100780   Seguros Mercantil   PDVSA Sincor   Labor   11-Jun-02  
01-Jan-08   VEB     29,848  
44 CBI Venezolana
  01-16-104012   Seguros Mercantil   INELECTRA   Performance   01-Jul-04  
01-Jan-08   VEB     78,751  
44 CBI Venezolana
  01-16-100820   Seguros Mercantil   SENIAT   Custom   27-Nov-02   01-Jan-08  
VEB     3,188  
44 CBI Venezolana
  01-16-104008   Seguros Mercantil   INELECTRA   Performance   17-May-04  
31-Dec-07   VZB     48,501  
44 CBI Venezolana
  01-16-104011   Seguros Mercantil   INELECTRA   Performance   17-May-04  
31-Dec-07   VZB     48,501  
44 CBI Venezolana
  01-16-104056   Seguros Mercantil   Operadora Cerro Negro   Advance Payment  
21-May-04   01-Jan-08   VZB     93,478  
44 CBI Venezolana
  01-16-104058   Seguros Mercantil   Operadora Cerro Negro   Performance  
21-May-04   01-Jan-08   VZB     93,478  
44 CBI Venezolana
  01-16-104059   Seguros Mercantil   Operadora Cerro Negro   Advance Payment  
21-May-04   01-Jan-08         105,388  
44 CBI Venezolana
  01-16-104060   Seguros Mercantil   Operadora Cerro Negro   Performance  
21-May-04   01-Jan-08         105,388  
44 CBI Venezolana
  01-16-104097   Seguros Mercantil   Operadora Cerro Negro   Labor   27-May-04  
01-Jan-08   VZB     46,739  
44 CBI Venezolana
  01-16-104230   Seguros Mercantil   Petrolera Ameriven   Advance Payment  
22-Jun-04   01-Jan-08   VZB     122,830  
44 CBI Venezolana
  01-16-104295   Seguros Mercantil   Petrolera Ameriven   Performance  
01-Jul-04   01-Jan-08   VZB     122,830  
44 CBI Venezolana
  01-16-104296   Seguros Mercantil   Petrolera Ameriven   Performance  
01-Jul-04   01-Jan-08         112,838  
44 CBI Venezolana
  01-16-104297   Seguros Mercantil   Petrolera Ameriven   Labor   01-Jul-04  
30-Jun-07   VZB     61,415  
44 CBI Venezolana
  01-16-105380   Seguros Mercantil   INELECTRA,S.A.   Performance   14-Dec-04  
01-Jan-08   VZB     100,567  
44 CBI Venezolana
  01-16-105384   Seguros Mercantil   Aduana Guanta   Custom   14-Nov-04  
01-Jan-08   VZB     84,956  
44 CBI Venezolana
  01-16-105385   Seguros Mercantil   Inelectra   Labor   14-Dec-04   01-Jan-08  
VZB     72,408  
44 CBI Venezolana
  01-16-105415   Seguros Mercantil   Aduana de Guanta   Custom   14-Dec-04  
30-Jun-07   VZB     44,986  
44 CBI Venezolana
  01-16-105671   Seguros Mercantil   Aduana Principal   Performance   16-Feb-05
  01-Jan-08   VZB     49,637  
44 CBI Venezolana
  01-16-105943   Seguros Mercantil   Operadora Cerr   Advance Payment  
15-Apr-05   01-Jan-08   VZB     14,387  
44 CBI Venezolana
  01-16-105944   Seguros Mercantil   Operadora Cerr   Advance Payment  
15-Apr-05   01-Jan-08         29,730  
 
                                         
 
  Sub-total                                     13,234,104  
 
                                           
55 Horton CBI, Ltd
  M413771   ACE INA INSURANCE (ACE)   Canadian Customs   Custom   27-Oct-06  
27-Oct-07   CAD     5,000  
 
                                         
 
  Sub-total                                     5,000  
 
                                         
 
                                           
 
  TOTAL                                     222,794,597  
 
                                         

 

 